Exhibit 10.1

 

 

CREDIT AGREEMENT

 

Among

 

THE DAYTON POWER AND LIGHT COMPANY
as Borrower

 

THE LENDING INSTITUTIONS NAMED THEREIN
as Lenders

 

And

 

KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent and
Lead Arranger

 

 

--------------------------------------------------------------------------------

 

dated as of
May 31, 2005

 

--------------------------------------------------------------------------------

 

$100,000,000 Revolving Facility

 

 

--------------------------------------------------------------------------------


 

ARTICLE I.

DEFINITIONS AND TERMS

 

Section 1.1

Certain Defined Terms

 

Section 1.2 [a05-11416_1ex10d1.htm#Section1_2Co_222635]

Computation of Time Periods [a05-11416_1ex10d1.htm#Section1_2Co_222635]

 

Section 1.3 [a05-11416_1ex10d1.htm#Section1_3Acco_222636]

Accounting Terms [a05-11416_1ex10d1.htm#Section1_3Acco_222636]

 

Section 1.4 [a05-11416_1ex10d1.htm#Section1_4Terms_222639]

Terms Generally [a05-11416_1ex10d1.htm#Section1_4Terms_222639]

 

ARTICLE II. [a05-11416_1ex10d1.htm#ArticleIi_222640]

AMOUNT AND TERMS OF LOANS [a05-11416_1ex10d1.htm#ArticleIi_222640]

 

Section 2.1 [a05-11416_1ex10d1.htm#Section2_1_222641]

Commitments for Loans [a05-11416_1ex10d1.htm#Section2_1_222641]

 

Section 2.2 [a05-11416_1ex10d1.htm#Section2_2_222643]

Borrowing, Continuation or Conversion of Loans
[a05-11416_1ex10d1.htm#Section2_2_222643]

 

Section 2.3 [a05-11416_1ex10d1.htm#Section2_3D_222646]

Disbursement of Funds [a05-11416_1ex10d1.htm#Section2_3D_222646]

 

Section 2.4 [a05-11416_1ex10d1.htm#Section2_4E_222648]

Evidence of Obligations [a05-11416_1ex10d1.htm#Section2_4E_222648]

 

Section 2.5 [a05-11416_1ex10d1.htm#Section2_5In_222651]

Interest [a05-11416_1ex10d1.htm#Section2_5In_222651]

 

Section 2.6 [a05-11416_1ex10d1.htm#Section2_6Increa_222655]

Increased Costs; Illegality [a05-11416_1ex10d1.htm#Section2_6Increa_222655]

 

Section 2.7 [a05-11416_1ex10d1.htm#Section2_7Breakage_222659]

Breakage Compensation [a05-11416_1ex10d1.htm#Section2_7Breakage_222659]

 

Section 2.8 [a05-11416_1ex10d1.htm#Section2_8ChangeOf_222701]

Change of Lending Office; Replacement of Lenders
[a05-11416_1ex10d1.htm#Section2_8ChangeOf_222701]

 

ARTICLE III. [a05-11416_1ex10d1.htm#ArticleIi_222704]

FEES; COMMITMENTS; extension of maturity
[a05-11416_1ex10d1.htm#ArticleIi_222704]

 

Section 3.1 [a05-11416_1ex10d1.htm#Section3_1Fe_222707]

Fees [a05-11416_1ex10d1.htm#Section3_1Fe_222707]

 

Section 3.2 [a05-11416_1ex10d1.htm#Section3_2Incre_222708]

Increase in Commitments [a05-11416_1ex10d1.htm#Section3_2Incre_222708]

 

Section 3.3 [a05-11416_1ex10d1.htm#Section3_3Vo_222714]

Voluntary Termination/Reduction of Commitments
[a05-11416_1ex10d1.htm#Section3_3Vo_222714]

 

Section 3.4 [a05-11416_1ex10d1.htm#Section3_4Ter_222711]

Termination of Commitments [a05-11416_1ex10d1.htm#Section3_4Ter_222711]

 

Section 3.5 [a05-11416_1ex10d1.htm#Section3_5Extensi_222712]

Extension Request.. [a05-11416_1ex10d1.htm#Section3_5Extensi_222712]

 

ARTICLE IV. [a05-11416_1ex10d1.htm#ArticleIv__222722]

PAYMENTS [a05-11416_1ex10d1.htm#ArticleIv__222722]

 

Section 4.1 [a05-11416_1ex10d1.htm#Section4_1Repayme_222723]

Repayment of Loans [a05-11416_1ex10d1.htm#Section4_1Repayme_222723]

 

Section 4.2 [a05-11416_1ex10d1.htm#Section4_2Volu_222725]

Voluntary Prepayments [a05-11416_1ex10d1.htm#Section4_2Volu_222725]

 

Section 4.3 [a05-11416_1ex10d1.htm#Section4_3MandatoryPa_222727]

Mandatory Payments and Prepayments
[a05-11416_1ex10d1.htm#Section4_3MandatoryPa_222727]

 

Section 4.4 [a05-11416_1ex10d1.htm#Section4_4Method_222728]

Method and Place of Payment [a05-11416_1ex10d1.htm#Section4_4Method_222728]

 

Section 4.5 [a05-11416_1ex10d1.htm#Section4_5NetP_222730]

Net Payments [a05-11416_1ex10d1.htm#Section4_5NetP_222730]

 

ARTICLE V. [a05-11416_1ex10d1.htm#ArticleV__222734]

CONDITIONS PRECEDENT [a05-11416_1ex10d1.htm#ArticleV__222734]

 

Section 5.1 [a05-11416_1ex10d1.htm#Section5_1C_222736]

Conditions Precedent at Closing Date [a05-11416_1ex10d1.htm#Section5_1C_222736]

 

Section 5.2 [a05-11416_1ex10d1.htm#Section5_2Conditio_222740]

Conditions Precedent to the Making of Loans
[a05-11416_1ex10d1.htm#Section5_2Conditio_222740]

 

Section 5.3 [a05-11416_1ex10d1.htm#Section5_3_222755]

Conditions Precedent to the Conversion or Continuation of Loans
[a05-11416_1ex10d1.htm#Section5_3_222755]

 

ARTICLE VI. [a05-11416_1ex10d1.htm#ArticleVi__222756]

REPRESENTATIONS AND WARRANTIES [a05-11416_1ex10d1.htm#ArticleVi__222756]

 

Section 6.1 [a05-11416_1ex10d1.htm#Section6_1_222758]

Corporate Status [a05-11416_1ex10d1.htm#Section6_1_222758]

 

Section 6.2 [a05-11416_1ex10d1.htm#Section6_2_222759]

Corporate Power and Authority [a05-11416_1ex10d1.htm#Section6_2_222759]

 

Section 6.3 [a05-11416_1ex10d1.htm#Section6_3_222800]

No Violation [a05-11416_1ex10d1.htm#Section6_3_222800]

 

Section 6.4 [a05-11416_1ex10d1.htm#Section6_4Gove_222802]

Governmental Approvals [a05-11416_1ex10d1.htm#Section6_4Gove_222802]

 

 

--------------------------------------------------------------------------------


 

Section 6.5 [a05-11416_1ex10d1.htm#Section6_5Litiga_222804]

Litigation, etc [a05-11416_1ex10d1.htm#Section6_5Litiga_222804]

 

Section 6.6 [a05-11416_1ex10d1.htm#Section6_6UseO_222805]

Use of Proceeds; Margin Regulations
[a05-11416_1ex10d1.htm#Section6_6UseO_222805]

 

Section 6.7 [a05-11416_1ex10d1.htm#Section6_7Financial_222807]

Financial Statements [a05-11416_1ex10d1.htm#Section6_7Financial_222807]

 

Section 6.8 [a05-11416_1ex10d1.htm#Section6_8Solve_222808]

Solvency [a05-11416_1ex10d1.htm#Section6_8Solve_222808]

 

Section 6.9 [a05-11416_1ex10d1.htm#Section6_9NoMater_222809]

No Material Adverse Change [a05-11416_1ex10d1.htm#Section6_9NoMater_222809]

 

Section 6.10 [a05-11416_1ex10d1.htm#Section6_10TaxRet_222810]

Tax Returns and Payments [a05-11416_1ex10d1.htm#Section6_10TaxRet_222810]

 

Section 6.11 [a05-11416_1ex10d1.htm#Section6_11TitleToPr_222812]

Title to Properties [a05-11416_1ex10d1.htm#Section6_11TitleToPr_222812]

 

Section 6.12 [a05-11416_1ex10d1.htm#Section6_12LawfulOpera_222813]

Lawful Operations; Compliance with Agreements
[a05-11416_1ex10d1.htm#Section6_12LawfulOpera_222813]

 

Section 6.13 [a05-11416_1ex10d1.htm#Section6_13Environme_222815]

Environmental Matters [a05-11416_1ex10d1.htm#Section6_13Environme_222815]

 

Section 6.14 [a05-11416_1ex10d1.htm#Section6_14_195909]

ERISA [a05-11416_1ex10d1.htm#Section6_14_195909]

 

Section 6.15 [a05-11416_1ex10d1.htm#Section6_15_195902]

Intellectual Property [a05-11416_1ex10d1.htm#Section6_15_195902]

 

Section 6.16 [a05-11416_1ex10d1.htm#Section6_16_195904]

Investment Company Act; Federal Power Act; PUHCA
[a05-11416_1ex10d1.htm#Section6_16_195904]

 

Section 6.17 [a05-11416_1ex10d1.htm#Section6_17_195912]

True and Complete Disclosure [a05-11416_1ex10d1.htm#Section6_17_195912]

 

ARTICLE VII. [a05-11416_1ex10d1.htm#Articlevii_195919]

AFFIRMATIVE COVENANTS [a05-11416_1ex10d1.htm#Articlevii_195919]

 

Section 7.1 [a05-11416_1ex10d1.htm#Section7_1_195927]

Reporting Requirements [a05-11416_1ex10d1.htm#Section7_1_195927]

 

Section 7.2 [a05-11416_1ex10d1.htm#Section7_2_200039]

Books, Records and Inspections [a05-11416_1ex10d1.htm#Section7_2_200039]

 

Section 7.3 [a05-11416_1ex10d1.htm#Section7_3_200045]

Insurance [a05-11416_1ex10d1.htm#Section7_3_200045]

 

Section 7.4 [a05-11416_1ex10d1.htm#Section7_4_200049]

Payment of Taxes and Claims [a05-11416_1ex10d1.htm#Section7_4_200049]

 

Section 7.5 [a05-11416_1ex10d1.htm#Section7_5_200118]

Preservation of Existence, etc [a05-11416_1ex10d1.htm#Section7_5_200118]

 

Section 7.6 [a05-11416_1ex10d1.htm#Section7_6_200126]

Good Repair [a05-11416_1ex10d1.htm#Section7_6_200126]

 

Section 7.7 [a05-11416_1ex10d1.htm#Section7_7_200129]

Compliance with Statutes, Regulations, Orders, Restrictions
[a05-11416_1ex10d1.htm#Section7_7_200129]

 

Section 7.8 [a05-11416_1ex10d1.htm#Section7_8_200134]

Fiscal Years, Fiscal Quarters [a05-11416_1ex10d1.htm#Section7_8_200134]

 

Section 7.9 [a05-11416_1ex10d1.htm#Section7_9_200138]

Use of Proceeds [a05-11416_1ex10d1.htm#Section7_9_200138]

 

Section 7.10 [a05-11416_1ex10d1.htm#Section7_10_200142]

Senior Debt [a05-11416_1ex10d1.htm#Section7_10_200142]

 

ARTICLE VIII. [a05-11416_1ex10d1.htm#Articleviii_200150]

NEGATIVE COVENANTS [a05-11416_1ex10d1.htm#Articleviii_200150]

 

Section 8.1 [a05-11416_1ex10d1.htm#Section8_1_200242]

Changes in Business [a05-11416_1ex10d1.htm#Section8_1_200242]

 

Section 8.2 [a05-11416_1ex10d1.htm#Section8_2_200245]

Merger, Consolidation, Asset Sales [a05-11416_1ex10d1.htm#Section8_2_200245]

 

Section 8.3 [a05-11416_1ex10d1.htm#Section8_3_200322]

Liens [a05-11416_1ex10d1.htm#Section8_3_200322]

 

Section 8.4 [a05-11416_1ex10d1.htm#Section8_4_200332]

Investments [a05-11416_1ex10d1.htm#Section8_4_200332]

 

Section 8.5 [a05-11416_1ex10d1.htm#Section8_5_200426]

Financial Covenant [a05-11416_1ex10d1.htm#Section8_5_200426]

 

Section 8.6 [a05-11416_1ex10d1.htm#Section8_6_200428]

Transactions with Affiliates [a05-11416_1ex10d1.htm#Section8_6_200428]

 

Section 8.7 [a05-11416_1ex10d1.htm#Section8_7_200434]

Material Agreements [a05-11416_1ex10d1.htm#Section8_7_200434]

 

Section 8.8 [a05-11416_1ex10d1.htm#Section8_8_200437]

Use of Proceeds/Margin Regulations [a05-11416_1ex10d1.htm#Section8_8_200437]

 

Section 8.9 [a05-11416_1ex10d1.htm#Section8_9_200444]

No Dividend Restrictions [a05-11416_1ex10d1.htm#Section8_9_200444]

 

Section 8.10 [a05-11416_1ex10d1.htm#Section8_10_200454]

Swap Agreements [a05-11416_1ex10d1.htm#Section8_10_200454]

 

 

--------------------------------------------------------------------------------


 

ARTICLE IX. [a05-11416_1ex10d1.htm#Articleix_200512]

EVENTS OF DEFAULT [a05-11416_1ex10d1.htm#Articleix_200512]

 

Section 9.1 [a05-11416_1ex10d1.htm#Section9_1_200518]

Events of Default [a05-11416_1ex10d1.htm#Section9_1_200518]

 

Section 9.2 [a05-11416_1ex10d1.htm#Section9_2_223747]

Acceleration; Remedies [a05-11416_1ex10d1.htm#Section9_2_223747]

 

Section 9.3 [a05-11416_1ex10d1.htm#Section9_3_200634]

Application of Liquidation Proceeds [a05-11416_1ex10d1.htm#Section9_3_200634]

 

ARTICLE X. [a05-11416_1ex10d1.htm#Articlex_200649]

THE ADMINISTRATIVE AGENT [a05-11416_1ex10d1.htm#Articlex_200649]

 

Section 10.1 [a05-11416_1ex10d1.htm#Section10_1_200654]

Appointment [a05-11416_1ex10d1.htm#Section10_1_200654]

 

Section 10.2 [a05-11416_1ex10d1.htm#Section10_2_200657]

Delegation of Duties [a05-11416_1ex10d1.htm#Section10_2_200657]

 

Section 10.3 [a05-11416_1ex10d1.htm#Section10_3_200659]

Exculpatory Provisions [a05-11416_1ex10d1.htm#Section10_3_200659]

 

Section 10.4 [a05-11416_1ex10d1.htm#Section10_4_200702]

Reliance by Administrative Agent [a05-11416_1ex10d1.htm#Section10_4_200702]

 

Section 10.5 [a05-11416_1ex10d1.htm#Section10_5_200732]

Notice of Default [a05-11416_1ex10d1.htm#Section10_5_200732]

 

Section 10.6 [a05-11416_1ex10d1.htm#Section10_6_200746]

Non-Reliance [a05-11416_1ex10d1.htm#Section10_6_200746]

 

Section 10.7 [a05-11416_1ex10d1.htm#Section10_7_200748]

Indemnification [a05-11416_1ex10d1.htm#Section10_7_200748]

 

Section 10.8 [a05-11416_1ex10d1.htm#Section10_8_200753]

The Administrative Agent in Individual Capacity
[a05-11416_1ex10d1.htm#Section10_8_200753]

 

Section 10.9 [a05-11416_1ex10d1.htm#Section10_9_200756]

Successor Administrative Agent [a05-11416_1ex10d1.htm#Section10_9_200756]

 

Section 10.10 [a05-11416_1ex10d1.htm#Section10_10_200859]

Other Agents [a05-11416_1ex10d1.htm#Section10_10_200859]

 

ARTICLE XI. [a05-11416_1ex10d1.htm#Articlexi_200914]

MISCELLANEOUS [a05-11416_1ex10d1.htm#Articlexi_200914]

 

Section 11.1 [a05-11416_1ex10d1.htm#Section11_1_200919]

Payment of Expenses [a05-11416_1ex10d1.htm#Section11_1_200919]

 

Section 11.2 [a05-11416_1ex10d1.htm#Section11_2_201030]

Right of Setoff [a05-11416_1ex10d1.htm#Section11_2_201030]

 

Section 11.3 [a05-11416_1ex10d1.htm#Section11_3_201047]

Notices [a05-11416_1ex10d1.htm#Section11_3_201047]

 

Section 11.4 [a05-11416_1ex10d1.htm#Section11_4_201129]

Benefit of Agreement [a05-11416_1ex10d1.htm#Section11_4_201129]

 

Section 11.5 [a05-11416_1ex10d1.htm#Section11_5_201341]

No Waiver; Remedies Cumulative [a05-11416_1ex10d1.htm#Section11_5_201341]

 

Section 11.6 [a05-11416_1ex10d1.htm#Section11_6_201343]

Payments Pro Rata; Sharing of Setoffs [a05-11416_1ex10d1.htm#Section11_6_201343]

 

Section 11.7 [a05-11416_1ex10d1.htm#Section11_7_201437]

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
[a05-11416_1ex10d1.htm#Section11_7_201437]

 

Section 11.8 [a05-11416_1ex10d1.htm#Section11_8Cou_223816]

Counterparts [a05-11416_1ex10d1.htm#Section11_8Cou_223816]

 

Section 11.9 [a05-11416_1ex10d1.htm#Section11_9Inte_223817]

Integration [a05-11416_1ex10d1.htm#Section11_9Inte_223817]

 

Section 11.10 [a05-11416_1ex10d1.htm#Section11_10Hea_223818]

Headings Descriptive [a05-11416_1ex10d1.htm#Section11_10Hea_223818]

 

Section 11.11 [a05-11416_1ex10d1.htm#Section11_11Ame_223827]

Amendment or Waiver [a05-11416_1ex10d1.htm#Section11_11Ame_223827]

 

Section 11.12 [a05-11416_1ex10d1.htm#Section11_12Survival_223830]

Survival of Indemnities [a05-11416_1ex10d1.htm#Section11_12Survival_223830]

 

Section 11.13 [a05-11416_1ex10d1.htm#Section11_13Domic_223831]

Domicile of Loans [a05-11416_1ex10d1.htm#Section11_13Domic_223831]

 

Section 11.14 [a05-11416_1ex10d1.htm#Section11_14Confi_223832]

Confidentiality [a05-11416_1ex10d1.htm#Section11_14Confi_223832]

 

Section 11.15 [a05-11416_1ex10d1.htm#Section11_15LenderRe_223834]

Lender Register [a05-11416_1ex10d1.htm#Section11_15LenderRe_223834]

 

Section 11.16 [a05-11416_1ex10d1.htm#Ection11_16Gener_223836]

General Limitation of Liability [a05-11416_1ex10d1.htm#Ection11_16Gener_223836]

 

Section 11.17 [a05-11416_1ex10d1.htm#Section11_17NoD_223837]

No Duty [a05-11416_1ex10d1.htm#Section11_17NoD_223837]

 

Section 11.18 [a05-11416_1ex10d1.htm#Section11_18Lenders_223839]

Lenders and Agent Not Fiduciary to Borrower
[a05-11416_1ex10d1.htm#Section11_18Lenders_223839]

 

Section 11.19 [a05-11416_1ex10d1.htm#Section11_19SurvivalO_223840]

Survival of Representations and Warranties
[a05-11416_1ex10d1.htm#Section11_19SurvivalO_223840]

 

 

--------------------------------------------------------------------------------


 

Section 11.20 [a05-11416_1ex10d1.htm#Section11_20Severa_223841]

Severability [a05-11416_1ex10d1.htm#Section11_20Severa_223841]

 

Section 11.21 [a05-11416_1ex10d1.htm#Section11_21Independ_223843]

Independence of Covenants [a05-11416_1ex10d1.htm#Section11_21Independ_223843]

 

Section 11.22 [a05-11416_1ex10d1.htm#Section11_22InterestRate_223844]

Interest Rate Limitation [a05-11416_1ex10d1.htm#Section11_22InterestRate_223844]

 

Section 11.23 [a05-11416_1ex10d1.htm#Section11_23Treasur_223846]

Treasury Regulations [a05-11416_1ex10d1.htm#Section11_23Treasur_223846]

 

 

 

 

 

 

 

 

 

Exhibit A [a05-11416_1ex10d1.htm#ExhibitA_223909]

- [a05-11416_1ex10d1.htm#ExhibitA_223909]

Revolving Note [a05-11416_1ex10d1.htm#ExhibitA_223909]

 

Exhibit B [a05-11416_1ex10d1.htm#ExhibitB_223914]

- [a05-11416_1ex10d1.htm#ExhibitB_223914]

Notice of Borrowing, Continuation or Conversion
[a05-11416_1ex10d1.htm#ExhibitB_223914]

 

Exhibit C [a05-11416_1ex10d1.htm#ExhibitC_223924]

- [a05-11416_1ex10d1.htm#ExhibitC_223924]

Compliance Certificate [a05-11416_1ex10d1.htm#ExhibitC_223924]

 

Exhibit D [a05-11416_1ex10d1.htm#ExhibitD_223928]

- [a05-11416_1ex10d1.htm#ExhibitD_223928]

Closing Certificate [a05-11416_1ex10d1.htm#ExhibitD_223928]

 

Exhibit E [a05-11416_1ex10d1.htm#ExhibitE_223930]

- [a05-11416_1ex10d1.htm#ExhibitE_223930]

Assignment Agreement [a05-11416_1ex10d1.htm#ExhibitE_223930]

 

Exhibit F [a05-11416_1ex10d1.htm#ExhibitF_223939]

- [a05-11416_1ex10d1.htm#ExhibitF_223939]

Legal Opinion of General Counsel of the Borrower
[a05-11416_1ex10d1.htm#ExhibitF_223939]

 

Exhibit G [a05-11416_1ex10d1.htm#ExhibitG_223940]

- [a05-11416_1ex10d1.htm#ExhibitG_223940]

Extension Request [a05-11416_1ex10d1.htm#ExhibitG_223940]

 

 

--------------------------------------------------------------------------------


 

This CREDIT AGREEMENT, dated as of May 31, 2005, is entered into by and among
the following:

 

(i)            THE DAYTON POWER AND LIGHT COMPANY, an Ohio corporation (the
“Borrower”);

 

(ii)           the Lenders, defined below, from time to time party hereto; and

 

(iii)          KEYBANK NATIONAL ASSOCIATION, a national banking association, as
the Administrative Agent, defined below, and Lead Arranger.

 

RECITALS:

 

A.            The Borrower has applied to the Lenders for a credit facility to
replace its existing senior debt facility and to provide working capital and
funds for other lawful purposes.

 

B.            Subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the credit facility
provided for herein.

 

AGREEMENT:

 

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

 


ARTICLE I.


 


DEFINITIONS AND TERMS


 


SECTION 1.1             CERTAIN DEFINED TERMS.  AS USED HEREIN, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS HEREIN SPECIFIED UNLESS THE CONTEXT OTHERWISE
REQUIRES:


 

“Acquisition” means any acquisition (a) on a going concern basis (whether by
purchase, lease or otherwise) of assets constituting a business or a division or
line of business of a Person that is not a Subsidiary of the Borrower, and
(b) of a majority of the outstanding equity or other similar interests in any
such Person (whether by merger, stock purchase or otherwise).

 

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate per annum appearing on the applicable electronic
page of Reuters or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided by such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market), at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period, divided (and
rounded to the nearest one one hundredth of 1%) by (b) a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that if the rate referred to in clause (a) above is not
available at any such time for any reason, then the rate referred to in clause
(a) shall instead be the average (rounded to the nearest one one hundredth of
1%) of the rates at which Dollar deposits of $5,000,000 are offered to the
Reference Banks in the London interbank market at approximately 11:00 a.m.
(London time), two

 

--------------------------------------------------------------------------------


 

Business Days prior to the commencement of such Interest Period, for contracts
that would be entered into at the commencement of such Interest Period.

 

“Administrative Agent” means KeyBank in its capacity as administrative agent for
the Lenders, together with any successor to the Administrative Agent appointed
pursuant to Section 10.9.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor.  A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (b) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise.  Notwithstanding
the foregoing, (i) a director, officer or employee of a Person shall not, solely
by reason of such status, be considered an Affiliate of such Person; and
(ii) neither the Administrative Agent nor any Lender shall in any event be
considered an Affiliate of the Borrower or any of its Subsidiaries.

 

“Agent Fee Letter” means the Agent Fee Letter, dated as of the date hereof,
between the Administrative Agent and the Borrower, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, supplemented or otherwise modified.

 

“Applicable Facility Fee Rate” means, on any date of determination, a rate that
is determined based upon the S&P Rating, the Moody’s Rating or the Fitch Rating,
as follows:

 

S&P Rating

 

Moody’s Rating

 

Fitch Rating

 

Applicable Facility
Fee Rate

A- or higher

 

A3 or higher

 

A- or higher

 

10.00 basis points

BBB+

 

Baa1

 

BBB+

 

12.50 basis points

BBB

 

Baa2

 

BBB

 

15.00 basis points

BBB–

 

Baa3

 

BBB–

 

17.50 basis points

BB+

 

Ba1

 

BB+

 

20.00 basis points

Lower than BB+

 

Lower than Ba1

 

Lower than BB+

 

25.00 basis points

 

If at any time each Rating Agency issues a different rating, then the Applicable
Facility Fee Rate shall be determined based on the intermediate rating at such
time.  If at any time two Rating Agencies issue the same rating, which is
different than the other Rating Agency, the rating issued by such other Rating
Agency shall be disregarded, and the Applicable Facility Fee Rate shall be
determined based on the two identical ratings at such time.  If there is no S&P
Rating or Fitch Rating, then the Applicable Facility Fee Rate shall be
determined based on the Moody’s Rating.  If there is no Moody’s Rating or Fitch
Rating, then the Applicable Facility Fee Rate shall be determined based on the
S&P Rating.  If there is no Moody’s Rating or S&P Rating, then the Applicable
Facility Fee Rate shall be determined based on the Fitch Rating.  If at any time
only two Rating Agencies issue a rating and there is a difference of two or more
rating levels between such Rating Agencies, then the Applicable Facility Fee
Rate shall be

 

--------------------------------------------------------------------------------


 

determined based on the intermediate rating levels at the midpoint between the
ratings issued by such Rating Agencies at such time or, if there is no midpoint,
based on the higher intermediate level.  If (i) there is no S&P Rating, Moody’s
Rating and Fitch Rating or (ii) an Event of Default has occurred and is
continuing, the Applicable Facility Fee Rate shall be the highest rate per annum
indicated therefor in the above table.  The S&P Rating, Moody’s Rating and Fitch
Rating in effect on any date for purposes of determining the Applicable Facility
Fee Rate shall be that S&P Rating, Moody’s Rating and Fitch Rating in effect at
the close of business on such date.  Each change in the Applicable Facility Fee
Rate resulting from a publicly announced change in the S&P Rating, the Fitch
Rating and/or the Moody’s Rating shall be effective during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next change.

 

“Applicable Lending Office” means, with respect to each Lender, the office or
offices designated by such Lender to the Administrative Agent as such Lender’s
lending office or offices for purposes of this Agreement.

 

“Applicable Margin” means, on any date of determination, a rate that is
determined, based upon the S&P Rating, the Moody’s Rating or the Fitch Rating,
as follows:

 

S&P Rating

 

Moody’s Rating

 

Fitch Rating

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin
for Base Rate Loans

A- or higher

 

A3 or higher

 

A- or higher

 

27.50 basis points

 

0.0 basis points

BBB+

 

Baa1

 

BBB+

 

35.00 basis points

 

0.0 basis points

BBB

 

Baa2

 

BBB

 

42.50 basis points

 

0.0 basis points

BBB–

 

Baa3

 

BBB–

 

57.50 basis points

 

0.0 basis points

BB+

 

Ba1

 

BB+

 

80.00 basis points

 

0.0 basis points

Lower than BB+

 

Lower than Ba1

 

Lower than BB+

 

100.00 basis points

 

0.0 basis points

 

If at any time each Rating Agency issues a different rating, then the Applicable
Margin shall be determined based on the intermediate rating at such time.  If at
any time two Rating Agencies issue the same rating, which is different than the
other Rating Agency, the rating issued by such other Rating Agency shall be
disregarded, and the Applicable Margin shall be determined based on the two
identical ratings at such time.  If there is no S&P Rating or Fitch Rating, then
the Applicable Margin shall be determined based on the Moody’s Rating.  If there
is no Moody’s Rating or Fitch Rating, then the Applicable Margin shall be
determined based on the S&P Rating.  If there is no Moody’s Rating or S&P
Rating, then the Applicable Margin shall be determined based on the Fitch
Rating.  If at any time only two Rating Agencies issue a rating and there is a
difference of two or more rating levels between such Rating Agencies, then the
Applicable Margin shall be determined based on the intermediate rating levels at
the midpoint between the ratings issued by such Rating Agencies at such time or,
if there is no midpoint, based on the higher intermediate level.  If (i) there
is no S&P Rating, Moody’s Rating or Fitch Rating or (ii) an Event of Default has
occurred and is continuing, the Applicable Margin shall be the highest rate per
annum indicated therefor in the above table.  The S&P Rating, Moody’s Rating and
Fitch Rating in effect on any date for purposes of determining the Applicable
Margin shall be that S&P Rating, Moody’s Rating and Fitch Rating in effect at
the close of business on such date.  Each change in the Applicable Margin
resulting from a publicly announced change in the S&P Rating, the Fitch Rating
and/or the Moody’s Rating shall be effective during the period commencing on the
date of the public

 

--------------------------------------------------------------------------------


 

announcement thereof and ending on the date immediately preceding the effective
date of the next change.

 

“Approved Fund” means a fund that is administered or managed by a Lender or an
Affiliate of a Lender.

 

“Asset Sale” means the sale, transfer or other disposition (including by means
of Sale and Lease-Back Transactions, and by means of mergers, consolidations,
and liquidations of a corporation, partnership or limited liability company of
the interests therein of the Borrower or any of its Subsidiaries) by the
Borrower or any of its Subsidiaries to any Person of any of their respective
assets, provided that the term Asset Sale specifically excludes any sales,
transfers or other dispositions of inventory, or obsolete or excess furniture,
fixtures, equipment or other Property, real or personal, tangible or intangible,
in each case in the ordinary course of business.

 

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit E.

 

“Augmenting Lender” has the meaning provided in Section 3.2(a).

 

“Authorized Officer” means any of the following officers of the Borrower: the
Chief Executive Officer, the Chief Financial Officer, the President, the
Executive Vice President and Chief Operating Officer, any Group Vice President
or any Vice President or the Treasurer.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greater of (a) the rate of interest established by KeyBank in
Cleveland, Ohio, from time to time, as its prime rate, whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; and (b) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum.

 

“Base Rate Loan” means each Loan bearing interest at a rate based upon the Base
Rate.

 

“Borrower” has the meaning provided in the first paragraph of this Agreement.

 

“Borrowing” means the incurrence of Loans consisting of one Type of Loan, by the
Borrower from all of the Lenders on a pro rata basis on a given date (or
resulting from Conversions or Continuations on a given date), having in the case
of Eurodollar Loans the same Interest Period.

 

“Business Day” means, (a) for all purposes other than as covered by clause
(b) below, any day that is not a Saturday, Sunday or day on which commercial
banks in the city in which the Payment Office is located are authorized or
required by law or other governmental actions to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by such Person, as lessee, that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities and identified as “capital lease obligations” (or
any similar words) on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

“Cash Equivalents” means any of the following:

 

(a)           securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition;

 

(b)           Dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (i) any Lender or (ii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank, an
“Approved Bank”), in each case with maturities of not more than three months
from the date of acquisition;

 

(c)           commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short- term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 90 days after the date of acquisition;

 

(d)           fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (a) above;

 

(e)           investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(d) above;

 

(f)            investments in money market funds access to which is provided as
part of “sweep” accounts maintained with a Lender or an Approved Bank;

 

(g)           investments in industrial development revenue bonds that
(i) ”re-set” interest rates not less frequently than quarterly, (ii) are
entitled to the benefit of a remarketing arrangement with an established  broker
dealer, and (iii) are supported by a direct pay letter of credit covering
principal and accrued interest that is issued by an Approved Bank;

 

(h)           investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (g); and

 

(i)            other investments not specifically described in any of clauses
(a) through (h) above that have been approved in writing by the Administrative
Agent.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

--------------------------------------------------------------------------------


 

“Change of Control” means any of the following:

 

(a)           during any 12-month period (or, if less, during the period
beginning on the Closing Date and ending on the date of determination),
individuals who at the beginning of such period constituted the Parent’s Board
of Directors (together with any new directors whose election by the Parent’s
Board of Directors or whose nomination for election by the Parent’s shareholders
was approved by a vote of a majority of the directors who either were directors
at the beginning of such period or whose election or nomination was previously
so approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent;

 

(b)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the 1934 Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
1934 Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 20% or more of
the equity securities of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

 

(c)           the Parent shall cease to own, free and clear of all Liens and
other encumbrances and on a fully diluted basis, 100% of the outstanding shares
of all classes of stock of the Borrower ordinarily having the right to vote at
an election of directors, or any contingency shall occur that causes any class
of stock of the Borrower, the shares of which are not owned by the Parent, to
have the right to vote at an election of directors.

 

“Closing Date” means the date on which the conditions specified in Section 5.1
are satisfied.

 

“Closing Fee Letter” means the Closing Fee Letter, dated as of the date hereof,
between the Borrower and the Administrative Agent, for the benefit of the
Lenders, as the same may from time to time be amended, restated, supplemented or
otherwise modified.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

“Commitment” means, with respect to each Lender, its obligation to make Loans to
the Borrower from time to time pursuant to Section 2.1, in an aggregate
principal amount at any one time outstanding not to exceed the amount, if any,
set forth opposite such Lender’s name on Annex I as its “Commitment” or in the
case of any Lender that becomes a party hereto pursuant to an Assignment
Agreement, the obligation of such Lender to make Loans in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth as the
“Amount of Assigned Share” in each Assignment Agreement to which such Lender is
a party thereto as the assignee, as any such Commitments may be reduced from
time to time pursuant to Section 3.3, 3.4 and/or 9.2, increased from time to
time pursuant to Section 3.2, and/or adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 11.4.

 

“Compliance Certificate” means a certificate, substantially in the form of the
attached Exhibit C.

 

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, the net income (or loss),
without deduction for minority interests, of the Borrower and its Subsidiaries
on a consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP.

 

“Consolidated Net Worth” means, at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total stockholders’ equity” (or
any like caption) on a consolidated balance sheet of the Borrower as of such
time, provided that in no event shall Consolidated Net Worth include any amounts
in respect of Redeemable Stock.

 

“Consolidated Tangible Assets” means at any time the consolidated total assets
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time, but excluding therefrom goodwill, patents, patent applications,
permits, trademarks, trade names, copyrights, licenses, franchises, experimental
expense, organizational expense, unamortized debt discount and expense, the
excess of cost of shares acquired over book value of related assets and such
other assets that are properly classified as “intangible assets” in accordance
with GAAP.

 

“Consolidated Total Capitalization” means the sum of Consolidated Total Debt and
Consolidated Net Worth and, to the extent not otherwise included, preferred
stock of the Borrower.

 

“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the Borrower and of each of its Subsidiaries, all as determined
on a consolidated basis.

 

“Continue”, “Continuation” and “Continued” each refers to a continuation of
Eurodollar Loans for an additional Interest Period as provided in Section 2.2.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type, pursuant to Section 2.2.

 

“Credit Documents” means this Agreement, the Notes, if any, the Agent Fee Letter
and the Closing Fee Letter.

 

“Credit Event” means any Borrowing, Conversion or Continuation.

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

 

“Dollars” and the sign “$” each means lawful money of the United States.

 

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) an
Affiliate of a Lender (other than a Defaulting Lender), (c) an Approved Fund,
and (d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Affiliates or Subsidiaries of the
Borrower.

 

--------------------------------------------------------------------------------


 

“Energy-Related Business” means any business engaged in or directly related to: 
(a) the production, sale, brokerage, management, transportation, delivery or
other provision of energy products, including but not limited to, electricity,
natural gas, oil, coal, propane and renewable energy producing materials,
(b) the provision of energy conservation services, including, but not limited
to, energy audits, installation of energy conservation devices, energy efficient
equipment and related systems, (c) the provision of services and equipment in
connection with the procurement of such energy products or conservation of
energy, (d) engineering, consulting, construction, operational or maintenance
services in connection with such energy products, the conservation of energy or
with equipment utilizing such energy products or (e) the manufacturing of
equipment used in connection with energy production or conservation.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law, including,
without limitation, (a) any and all claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.

 

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including, without
limitation, any judicial or administrative order, consent, decree or judgment
issued to or rendered against the Borrower or any of its Subsidiaries relating
to the environment, employee health and safety or Hazardous Materials,
including, without limitation, CERCLA; RCRA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq. and the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“Eurodollar Loans” means each Loan bearing interest at a rate based on the
Adjusted Eurodollar Rate.

 

“Event of Default” has the meaning provided in Section 9.1.

 

“Exemption Certificate” has the meaning provided in Section 4.5(b)(ii).

 

“Existing Credit Agreement” means the Credit Agreement, dated as of June 1,
2004, among the Borrower, the lenders party thereto, and KeyBank, as
administrative agent.

 

“Extended Termination Date” has the meaning provided in Section 3.5.

 

--------------------------------------------------------------------------------


 

“Extension Request” means an Extension Request in the form of Exhibit G, with
blanks appropriately completed in conformity with Section 3.5.

 

“Facility Fees” has the meaning provided in Section 3.1(a).

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fees” means all amounts payable pursuant to, or referred to in, Section 3.1,
together with any other fees payable pursuant to this Agreement or any other
Credit Document.

 

“Final Termination Date” means May 30, 2010.

 

“Fitch” means Fitch Investors Service Inc. and its successors.

 

“Fitch Rating” means, on any date of determination, the rating accorded the
Borrower’s senior unsecured long-term debt by Fitch (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
Fitch).

 

“FPA” means the Federal Power Act, as amended, and all rules and regulations
promulgated thereunder.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary Indebtedness or any
Property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary Indebtedness or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary Indebtedness of the ability of the primary obligor
to make payment of such primary Indebtedness, or (d) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

--------------------------------------------------------------------------------


 

“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“restricted hazardous materials”, “extremely hazardous wastes”, “restrictive
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

 

“Increasing Lender” has the meaning provided in Section 3.2(a).

 

“Indebtedness” means, with respect to any Person, all of the following (without
duplication):

 

(a)           all indebtedness of such Person for borrowed money;

 

(b)           all bonds, notes, debentures and similar debt securities of such
Person;

 

(c)           the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

 

(d)           non-contingent obligations to reimburse any other Person in
respect of amounts paid under a letter of credit or similar instrument to the
extent that such reimbursement obligations remain outstanding after such
obligations become non-contingent;

 

(e)           all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances;

 

(f)            all Indebtedness of a second Person secured by any Lien on any
Property owned by such first Person, whether or not such Indebtedness has been
assumed;

 

(g)           all Capitalized Lease Obligations of such Person;

 

(h)           the present value, determined on the basis of the implicit
interest rate, of all basic rental obligations under all Synthetic Leases of
such Person;

 

(i)            the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts;

 

(j)            the stated value, or liquidation value if higher, of all
Redeemable Stock of such Person; and

 

(k)           all Guaranty Obligations of such Person;

 

provided, however, that (i) neither trade payables nor other similar accrued
expenses, in each case arising in the ordinary course of business, nor
obligations in respect of insurance policies or performance or surety bonds that
themselves are not guarantees of Indebtedness (nor drafts, acceptances or
similar instruments evidencing the same nor obligations in respect of letters of
credit supporting the payment of

 

--------------------------------------------------------------------------------


 

the same), shall constitute Indebtedness; and (ii) the Indebtedness of any
Person shall in any event include (without duplication) the Indebtedness of any
other entity (including any general partnership in which such Person is a
general partner) to the extent such Person is liable thereon as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide expressly that such Person is
not liable thereon.

 

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three or six months as selected by the Borrower, provided that (a) the
initial Interest Period for any Borrowing of Eurodollar Loans shall commence on
the date of such Borrowing (the date of a Borrowing resulting from a Conversion
or Continuation shall be the date of such Conversion or Continuation) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires; (b) if any
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (c) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day, provided that
if any Interest Period would otherwise expire on a day that is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;
(d) no Interest Period for any Eurodollar Loan may be selected that would end
after the Maturity Date; and (e) if, upon the expiration of any Interest Period,
the Borrower has failed to (or may not) elect a new Interest Period to be
applicable to the respective Borrowing of Eurodollar Loans as provided above,
the Borrower shall be deemed to have elected to Convert such Borrowing to a Base
Rate Loan effective as of the expiration date of such current Interest Period.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of any of the capital stock or other
equity interest of any other Person, including any partnership or joint venture
interest in such Person; (b) any loan or advance to, guarantee or assumption of
debt or purchase or other acquisition of any other debt (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) of, any Person by the Borrower or any of its Subsidiaries; or (c) any
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.

 

“KeyBank” means KeyBank National Association, a national banking association,
together with its successors and assigns.

 

“Leaseholds” means, with respect to any Person, all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

 

“Lenders” means the Persons listed on Annex I and any other Person that becomes
a party hereto pursuant to an Assignment Agreement, other than any such Person
that ceases to be a party hereto pursuant to an Assignment Agreement.

 

“Lender Default” means (a) the refusal (which has not been retracted) of a
Lender in violation of the requirements of this Agreement to make available its
portion of any incurrence of Loans or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
its obligations under Section 2.1.

 

“Lender Register” has the meaning provided in Section 11.15.

 

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

 

“Loan” has the meaning provided in Section 2.1.

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means any or all of the following:  (a) a material
adverse effect on the business, operations, Property, assets, liabilities,
financial or other condition, or prospects of the Borrower and its Subsidiaries,
taken as a whole, or when used with reference to any other Person, such Person
and its Subsidiaries, taken as a whole, as the case may be; (b) a material
adverse effect on the ability of the Borrower to perform its obligations under
the Credit Documents to which it is a party; (c) a material adverse effect on
the ability of the Borrower and its Subsidiaries, taken as a whole, to pay their
liabilities and obligations as they mature or become due; or (d) a material
adverse effect on the validity, effectiveness or enforceability, as against the
Borrower, of any of the Credit Documents to which it is a party.

 

“Maturity Date” means the earliest to occur of (a) the Final Termination Date,
(b) the Extended Termination Date, (c) the date on which (i) the Total
Commitment is terminated pursuant to Section 9.2(a) and/or (ii) all Loans and
other Obligations are declared due and payable pursuant to Section 9.2(b), and
(d) the date on which the PUCO Order then in effect is revoked or terminated.

 

“Minimum Borrowing Amount” means (a) for Base Rate Loans, $1,000,000, with
minimum increments thereafter of $500,000, and (b) for Eurodollar Loans,
$5,000,000, with minimum increments thereafter of $500,000.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Moody’s Rating” means, on any date of determination, the rating accorded the
Borrower’s senior unsecured long-term debt by Moody’s (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
Moody’s), or if such rating is unavailable, the Borrower’s long-term issuer
credit rating accorded to it by Moody’s.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement as to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Non-Increasing Lender” has the meaning provided in Section 3.2(b).

 

“Note” has the meaning provided in Section 2.4(d).

 

“Notice of Borrowing, Continuation or Conversion” has the meaning provided in
Section 2.2(b).

 

--------------------------------------------------------------------------------


 

“Notice Office” means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Yvette M. Dyson-Owens (facsimile:
(216) 689-5962), or such other office of the Administrative Agent, as the
Administrative Agent may designate to the Borrower from time to time.

 

“Obligations” means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing, owing by the Borrower to
the Administrative Agent or any Lender pursuant to the terms of this Agreement
or any other Credit Document (including, without limitation, interest and fees
that accrue after the commencement by or against the Borrower of any insolvency
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and any and all indemnification obligations hereunder).

 

“Operating Lease” means, with respect to any Person, any lease of any Property
(whether real, personal or mixed) by such Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of such
Person.

 

“Parent” means DPL Inc., an Ohio corporation.

 

“Payment Office” means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Yvette M. Dyson-Owens (facsimile:
(216) 689-5962), or such other office of the Administrative Agent, as the
Administrative Agent may designate to the Borrower from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Percentage” means, at any time for any Lender, the percentage obtained by
dividing such Lender’s Commitment by the Total Commitment, provided, that if the
Total Commitment has been terminated, the Percentage for each Lender shall be
determined by dividing such Lender’s Commitment immediately prior to such
termination by the Total Commitment immediately prior to such termination.

 

“Permitted Acquisition” means and includes any Acquisition as to which all of
the following conditions are satisfied:  (a) such Acquisition (i) involves a
line or lines of an Energy-Related Business, and (ii) involves a Person or a
line or lines of business that are located and operated in the United States;
(b) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition; (c) such Acquisition is not being consummated
on a hostile basis and has been approved by the Board of Directors of the target
Person and no material challenge to such Acquisition shall be pending or
threatened by any shareholder or director of the seller or Person to be
acquired, and (d) as of the date of the consummation of such Acquisition, all
approvals required in connection therewith shall have been obtained.

 

“Permitted Liens” means Liens permitted by Section 8.3.

 

“Permitted Restrictive Covenant” means (a) any covenant or restriction contained
in this Agreement, (b) any covenant or restriction contained in any other
agreement that is less burdensome than any covenant or restriction contained in
this Agreement, (c) in the case of transfers by any Subsidiary of the Borrower
to the Borrower or another Subsidiary of the Borrower of any property or assets,
any agreement setting forth customary restrictions on the subletting, assignment
or transfer of any property or asset that is a lease, license or conveyance of
similar property or assets; (d) in the case of transfers by any Subsidiary of
the Borrower to the Borrower or another Subsidiary of the Borrower of any
property or assets, any agreement with the holder of a Lien otherwise permitted
to exist under Section 8.3(e)(ii) restricting on customary terms the transfer of
any property or assets subject thereto; (e) any agreement evidencing or setting
forth the terms of any refunding, refinancing or replacement Indebtedness the

 

--------------------------------------------------------------------------------


 

incurrence of which is not prohibited by this Agreement that contains any such
restrictions to the extent such restrictions are no less favorable to the
Borrower or any of its Subsidiaries or to the rights or interest of the Lenders
than the terms in effect in the Indebtedness being so refunded, refinanced or
replaced immediately prior to such refunding, refinancing or replacement;
(f) any agreement that has been entered into by the Borrower or any of its
Subsidiaries for the sale, lease, transfer or other disposition of any of its
property or assets so long as such sale, lease, transfer or other disposition is
otherwise permitted to be made under Section 8.2; and (g) any agreement
evidencing Indebtedness outstanding on the date a Person first becomes a
Subsidiary of the Borrower; provided, that such agreement was not created in
contemplation of the purchase or other acquisition of such Person by the
Borrower or any of its Subsidiaries and does not extend to or cover any property
or assets other than the property or assets of the Person becoming such
Subsidiary.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other entity or any government
or political subdivision or any agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to minimum funding standards under Section 412 of the Code as
to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Property” means, with respect to any Person, any and all property, whether
real, personal, tangible, intangible, or mixed, of such Person, or other assets
owned, leased or operated by such Person.

 

“PUCO Order” means an order from The Public Utilities Commission of Ohio in form
and substance satisfactory to the Administrative Agent, authorizing the Borrower
to incur Loans hereunder in an amount equal to or greater than the amount of the
Total Commitment.

 

“PUHCA” means the Public Utility Holding Company Act of 1935, as amended.

 

“Rating Agency” means any of Fitch, Moody’s or S&P.

 

“RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

 

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

 

“Redeemable Stock” means, with respect to any Person, any capital stock or
similar equity interests of such Person that (a) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the latest Maturity Date;
or (b) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, at the option of the
holder or holders thereof, or otherwise, at any time prior to the latest
Maturity Date under this Agreement, other than any such repurchase or retirement
occasioned by a “change of control” or similar event.

 

“Reference Banks” means (a) KeyBank and (b) any other Lender or Lenders selected
as a Reference Bank by the Administrative Agent.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Affiliate.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect a Plan, excluding,
however, such events as to which the PBGC has by regulations waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Required Lenders” means, (a) if there are no more than two Lenders, both
Lenders or, (b) if there are more than two Lenders, Non-Defaulting Lenders whose
outstanding Loans and Unutilized Commitment constitute at least 66-2/3% of the
sum of the total outstanding Loans and Unutilized Commitments of Non-Defaulting
Lenders.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

 

“S&P Rating” means, on any date of determination, the rating accorded to the
Borrower’s senior unsecured long-term debt by S&P (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
S&P).

 

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any Property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary of the Borrower or between Subsidiaries of the Borrower), which
Property has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Regulation D” means Regulation D as promulgated under the 1933 Act, as the
same may be in effect from time to time.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Standard Permitted Liens” means the following:

 

(a)           Liens for taxes not yet delinquent or Liens for taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established;

 

(b)           Liens in respect of Property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, that (i) do not secure payment obligations more
than 60 days past due; (ii) do not, in the aggregate, materially detract from
the value of such Property or assets or materially

 

--------------------------------------------------------------------------------


 

impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries and do not secure any Indebtedness; or (iii) are contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been set aside on the books of the Borrower or its respective Subsidiary,
as the case may be;

 

(c)           bankers’ Liens and rights of setoff arising by operation of law
and contractual rights of setoff;

 

(d)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 9.1(g);

 

(e)           Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; and
mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, performance
and return-of-money bonds and other similar obligations, incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;

 

(f)            Leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the Borrower
or any of its Subsidiaries and any interest or title of a lessor under any lease
not in violation of this Agreement;

 

(g)           easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not involve, and are not
likely to involve at any future time, either individually or in the aggregate,
(i) a substantial and prolonged interruption or disruption of the business
activities of the Borrower and its Subsidiaries considered as an entirety, or
(ii) a Material Adverse Effect;

 

(h)           precautionary filing of Uniform Commercial Code financing
statements by lessors in connection with Operating Leases;

 

(i)            Liens arising from the rights of lessors under leases (including
financing statements regarding Property subject to lease) permitted under this
Agreement, provided that such Liens are only in respect of the Property subject
to, and secure only, the respective lease (and any other lease with the same or
an affiliated lessor); and

 

(j)            rights of consignors of goods, whether or not perfected by the
filing of a financing statement under the UCC.

 

“Subsidiary” means, with respect to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether at the time stock of any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries and (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries, has more than a 50% equity interest at the time
or in which the Borrower, one or more other Subsidiaries of the Borrower, or the
Borrower and one or more Subsidiaries of the Borrower,

 

--------------------------------------------------------------------------------


 

directly or indirectly, has the power to direct the policies, management and
affairs thereof.  Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property that (a) represents more than 10% of the Consolidated
Tangible Assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made or (b) is responsible for more than 10% of the
consolidated net sales or of the Consolidated Net Income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (a)
above.

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), irrespective of whether any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, that are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased Property for Federal income tax purposes.

 

“Taxes” has the meaning provided in Section 4.5(a).

 

“Total Commitment” means the sum of the Commitments of the Lenders.

 

“Type” means any type of Loan determined with respect to the interest option
applicable thereto, i.e., a Base Rate Loan or Eurodollar Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time.  Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
Ohio.

 

“Unfunded Liabilities” means the amount, if any, by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

 

“United States” and “U.S.” each means United States of America.

 

“Unutilized Commitment” means, at any time, with respect to any Lender, the
excess of (a) such Lender’s Commitment at such time over (b) the aggregate
principal amount of outstanding Loans made by such Lender.

 

--------------------------------------------------------------------------------


 

“Unutilized Total Commitment” means, at any time, the excess of (a) the Total
Commitment at such time over (b) the aggregate principal amount of all
outstanding Loans.

 

“Utilization Fees” has the meaning provided in Section 3.1(b).

 

“Wholly-Owned Subsidiary” means each Subsidiary of the Borrower at least 95% of
whose capital stock, equity interests and partnership interests, other than
director’s qualifying shares or similar interests, are owned directly or
indirectly by the Borrower.


 


SECTION 1.2             COMPUTATION OF TIME PERIODS.  IN THIS AGREEMENT IN THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD “FROM” MEANS “FROM AND INCLUDING,” THE WORDS “TO” AND “UNTIL” EACH
MEANS “TO BUT EXCLUDING,” AND THE WORD “THROUGH” MEANS “THROUGH AND INCLUDING.”


 


SECTION 1.3             ACCOUNTING TERMS.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME.


 


SECTION 1.4             TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL
APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE, (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO
ANY RESTRICTIONS ON SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN), (B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO
INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF”
AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO
THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D)
ALL REFERENCES HEREIN TO SECTIONS, ANNEXES, SCHEDULES AND EXHIBITS SHALL BE
CONSTRUED TO REFER TO SECTIONS OF, AND ANNEXES, SCHEDULES AND EXHIBITS TO, THIS
AGREEMENT, AND (E) THE WORDS “ASSET” AND “PROPERTY” (OR “PROPERTY”) SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL REAL
PROPERTY, TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS, AND INTERESTS IN ANY OF THE FOREGOING.


 


ARTICLE II.

AMOUNT AND TERMS OF LOANS


 


SECTION 2.1             COMMITMENTS FOR LOANS.  SUBJECT TO AND UPON THE TERMS
AND CONDITIONS HEREIN SET FORTH, EACH LENDER SEVERALLY AGREES TO MAKE A
REVOLVING LOAN OR REVOLVING LOANS (EACH A “LOAN” AND, COLLECTIVELY, THE “LOANS”)
TO THE BORROWER, WHICH LOANS (A) MAY BE INCURRED BY THE BORROWER AT ANY TIME AND
FROM TIME TO TIME ON AND AFTER THE CLOSING DATE AND PRIOR TO THE MATURITY DATE;
(B) EXCEPT AS OTHERWISE PROVIDED HEREIN, MAY, AT THE OPTION OF THE BORROWER, BE
INCURRED AND MAINTAINED AS, OR CONVERTED INTO, LOANS THAT ARE BASE RATE LOANS OR
EURODOLLAR LOANS, IN EACH CASE DENOMINATED IN DOLLARS, PROVIDED THAT ALL LOANS
MADE AS PART OF THE SAME BORROWING SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, CONSIST OF LOANS OF THE SAME TYPE; (C) MAY BE REPAID OR PREPAID AND
RE-BORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF; (D) MAY ONLY BE MADE IF
AFTER GIVING EFFECT THERETO THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING LOANS
DOES NOT EXCEED THE TOTAL COMMITMENT; AND (E) SHALL NOT EXCEED FOR ANY LENDER AT
ANY TIME OUTSTANDING SUCH LENDER’S COMMITMENT AT SUCH TIME.  IN ADDITION, NO
LOANS


 

--------------------------------------------------------------------------------



 


SHALL BE INCURRED AT ANY TIME IF AFTER GIVING EFFECT THERETO THE BORROWER WOULD
BE REQUIRED TO PREPAY LOANS IN ACCORDANCE WITH SECTION 4.3(A).


 


SECTION 2.2             BORROWING, CONTINUATION OR CONVERSION OF LOANS.


 


(A)           BORROWINGS, CONTINUATIONS AND CONVERSIONS.  THE BORROWER MAY, IN
ACCORDANCE WITH THE PROVISIONS SET FORTH IN THIS SECTION AND SUBJECT TO THE
OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, (I) REQUEST BORROWINGS, (II)
CONVERT ALL OR A PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF LOANS OF ONE
TYPE INTO A BORROWING OR BORROWINGS OF ANOTHER TYPE OF LOANS THAT CAN BE MADE
PURSUANT TO THE TERMS OF THIS AGREEMENT AND (III) CONTINUE A BORROWING OF
EURODOLLAR LOANS AT THE END OF THE APPLICABLE INTEREST PERIOD AS A NEW BORROWING
OF EURODOLLAR LOANS WITH A NEW INTEREST PERIOD, PROVIDED THAT (A) ANY CONVERSION
OF EURODOLLAR LOANS INTO BASE RATE LOANS SHALL BE MADE ON, AND ONLY ON, THE LAST
DAY OF AN INTEREST PERIOD FOR SUCH EURODOLLAR LOANS, (B) BASE RATE LOANS MAY
ONLY BE CONVERTED INTO EURODOLLAR LOANS IF NO DEFAULT UNDER SECTION 9.1(A) OR
EVENT OF DEFAULT IS IN EXISTENCE ON THE DATE OF THE CONVERSION UNLESS THE
REQUIRED LENDERS OTHERWISE AGREE, AND (C) BASE RATE LOANS MAY NOT BE CONVERTED
INTO EURODOLLAR LOANS DURING ANY PERIOD WHEN SUCH CONVERSION IS NOT PERMITTED
UNDER SECTION 2.6.


 


(B)           NOTICE OF BORROWINGS, CONTINUATION AND CONVERSION.  EACH
BORROWING, CONTINUATION OR CONVERSION OF A LOAN SHALL BE MADE UPON NOTICE IN THE
FORM PROVIDED FOR BELOW, WHICH NOTICE SHALL BE PROVIDED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT AT THE NOTICE OFFICE NOT LATER THAN (I) IN THE CASE OF EACH
BORROWING OF OR CONTINUATION OF OR CONVERSION INTO A EURODOLLAR LOAN, 12:00 NOON
(LOCAL TIME AT ITS NOTICE OFFICE) AT LEAST THREE BUSINESS DAYS’ PRIOR TO THE
DATE OF SUCH BORROWING, CONTINUATION OR CONVERSION AND (II) IN THE CASE OF EACH
BORROWING OF OR CONVERSION INTO A BASE RATE LOAN, 12:00 NOON (LOCAL TIME AT ITS
NOTICE OFFICE) ON THE PROPOSED DATE OF SUCH BORROWING OR CONVERSION.  EACH SUCH
REQUEST SHALL BE MADE BY AN AUTHORIZED OFFICER DELIVERING WRITTEN NOTICE OF SUCH
REQUEST SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO (EACH SUCH NOTICE, A
“NOTICE OF BORROWING, CONTINUATION OR CONVERSION”) OR BY TELEPHONE (TO BE
CONFIRMED IMMEDIATELY IN WRITING BY DELIVERY OF AN AUTHORIZED OFFICER OF A
NOTICE OF BORROWING, CONTINUATION OR CONVERSION), AND IN ANY EVENT EACH SUCH
REQUEST SHALL BE IRREVOCABLE AND SHALL SPECIFY (A) THE AGGREGATE PRINCIPAL
AMOUNT OF THE LOANS TO BE MADE (WHICH SHALL BE IN THE MINIMUM BORROWING AMOUNT)
PURSUANT TO SUCH BORROWING OR, IF APPLICABLE, THE BORROWINGS TO BE CONTINUED OR
CONVERTED, (B) THE DATE OF THE BORROWING, CONTINUATION OR CONVERSION (WHICH
SHALL BE A BUSINESS DAY), (C) WHETHER THE BORROWING WILL CONSIST OF BASE RATE
LOANS OR EURODOLLAR LOANS OR, IN THE CASE OF A CONTINUATION OR CONVERSION, THE
LOANS TO BE CONTINUED OR CONVERTED, AND (D) IF APPLICABLE, THE INITIAL INTEREST
PERIOD THERETO OR, IN THE CASE OF A CONTINUATION, THE NEW INTEREST PERIOD. 
WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF THE BORROWER TO CONFIRM IN WRITING
ANY TELEPHONIC NOTICE PERMITTED TO BE GIVEN HEREUNDER, THE ADMINISTRATIVE AGENT
MAY ACT PRIOR TO RECEIPT OF WRITTEN CONFIRMATION WITHOUT LIABILITY UPON THE
BASIS OF SUCH TELEPHONIC NOTICE BELIEVED BY THE ADMINISTRATIVE AGENT IN GOOD
FAITH TO BE FROM AN AUTHORIZED OFFICER ENTITLED TO GIVE TELEPHONIC NOTICES UNDER
THIS AGREEMENT ON BEHALF OF THE BORROWER.  IN EACH SUCH CASE, THE ADMINISTRATIVE
AGENT’S RECORD OF THE TERMS OF SUCH TELEPHONIC NOTICE SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


 


(C)           MINIMUM BORROWING AMOUNT.  THE AGGREGATE PRINCIPAL AMOUNT OF EACH
BORROWING BY THE BORROWER SHALL NOT BE LESS THAN THE MINIMUM BORROWING AMOUNT. 
NO PARTIAL CONVERSION OF A BORROWING OF EURODOLLAR LOANS SHALL REDUCE THE
OUTSTANDING PRINCIPAL AMOUNT OF THE EURODOLLAR LOANS MADE PURSUANT TO SUCH
BORROWING TO LESS THAN THE MINIMUM BORROWING AMOUNT APPLICABLE THERETO.


 


(D)           MAXIMUM BORROWINGS.  MORE THAN ONE BORROWING MAY BE INCURRED BY
THE BORROWER ON ANY DAY, PROVIDED THAT (I) IF THERE ARE TWO OR MORE BORROWINGS
ON A SINGLE DAY BY THE BORROWER THAT CONSIST OF EURODOLLAR LOANS, EACH SUCH
BORROWING SHALL HAVE A DIFFERENT INITIAL INTEREST PERIOD, AND (II) AT NO TIME
SHALL THERE BE MORE THAN SIX BORROWINGS OF EURODOLLAR LOANS OUTSTANDING
HEREUNDER.


 

--------------------------------------------------------------------------------


 


(E)           NOTICE TO LENDERS. THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE
EACH LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING)
OF (I) EACH PROPOSED BORROWING, (II) SUCH LENDER’S PROPORTIONATE SHARE THEREOF
AND (III) THE OTHER MATTERS COVERED BY THE NOTICE OF BORROWING, CONTINUATION OR
CONVERSION RELATING THERETO.


 


SECTION 2.3             DISBURSEMENT OF FUNDS.


 


(A)           LOANS TO BE MADE PRO RATA.  THE OBLIGATION OF EACH LENDER TO MAKE
LOANS HEREUNDER AND THE COMMITMENT OF EACH LENDER ARE SEVERAL AND NOT JOINT
OBLIGATIONS.  ALL BORROWINGS SHALL BE MADE BY THE LENDERS PRO RATA ON THE BASIS
OF THEIR RESPECTIVE COMMITMENTS. IT IS UNDERSTOOD THAT NO LENDER SHALL BE
RESPONSIBLE FOR ANY DEFAULT BY ANY OTHER LENDER IN ITS OBLIGATION TO MAKE LOANS
HEREUNDER AND THAT EACH LENDER SHALL BE OBLIGATED TO MAKE THE LOANS PROVIDED TO
BE MADE BY IT HEREUNDER, REGARDLESS OF THE FAILURE OF ANY OTHER LENDER TO
FULFILL ITS COMMITMENT.


 


(B)           FUNDING OF LOANS.  NO LATER THAN 2:00 P.M. (LOCAL TIME AT THE
PAYMENT OFFICE) ON THE DATE SPECIFIED IN EACH NOTICE OF BORROWING, CONTINUATION
OR CONVERSION, EACH LENDER WILL MAKE AVAILABLE ITS PRO RATA SHARE, IF ANY, OF
EACH BORROWING REQUESTED TO BE MADE ON SUCH DATE IN THE MANNER PROVIDED BELOW. 
ALL AMOUNTS SHALL BE MADE AVAILABLE TO THE ADMINISTRATIVE AGENT IN DOLLARS AND
IMMEDIATELY AVAILABLE FUNDS AT THE PAYMENT OFFICE AND THE ADMINISTRATIVE AGENT
PROMPTLY WILL MAKE AVAILABLE TO THE BORROWER BY DEPOSITING TO ITS ACCOUNT AT THE
PAYMENT OFFICE THE AGGREGATE OF THE AMOUNTS SO MADE AVAILABLE IN THE TYPE OF
FUNDS RECEIVED.


 


(C)           ADVANCE FUNDING.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN
NOTIFIED BY ANY LENDER PRIOR TO THE DATE OF BORROWING THAT SUCH LENDER DOES NOT
INTEND TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PORTION OF THE
BORROWING OR BORROWINGS TO BE MADE ON SUCH DATE, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE
AGENT ON SUCH DATE OF BORROWING, AND THE ADMINISTRATIVE AGENT, IN RELIANCE UPON
SUCH ASSUMPTION, MAY (IN ITS SOLE DISCRETION AND WITHOUT ANY OBLIGATION TO DO
SO) MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH
CORRESPONDING AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT
BY SUCH LENDER AND THE ADMINISTRATIVE AGENT HAS MADE AVAILABLE SAME TO THE
BORROWER, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH
CORRESPONDING AMOUNT FROM SUCH LENDER.  IF SUCH LENDER DOES NOT PAY SUCH
CORRESPONDING AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER, AND THE BORROWER
SHALL IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT. 
THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER FROM SUCH LENDER OR
THE BORROWER, AS THE CASE MAY BE, INTEREST ON SUCH CORRESPONDING AMOUNT IN
RESPECT OF EACH DAY FROM THE DATE SUCH CORRESPONDING AMOUNT WAS MADE AVAILABLE
BY THE ADMINISTRATIVE AGENT TO THE BORROWER TO THE DATE SUCH CORRESPONDING
AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT A RATE PER ANNUM EQUAL TO
(X) IF PAID BY SUCH LENDER, THE OVERNIGHT FEDERAL FUNDS EFFECTIVE RATE OR (Y) IF
PAID BY THE BORROWER, THE THEN APPLICABLE RATE OF INTEREST, CALCULATED IN
ACCORDANCE WITH SECTION 2.5, FOR THE RESPECTIVE LOANS (BUT WITHOUT ANY
REQUIREMENT TO PAY ANY AMOUNTS IN RESPECT THEREOF PURSUANT TO SECTION 2.7).


 


(D)           RIGHTS NOT PREJUDICED. NOTHING HEREIN AND NO SUBSEQUENT
TERMINATION OF THE COMMITMENTS PURSUANT TO SECTION 3.3 OR 3.4 SHALL BE DEEMED TO
RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER AND
IN EXISTENCE FROM TIME TO TIME OR TO PREJUDICE ANY RIGHTS THAT THE BORROWER MAY
HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.


 


SECTION 2.4             EVIDENCE OF OBLIGATIONS.


 


(A)           LOAN ACCOUNTS OF LENDERS.  THE OBLIGATIONS OF THE BORROWER OWING
TO EACH LENDER SHALL BE EVIDENCED BY, AND EACH LENDER SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE, AN ACCOUNT OR


 

--------------------------------------------------------------------------------



 


ACCOUNTS ESTABLISHED BY SUCH LENDER, WHICH ACCOUNT OR ACCOUNTS SHALL INCLUDE THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO
TIME HEREUNDER.


 


(B)           LOAN ACCOUNTS OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN
MADE HEREUNDER, THE TYPE THEREOF AND THE INTEREST PERIOD AND APPLICABLE INTEREST
RATE IF SUCH LOAN IS A EURODOLLAR LOAN, (II) THE AMOUNT OF ANY PRINCIPAL DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER,
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER
FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(C)           EFFECT OF LOAN ACCOUNTS.  THE ENTRIES MADE IN THE ACCOUNTS
MAINTAINED PURSUANT TO SECTION 2.4(A) AND (B) SHALL BE PRIMA FACIE EVIDENCE OF
THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED, THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY OR PREPAY THE LOANS OR ANY OTHER AMOUNTS IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.


 


(D)           NOTES.  UPON REQUEST OF ANY LENDER, THE BORROWER’S OBLIGATION TO
PAY THE PRINCIPAL OF, AND INTEREST ON, THE LOANS MADE TO IT BY EACH LENDER SHALL
BE EVIDENCED BY A PROMISSORY NOTE OF THE BORROWER SUBSTANTIALLY IN THE FORM OF
EXHIBIT A WITH BLANKS APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH (EACH A
“NOTE” AND, COLLECTIVELY, THE “NOTES”), PROVIDED THAT THE DECISION OF ANY LENDER
NOT TO REQUEST A NOTE SHALL IN NO WAY DETRACT FROM THE BORROWER’S OBLIGATION TO
REPAY THE LOANS AND OTHER AMOUNTS OWING BY THE BORROWER TO SUCH LENDER.  ANY
NOTE ISSUED BY THE BORROWER TO A LENDER SHALL:  (I) BE EXECUTED BY THE BORROWER;
(II) BE PAYABLE TO THE ORDER OF SUCH LENDER AND BE DATED ON OR PRIOR TO THE
CLOSING DATE; (III) BE PAYABLE IN THE PRINCIPAL AMOUNT OF THE LOANS EVIDENCED
THEREBY; (IV) MATURE ON THE MATURITY DATE; (V) BEAR INTEREST AS PROVIDED IN
SECTION 2.5 IN RESPECT OF THE BASE RATE LOANS OR EURODOLLAR LOANS, AS THE CASE
MAY BE, EVIDENCED THEREBY; (VI) BE SUBJECT TO MANDATORY PREPAYMENT AS PROVIDED
IN SECTION 4.3; AND (VII) BE ENTITLED TO THE BENEFITS OF THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS.


 


SECTION 2.5             INTEREST.


 


(A)           INTEREST ON BASE RATE LOANS.  DURING SUCH PERIODS AS A LOAN IS A
BASE RATE LOAN, IT SHALL BEAR INTEREST AT A FLUCTUATING RATE PER ANNUM THAT
SHALL AT ALL TIMES BE EQUAL TO THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS
THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME FOR SUCH LOAN.


 


(B)           INTEREST ON EURODOLLAR LOANS.  DURING SUCH PERIODS AS A LOAN IS A
EURODOLLAR LOAN, IT SHALL BEAR INTEREST AT A RATE PER ANNUM THAT SHALL AT ALL
TIMES DURING AN INTEREST PERIOD THEREFOR BE THE RELEVANT ADJUSTED EURODOLLAR
RATE FOR SUCH EURODOLLAR LOAN FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE
MARGIN IN EFFECT FROM TIME TO TIME FOR SUCH LOAN.


 


(C)           DEFAULT INTEREST.  NOTWITHSTANDING THE ABOVE PROVISIONS, IF A
DEFAULT UNDER SECTION 9.1(A) OR AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THEN, UPON WRITTEN NOTICE BY THE ADMINISTRATIVE AGENT (WHICH NOTICE
THE ADMINISTRATIVE AGENT SHALL GIVE AT THE DIRECTION OF THE REQUIRED LENDERS),
ALL OUTSTANDING AMOUNTS OF PRINCIPAL AND, TO THE EXTENT PERMITTED BY LAW, ALL
OVERDUE INTEREST, IN RESPECT OF EACH LOAN SHALL BEAR INTEREST, PAYABLE ON
DEMAND, AT A RATE PER ANNUM EQUAL TO 2% PER ANNUM ABOVE THE INTEREST RATE THAT
IS OR WOULD BE APPLICABLE FROM TIME TO TIME PURSUANT TO SECTION 2.5(A).  IF ANY
AMOUNT (OTHER THAN THE PRINCIPAL OF AND INTEREST ON THE LOANS) PAYABLE BY THE
BORROWER UNDER THE CREDIT DOCUMENTS IS NOT PAID WHEN DUE, UPON WRITTEN NOTICE BY
THE ADMINISTRATIVE AGENT (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL GIVE AT
THE DIRECTION OF THE REQUIRED LENDERS), SUCH AMOUNT SHALL BEAR INTEREST, PAYABLE
ON DEMAND, AT A RATE PER ANNUM EQUAL TO 2% PER ANNUM ABOVE THE INTEREST RATE
THAT IS OR WOULD BE APPLICABLE FROM TIME TO TIME PURSUANT TO SECTION 2.5(A).


 

--------------------------------------------------------------------------------



 


(D)           ACCRUAL AND PAYMENT OF INTEREST.  INTEREST SHALL ACCRUE FROM AND
INCLUDING THE DATE OF ANY BORROWING TO BUT EXCLUDING THE DATE OF ANY PREPAYMENT
OR REPAYMENT THEREOF AND SHALL BE PAYABLE:

 

(I)            IN RESPECT OF EACH BASE RATE LOAN, IN ARREARS ON THE LAST
BUSINESS DAY OF EACH JUNE, SEPTEMBER, DECEMBER AND MARCH AND ON THE MATURITY
DATE;

 

(II)           IN RESPECT OF EACH EURODOLLAR LOAN, ON THE LAST DAY OF EACH
INTEREST PERIOD APPLICABLE THERETO AND, IN THE CASE OF AN INTEREST PERIOD IN
EXCESS OF THREE MONTHS, ON THE DATES THAT ARE SUCCESSIVELY 90 DAYS AFTER THE
COMMENCEMENT OF SUCH INTEREST PERIOD AND ON THE MATURITY DATE;

 

(III)          IN RESPECT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN
A PREPAYMENT OF A BASE RATE LOAN), ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT;

 

(IV)          IN RESPECT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE
END OF THE CURRENT INTEREST PERIOD THEREFOR, ON THE EFFECTIVE DATE OF SUCH
CONVERSION; AND

 

(V)           IN RESPECT OF ANY INTEREST PAYMENT PURSUANT TO SECTION 2.5(C), ON
DEMAND.


 


(E)           COMPUTATIONS OF INTEREST.  ALL COMPUTATIONS OF INTEREST ON
EURODOLLAR LOANS AND OTHER AMOUNTS (OTHER THAN BASE RATE LOANS) HEREUNDER SHALL
BE MADE ON THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS, AND ALL
COMPUTATIONS OF INTEREST ON BASE RATE LOANS HEREUNDER SHALL BE MADE ON THE
ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS APPLICABLE.


 


(F)            INFORMATION AS TO INTEREST RATES.  THE ADMINISTRATIVE AGENT UPON
DETERMINING THE INTEREST RATE FOR ANY BORROWING OR ANY CHANGE IN INTEREST RATE
APPLICABLE TO ANY BORROWING AS A RESULT OF A CHANGE IN THE APPLICABLE MARGIN, A
CHANGE IN THE BASE RATE, THE IMPLEMENTATION OF THE DEFAULT RATE OR OTHERWISE,
SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS THEREOF, PROVIDED THAT
(I) ANY SUCH CHANGE SHALL BE IMMEDIATELY EFFECTIVE AS AND WHEN SUCH CHANGE
OCCURS WITHOUT REGARD TO WHEN THE ADMINISTRATIVE AGENT PROVIDES ANY SUCH NOTICE,
AND (II) THE FAILURE OF THE ADMINISTRATIVE AGENT TO GIVE ANY SUCH NOTICE SHALL
IN NO WAY DETRACT FROM OR AFFECT THE OBLIGATION OF THE BORROWER TO PAY INTEREST
AT THE CHANGED RATE.  IF THE ADMINISTRATIVE AGENT IS UNABLE TO DETERMINE THE
ADJUSTED EURODOLLAR RATE FOR ANY BORROWING OF EURODOLLAR LOANS BASED ON THE
QUOTATION SERVICE REFERRED TO IN CLAUSE (I) OF THE DEFINITION OF THE TERM
ADJUSTED EURODOLLAR RATE, IT WILL PROMPTLY SO NOTIFY THE REFERENCE BANKS AND
EACH REFERENCE BANK WILL FURNISH THE ADMINISTRATIVE AGENT TIMELY INFORMATION FOR
THE PURPOSE OF DETERMINING THE ADJUSTED EURODOLLAR RATE FOR SUCH BORROWING.  IF
ANY ONE OR MORE OF THE REFERENCE BANKS SHALL NOT TIMELY FURNISH SUCH
INFORMATION, THE ADMINISTRATIVE AGENT SHALL DETERMINE THE ADJUSTED EURODOLLAR
RATE FOR SUCH BORROWING ON THE BASIS OF TIMELY INFORMATION FURNISHED BY THE
REMAINING REFERENCE BANKS.


 


SECTION 2.6             INCREASED COSTS; ILLEGALITY.


 


(A)           IF (X) IN THE CASE OF CLAUSE (I) BELOW, THE ADMINISTRATIVE AGENT
OR (Y) IN THE CASE OF CLAUSES (II) AND (III) BELOW, ANY LENDER, SHALL HAVE
DETERMINED ON A REASONABLE BASIS (WHICH DETERMINATION SHALL, ABSENT MANIFEST
ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO):

 

(I)            ON ANY DATE FOR DETERMINING THE ADJUSTED EURODOLLAR RATE FOR ANY
INTEREST PERIOD THAT, BY REASON OF ANY CHANGES ARISING AFTER THE CLOSING DATE
AFFECTING THE LONDON INTERBANK MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR
ASCERTAINING THE APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF ADJUSTED EURODOLLAR RATE; OR

 

--------------------------------------------------------------------------------


 

(II)           AT ANY TIME, THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR
REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER IN AN AMOUNT THAT
SUCH LENDER DEEMS MATERIAL WITH RESPECT TO ANY EURODOLLAR LOANS (OTHER THAN ANY
INCREASED COST OR REDUCTION IN THE AMOUNT RECEIVED OR RECEIVABLE RESULTING FROM
THE IMPOSITION OF OR A CHANGE IN THE RATE OF TAXES OR SIMILAR CHARGES) BECAUSE
OF (X) ANY CHANGE SINCE THE CLOSING DATE IN ANY APPLICABLE LAW, GOVERNMENTAL
RULE, REGULATION, GUIDELINE, ORDER OR REQUEST (WHETHER OR NOT HAVING THE FORCE
OF LAW), OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF AND INCLUDING THE
INTRODUCTION OF ANY NEW LAW OR GOVERNMENTAL RULE, REGULATION, GUIDELINE, ORDER
OR REQUEST (SUCH AS, FOR EXAMPLE, BUT NOT LIMITED TO, A CHANGE IN OFFICIAL
RESERVE REQUIREMENTS, BUT, IN ALL EVENTS, EXCLUDING RESERVES INCLUDABLE IN THE
ADJUSTED EURODOLLAR RATE PURSUANT TO THE DEFINITION THEREOF) AND/OR (Y) OTHER
CIRCUMSTANCES ADVERSELY AFFECTING THE LONDON INTERBANK MARKET OR THE POSITION OF
SUCH LENDER IN SUCH MARKET; OR

 

(III)          AT ANY TIME, THAT THE MAKING OR CONTINUANCE OF ANY EURODOLLAR
LOAN HAS BECOME UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY
CHANGE SINCE THE CLOSING DATE IN ANY LAW, GOVERNMENTAL RULE, REGULATION,
GUIDELINE OR ORDER, OR THE INTERPRETATION OR APPLICATION THEREOF, OR WOULD
CONFLICT WITH ANY THEREOF NOT HAVING THE FORCE OF LAW BUT WITH WHICH SUCH LENDER
CUSTOMARILY COMPLIES OR HAS BECOME IMPRACTICABLE AS A RESULT OF A CONTINGENCY
OCCURRING AFTER THE CLOSING DATE THAT MATERIALLY ADVERSELY AFFECTS THE LONDON
INTERBANK MARKET;

 

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on or promptly following such date or time
and (y) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing, Continuation or Conversion
given by the Borrower with respect to Eurodollar Loans that have not yet been
incurred, Converted or Continued shall be deemed rescinded by the Borrower or,
in the case of a Notice of Borrowing, Continuation or Conversion, shall, at the
option of the Borrower, be deemed converted into a Notice of Borrowing,
Continuation or Conversion for Base Rate Loans to be made on the date of
Borrowing contained in such Notice of Borrowing, Continuation or Conversion, (y)
in the case of clause (ii) above, the Borrower shall pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender shall determine) as shall be required to compensate such Lender, for such
increased costs or reductions in amounts receivable hereunder (a written notice
as to the additional amounts owed to such Lender, showing the basis for the
calculation thereof, which basis must be reasonable, submitted to the Borrower
by such Lender shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 2.6(b) as promptly as
possible and, in any event, within the time period required by law.


 


(B)           AT ANY TIME THAT ANY EURODOLLAR LOAN IS AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN SECTION 2.6(A)(II) OR (III), THE BORROWER MAY (AND IN
THE CASE OF A EURODOLLAR LOAN AFFECTED PURSUANT TO SECTION 2.6(A)(III) THE
BORROWER SHALL) EITHER (I) IF THE AFFECTED EURODOLLAR LOAN IS THEN BEING MADE
PURSUANT TO A BORROWING, BY GIVING THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE
(CONFIRMED PROMPTLY IN WRITING) THEREOF ON THE SAME DATE THAT THE BORROWER WAS
NOTIFIED BY A LENDER PURSUANT TO SECTION 2.6(A)(II) OR (III), CANCEL SUCH
BORROWING, CONVERT THE RELATED NOTICE OF BORROWING, CONTINUATION OR CONVERSION
INTO ONE REQUESTING A BORROWING OF BASE RATE LOANS OR REQUIRE THE AFFECTED
LENDER TO MAKE ITS REQUESTED LOAN AS A BASE RATE LOAN, OR (II) IF THE AFFECTED
EURODOLLAR LOAN IS THEN OUTSTANDING, UPON AT LEAST ONE BUSINESS DAY’S NOTICE TO
THE ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT EACH SUCH
EURODOLLAR


 

--------------------------------------------------------------------------------



 


LOAN INTO A BASE RATE LOAN, PROVIDED THAT IF MORE THAN ONE LENDER IS AFFECTED AT
ANY TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED THE SAME PURSUANT TO THIS
SECTION 2.6(B).


 


(C)           IF ANY LENDER SHALL HAVE DETERMINED THAT AFTER THE CLOSING DATE,
THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED BY LAW WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR
COMPLIANCE BY SUCH LENDER OR ITS PARENT CORPORATION WITH ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY, IN EACH CASE MADE
SUBSEQUENT TO THE CLOSING DATE, HAS OR WOULD HAVE THE EFFECT OF REDUCING BY AN
AMOUNT REASONABLY DEEMED BY SUCH LENDER TO BE MATERIAL THE RATE OF RETURN ON
SUCH LENDER’S OR ITS PARENT CORPORATION’S CAPITAL OR ASSETS AS A CONSEQUENCE OF
SUCH LENDER’S COMMITMENTS OR OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH
SUCH LENDER OR ITS PARENT CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION,
EFFECTIVENESS, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR
ITS PARENT CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM
TIME TO TIME, WITHIN 15 DAYS AFTER DEMAND BY SUCH LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ITS PARENT CORPORATION FOR
SUCH REDUCTION.  EACH LENDER, UPON DETERMINING IN GOOD FAITH THAT ANY ADDITIONAL
AMOUNTS WILL BE PAYABLE PURSUANT TO THIS SECTION 2.6(C), WILL GIVE PROMPT
WRITTEN NOTICE THEREOF TO THE BORROWER, WHICH NOTICE SHALL SET FORTH, IN
REASONABLE DETAIL, THE BASIS OF THE CALCULATION OF SUCH ADDITIONAL AMOUNTS,
WHICH BASIS MUST BE REASONABLE, ALTHOUGH THE FAILURE TO GIVE ANY SUCH NOTICE
SHALL NOT RELEASE OR DIMINISH ANY OF THE BORROWER’S OBLIGATIONS TO PAY
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.6(C) UPON THE SUBSEQUENT RECEIPT
OF SUCH NOTICE.


 


(D)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
LENDER SHALL BE ENTITLED TO COMPENSATION OR PAYMENT OR REIMBURSEMENT OF OTHER
AMOUNTS UNDER SECTION 2.6 OR 4.5 FOR ANY AMOUNTS INCURRED OR ACCRUING PRIOR TO
THE CLOSING DATE OR MORE THAN 270 DAYS PRIOR TO THE GIVING OF NOTICE TO THE
BORROWER OF ADDITIONAL COSTS OR OTHER AMOUNTS OF THE NATURE DESCRIBED IN SUCH
SECTIONS.


 


SECTION 2.7             BREAKAGE COMPENSATION.  THE BORROWER SHALL COMPENSATE
EACH APPLICABLE LENDER, UPON ITS WRITTEN REQUEST (WHICH REQUEST SHALL SET FORTH
THE DETAILED BASIS FOR REQUESTING AND THE METHOD OF CALCULATING SUCH
COMPENSATION), FOR ALL REASONABLE LOSSES, COSTS, EXPENSES AND LIABILITIES
(INCLUDING, WITHOUT LIMITATION, ANY LOSS, COST, EXPENSE OR LIABILITY INCURRED BY
REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS REQUIRED BY
SUCH LENDER TO FUND ITS EURODOLLAR LOANS THAT SUCH LENDER MAY SUSTAIN):  (I) IF
FOR ANY REASON (OTHER THAN A DEFAULT BY SUCH LENDER OR THE ADMINISTRATIVE AGENT)
A BORROWING OF EURODOLLAR LOANS DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR IN A
NOTICE OF BORROWING, CONVERSION OR CONTINUATION (WHETHER OR NOT WITHDRAWN BY THE
BORROWER); (II) IF ANY REPAYMENT, PREPAYMENT, CONVERSION OR CONTINUATION OF ANY
OF ITS EURODOLLAR LOANS OCCURS ON A DATE THAT IS NOT THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO; (III) IF ANY PREPAYMENT OF ANY OF ITS EURODOLLAR
LOANS IS NOT MADE ON ANY DATE SPECIFIED IN A NOTICE OF PREPAYMENT GIVEN BY THE
BORROWER; (IV) AS A RESULT OF AN ASSIGNMENT BY A LENDER OF ANY EURODOLLAR LOAN
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO PURSUANT TO
A REQUEST BY THE BORROWER PURSUANT TO SECTION 2.8(B); OR (V) AS A CONSEQUENCE OF
(X) ANY OTHER DEFAULT BY THE BORROWER TO REPAY OR PREPAY ITS EURODOLLAR LOANS
WHEN REQUIRED BY THE TERMS OF THIS AGREEMENT OR (Y) AN ELECTION MADE PURSUANT TO
SECTION 2.6(B).  THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON
ANY SUCH REQUEST WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.8             CHANGE OF LENDING OFFICE; REPLACEMENT OF LENDERS.


 


(A)           EACH LENDER AGREES THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING
RISE TO THE OPERATION OF SECTION 2.6(A)(II) OR (III) OR 2.6(C) WITH RESPECT TO
SUCH LENDER, IT WILL, IF REQUESTED BY THE BORROWER, USE REASONABLE EFFORTS
(SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER) TO DESIGNATE ANOTHER
APPLICABLE LENDING OFFICE FOR ANY LOANS OR COMMITMENT AFFECTED BY SUCH EVENT,
PROVIDED THAT SUCH

 

--------------------------------------------------------------------------------



DESIGNATION IS MADE ON SUCH TERMS THAT SUCH LENDER AND ITS APPLICABLE LENDING
OFFICE SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, WITH THE OBJECT OF
AVOIDING THE CONSEQUENCE OF THE EVENT GIVING RISE TO THE OPERATION OF ANY SUCH
SECTION.


 


(B)           IF ANY LENDER REQUESTS ANY COMPENSATION, REIMBURSEMENT OR OTHER
PAYMENT UNDER SECTION 2.6(A)(II) OR (III), 2.6(C) OR 3.2(B) WITH RESPECT TO SUCH
LENDER, OR IF ANY LENDER IS A DEFAULTING LENDER, THEN THE BORROWER MAY, AT ITS
SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE
AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN
ACCORDANCE WITH THE RESTRICTIONS CONTAINED IN SECTION 11.4(C)), ALL ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ELIGIBLE ASSIGNEE
THAT SHALL ASSUME SUCH OBLIGATIONS; PROVIDED THAT (I) THE BORROWER SHALL HAVE
RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT
OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST
THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS, INCLUDING ANY BREAKAGE
COMPENSATION UNDER SECTION 2.7 AND ANY AMOUNTS ACCRUED AND OWING TO SUCH LENDER
UNDER SECTION 2.6(A)(II) OR (III), 2.6(C) OR 3.2(B)), AND (III) IN THE CASE OF
ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION, REIMBURSEMENT OR
OTHER PAYMENTS REQUIRED TO BE MADE UNDER SECTION 2.6(A)(II) OR (III), 2.6(C) OR
3.2(B) WITH RESPECT TO SUCH LENDER, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION, REIMBURSEMENT OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED
TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A
WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO
REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


(C)           NOTHING IN THIS SECTION 2.8 SHALL AFFECT OR POSTPONE ANY OF THE
OBLIGATIONS OF THE BORROWER OR THE RIGHT OF ANY LENDER PROVIDED IN SECTION 2.6.


 


ARTICLE III.

FEES; COMMITMENTS; EXTENSION OF MATURITY


 


SECTION 3.1             FEES.


 


(A)           FACILITY FEES.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FACILITY FEES (“FACILITY FEES”) FOR THE ACCOUNT OF EACH NON-DEFAULTING
LENDER THAT HAS A COMMITMENT FOR THE PERIOD FROM THE CLOSING DATE TO THE
MATURITY DATE, COMPUTED FOR EACH DAY AT A RATE PER ANNUM EQUAL TO THE APPLICABLE
FACILITY FEE RATE IN EFFECT FOR SUCH DAY ON THE AMOUNT OF SUCH NON-DEFAULTING
LENDER’S COMMITMENT IN EFFECT ON SUCH DAY.  FACILITY FEES SHALL BE DUE AND
PAYABLE IN ARREARS ON THE LAST BUSINESS DAY OF EACH DECEMBER, MARCH, JUNE AND
SEPTEMBER AND ON THE MATURITY DATE.


 


(B)           UTILIZATION FEE.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UTILIZATION FEES (THE “UTILIZATION FEES”) FOR THE ACCOUNT OF EACH
NON-DEFAULTING LENDER THAT HAS A COMMITMENT FOR EACH DAY ON WHICH THE AGGREGATE
PRINCIPAL AMOUNT OF OUTSTANDING LOANS MADE BY ALL LENDERS EXCEEDS 50% OF THE
TOTAL COMMITMENT, COMPUTED FOR EACH SUCH DAY AT A RATE PER ANNUM EQUAL TO 0.125%
TIMES THE AGGREGATE PRINCIPAL AMOUNT OF LOANS MADE BY SUCH NON-DEFAULTING LENDER
OUTSTANDING ON SUCH DAY.  UTILIZATION FEES, IF ANY, SHALL BE DUE AND PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH DECEMBER, MARCH, JUNE AND
SEPTEMBER AND ON THE MATURITY DATE.


 


(C)           OTHER FEES.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT,
ON THE CLOSING DATE AND THEREAFTER, FOR ITS OWN ACCOUNT AND/OR FOR DISTRIBUTION
TO THE LENDERS, SUCH FEES AS HERETOFORE AGREED BY THE BORROWER AND THE
ADMINISTRATIVE AGENT OR THE LENDERS AS SET FORTH IN THE AGENT FEE LETTER, THE
CLOSING FEE LETTER OR ANY OTHER SIMILAR AGREEMENT.


 

--------------------------------------------------------------------------------



 


(D)           COMPUTATIONS OF FEES.  ALL COMPUTATIONS OF FACILITY FEES,
UTILIZATION FEES AND OTHER FEES HEREUNDER SHALL BE MADE ON THE ACTUAL NUMBER OF
DAYS ELAPSED OVER A YEAR OF 360 DAYS.


 


SECTION 3.2             INCREASE IN COMMITMENTS.


 


(A)           AT ANY TIME AFTER THE CLOSING DATE, THE BORROWER MAY, BY WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, REQUEST THAT THE TOTAL COMMITMENT BE
INCREASED BY AN AMOUNT NOT TO EXCEED $50,000,000 IN THE AGGREGATE FOR ALL SUCH
INCREASES FROM THE CLOSING DATE UNTIL THE MATURITY DATE, PROVIDED THAT NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH
REQUEST AND ON THE DATE OF ANY SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL
DELIVER A COPY OF SUCH REQUEST TO EACH LENDER.  THE BORROWER SHALL SET FORTH IN
SUCH REQUEST THE AMOUNT OF THE REQUESTED INCREASE IN THE TOTAL COMMITMENT (WHICH
SHALL BE IN MINIMUM INCREMENTS OF $10,000,000 AND A MINIMUM AMOUNT OF
$10,000,000) AND THE DATE ON WHICH SUCH INCREASE IS REQUESTED TO BECOME
EFFECTIVE (WHICH SHALL BE NOT LESS THAN 10 BUSINESS DAYS NOR MORE THAN 60 DAYS
AFTER THE DATE OF SUCH NOTICE AND THAT, IN ANY EVENT, MUST BE AT LEAST 60 DAYS
PRIOR TO THE MATURITY DATE).  THE BORROWER MAY ARRANGE FOR ONE OR MORE BANKS OR
OTHER ENTITIES THAT ARE ELIGIBLE ASSIGNEES TO PROVIDE A COMMITMENT HEREUNDER
PURSUANT TO THIS SECTION 3.2(A) (EACH SUCH PERSON SO AGREEING BEING AN
“AUGMENTING LENDER”) AND/OR THE BORROWER MAY OFFER TO EACH LENDER THE
OPPORTUNITY TO INCREASE ITS COMMITMENT BY ITS PERCENTAGE OF THE PROPOSED
INCREASED AMOUNT.  EACH LENDER SHALL, BY NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT GIVEN NOT MORE THAN 10 DAYS AFTER THE DATE OF THE
ADMINISTRATIVE AGENT’S NOTICE, EITHER AGREE TO INCREASE ITS COMMITMENT BY ALL OR
A PORTION OF THE OFFERED AMOUNT (EACH SUCH LENDER SO AGREEING BEING AN
“INCREASING LENDER”) OR DECLINE TO INCREASE ITS COMMITMENT (AND ANY SUCH LENDER
THAT DOES NOT DELIVER SUCH A NOTICE WITHIN SUCH PERIOD OF 10 DAYS SHALL BE
DEEMED TO HAVE DECLINED TO INCREASE ITS COMMITMENT AND EACH LENDER SO DECLINING
OR BEING DEEMED TO HAVE DECLINED BEING A “NON-INCREASING LENDER”).  EACH
AUGMENTING LENDER SHALL EXECUTE ALL SUCH DOCUMENTATION AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY SPECIFY TO EVIDENCE ITS COMMITMENT AND/OR ITS STATUS AS A
LENDER WITH A COMMITMENT HEREUNDER.  ANY INCREASE IN THE TOTAL COMMITMENT MAY BE
MADE IN AN AMOUNT THAT IS LESS THAN THE INCREASE REQUESTED BY THE BORROWER IF
THE BORROWER IS UNABLE TO ARRANGE FOR, OR CHOOSES NOT TO ARRANGE FOR, AUGMENTING
LENDERS.


 


(B)           EACH OF THE PARTIES HERETO AGREES THAT THE ADMINISTRATIVE AGENT
MAY TAKE ANY AND ALL ACTIONS AS MAY BE REASONABLY NECESSARY TO ENSURE THAT AFTER
GIVING EFFECT TO ANY INCREASE IN THE TOTAL COMMITMENT PURSUANT TO THIS SECTION
3.2(B), THE OUTSTANDING LOANS (IF ANY) ARE HELD BY THE LENDERS WITH COMMITMENTS
IN ACCORDANCE WITH THEIR NEW PERCENTAGES. THIS MAY BE ACCOMPLISHED AT THE
DISCRETION OF THE ADMINISTRATIVE AGENT:  (W) BY REQUIRING THE OUTSTANDING LOANS
TO BE PREPAID WITH THE PROCEEDS OF NEW BORROWINGS; (X) BY CAUSING THE
NON-INCREASING LENDERS TO ASSIGN PORTIONS OF THEIR OUTSTANDING LOANS TO
INCREASING LENDERS AND AUGMENTING LENDERS; (Y) BY PERMITTING THE BORROWINGS
OUTSTANDING AT THE TIME OF ANY INCREASE IN THE TOTAL COMMITMENT PURSUANT TO THIS
SECTION 3.2(B) TO REMAIN OUTSTANDING UNTIL THE LAST DAYS OF THE RESPECTIVE
INTEREST PERIODS THEREFOR, EVEN THOUGH THE LENDERS WOULD HOLD SUCH BORROWINGS
OTHER THAN IN ACCORDANCE WITH THEIR NEW PERCENTAGES; OR (Z) BY ANY COMBINATION
OF THE FOREGOING.  ANY PREPAYMENT OR ASSIGNMENT DESCRIBED IN THIS PARAGRAPH
(II) SHALL BE SUBJECT TO SECTION 2.7 HEREOF BUT OTHERWISE WITHOUT PREMIUM OR
PENALTY.  IN ADDITION, IN CONNECTION WITH ANY INCREASE IN THE TOTAL COMMITMENT
PURSUANT TO THIS SECTION THE ADMINISTRATIVE AGENT MAY, IN CONSULTATION WITH THE
BORROWER, APPOINT ANY LENDER AS A SYNDICATION AGENT, DOCUMENTATION AGENT,
CO-AGENT OR OTHER SIMILAR TITLE.


 


SECTION 3.3             VOLUNTARY TERMINATION/REDUCTION OF COMMITMENTS.  UPON AT
LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN NOTICE (OR TELEPHONIC
NOTICE CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT AT THE NOTICE OFFICE
(WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE
LENDERS), THE BORROWER SHALL HAVE THE RIGHT TO:


 


(A)           TERMINATE IN WHOLE THE TOTAL COMMITMENT, PROVIDED THAT ALL
OUTSTANDING LOANS ARE CONTEMPORANEOUSLY PREPAID IN ACCORDANCE WITH SECTION 4.2;
OR


 

--------------------------------------------------------------------------------



 


(B)           PARTIALLY AND PERMANENTLY REDUCE THE UNUTILIZED TOTAL COMMITMENT,
PROVIDED THAT (I) ANY SUCH REDUCTION SHALL APPLY TO PROPORTIONATELY AND
PERMANENTLY REDUCE THE COMMITMENT OF EACH OF THE LENDERS; AND (II) ANY PARTIAL
REDUCTION OF THE UNUTILIZED TOTAL COMMITMENT PURSUANT TO THIS SECTION 3.3(B)
SHALL BE IN THE AMOUNT OF AT LEAST $10,000,000 (OR, IF GREATER, IN INTEGRAL
MULTIPLES OF $500,000).


 


SECTION 3.4             TERMINATION OF COMMITMENTS.  THE TOTAL COMMITMENT (AND
THE COMMITMENT OF EACH LENDER) SHALL TERMINATE ON THE MATURITY DATE.


 


SECTION 3.5             EXTENSION REQUEST. UPON THE BORROWER’S DELIVERY OF AN
EXTENSION REQUEST TO THE ADMINISTRATIVE AGENT AND PROVIDED NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH DELIVERY, THE
MATURITY OF THE LOANS SHALL IMMEDIATELY BE EXTENDED TO THE DATE IDENTIFIED IN
SUCH EXTENSION REQUEST (SUCH DATE, THE “EXTENDED TERMINATION DATE”), WHICH DATE
SHALL BE NO LATER THAN (A) THE DATE ON WHICH ITS THEN CURRENT PUCO ORDER THAT IS
IN FULL FORCE AND EFFECT EXPIRES OR TERMINATES AND (B) THE FINAL TERMINATION
DATE.


 


ARTICLE IV.

PAYMENTS


 


SECTION 4.1             REPAYMENT OF LOANS.  THE BORROWER SHALL REPAY THE
AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS TO THE ADMINISTRATIVE AGENT
FOR THE RATABLE ACCOUNT OF THE LENDERS ON THE MATURITY DATE.


 


SECTION 4.2             VOLUNTARY PREPAYMENTS.  THE BORROWER SHALL HAVE THE
RIGHT TO PREPAY ANY OF ITS LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR
PENALTY (EXCEPT AS SPECIFIED BELOW), FROM TIME TO TIME ON THE FOLLOWING TERMS
AND CONDITIONS:


 


(A)           THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AT THE NOTICE
OFFICE WRITTEN OR TELEPHONIC NOTICE (IN THE CASE OF TELEPHONIC NOTICE, PROMPTLY
CONFIRMED IN WRITING IF SO REQUESTED BY THE ADMINISTRATIVE AGENT) OF ITS INTENT
TO PREPAY THE LOANS, THE AMOUNT OF SUCH PREPAYMENT AND (IN THE CASE OF
EURODOLLAR LOANS) THE SPECIFIC BORROWING(S) PURSUANT TO WHICH MADE, WHICH NOTICE
SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT BY (I) 12:00 NOON (LOCAL TIME AT
THE NOTICE OFFICE) THREE BUSINESS DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT, IN
THE CASE OF ANY PREPAYMENT OF EURODOLLAR LOANS, OR (II) 12:00 NOON (LOCAL TIME
AT THE NOTICE OFFICE) ONE BUSINESS DAY PRIOR TO THE DATE OF SUCH PREPAYMENT, IN
THE CASE OF ANY PREPAYMENT OF BASE RATE LOANS, AND WHICH NOTICE SHALL PROMPTLY
BE TRANSMITTED BY THE ADMINISTRATIVE AGENT TO EACH OF THE LENDERS;


 


(B)           IN THE CASE OF PREPAYMENT OF ANY BORROWINGS, EACH PARTIAL
PREPAYMENT OF ANY SUCH BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL OF AT LEAST
$2,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF, IN THE CASE
OF BASE RATE LOANS, AND AT LEAST $1,000,000 OR AN INTEGRAL MULTIPLE OF $500,000
IN EXCESS THEREOF, IN THE CASE OF EURODOLLAR LOANS;


 


(C)           NO PARTIAL PREPAYMENT OF ANY LOANS MADE PURSUANT TO A BORROWING
SHALL REDUCE THE AGGREGATE PRINCIPAL AMOUNT OF SUCH LOANS OUTSTANDING PURSUANT
TO SUCH BORROWING TO AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT APPLICABLE
THERETO;


 


(D)           EACH PREPAYMENT IN RESPECT OF ANY LOANS MADE PURSUANT TO A
BORROWING SHALL BE APPLIED PRO RATA AMONG SUCH LOANS; AND


 

--------------------------------------------------------------------------------



 


(E)           EACH PREPAYMENT OF EURODOLLAR LOANS PURSUANT TO THIS SECTION 4.2
ON ANY DATE OTHER THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO,
IN THE CASE OF EURODOLLAR LOANS SHALL BE ACCOMPANIED BY ANY AMOUNTS PAYABLE IN
RESPECT THEREOF UNDER SECTION 2.7.


 


SECTION 4.3             MANDATORY PAYMENTS AND PREPAYMENTS.  THE LOANS SHALL BE
SUBJECT TO MANDATORY REPAYMENT OR PREPAYMENT IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:


 


(A)           MANDATORY PREPAYMENT OF LOANS.  IF ON ANY DATE (AFTER GIVING
EFFECT TO ANY OTHER PAYMENTS ON SUCH DATE) THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF LOANS EXCEEDS THE TOTAL COMMITMENT AS THEN IN EFFECT, THEN THE
BORROWER SHALL PREPAY ON SUCH DATE THE PRINCIPAL AMOUNT OF LOANS IN AN AGGREGATE
AMOUNT AT LEAST EQUAL TO SUCH EXCESS.


 


(B)           PARTICULAR LOANS TO BE PREPAID.  WITH RESPECT TO EACH REPAYMENT OR
PREPAYMENT OF LOANS REQUIRED BY THIS SECTION 4.3, THE BORROWER SHALL DESIGNATE
THE TYPES OF LOANS THAT ARE TO BE REPAID OR PREPAID AND THE SPECIFIC
BORROWING(S) PURSUANT TO WHICH SUCH REPAYMENT OR PREPAYMENT IS TO BE MADE,
PROVIDED THAT (I) THE BORROWER SHALL FIRST SO DESIGNATE ALL LOANS THAT ARE BASE
RATE LOANS AND EURODOLLAR LOANS WITH INTEREST PERIODS ENDING ON THE DATE OF
REPAYMENT OR PREPAYMENT PRIOR TO DESIGNATING ANY OTHER EURODOLLAR LOANS FOR
REPAYMENT OR PREPAYMENT, (II) IF THE OUTSTANDING PRINCIPAL AMOUNT OF EURODOLLAR
LOANS MADE PURSUANT TO A BORROWING IS REDUCED BELOW THE APPLICABLE MINIMUM
BORROWING AMOUNT AS A RESULT OF ANY SUCH REPAYMENT OR PREPAYMENT, THEN ALL THE
LOANS OUTSTANDING PURSUANT TO SUCH BORROWING SHALL BE CONVERTED INTO BASE RATE
LOANS, AND (III) EACH REPAYMENT AND PREPAYMENT OF ANY LOANS MADE PURSUANT TO A
BORROWING SHALL BE APPLIED PRO RATA AMONG SUCH LOANS. IN THE ABSENCE OF A
DESIGNATION BY THE BORROWER AS DESCRIBED IN THE PRECEDING SENTENCE, THE
ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE SUCH DESIGNATION IN ITS
SOLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO MINIMIZE BREAKAGE COSTS OWING
UNDER SECTION 2.7. ANY REPAYMENT OR PREPAYMENT OF EURODOLLAR LOANS PURSUANT TO
THIS SECTION 4.3 SHALL IN ALL EVENTS BE ACCOMPANIED BY SUCH COMPENSATION AS IS
REQUIRED BY SECTION 2.7.


 


SECTION 4.4             METHOD AND PLACE OF PAYMENT.


 


(A)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS
UNDER THIS AGREEMENT SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE RATABLE
(BASED ON ITS PRO RATA SHARE) ACCOUNT OF THE LENDERS ENTITLED THERETO, NOT LATER
THAN 12:00 NOON (LOCAL TIME AT THE PAYMENT OFFICE) ON THE DATE WHEN DUE AND
SHALL BE MADE AT THE PAYMENT OFFICE IN IMMEDIATELY AVAILABLE FUNDS AND IN LAWFUL
MONEY OF THE UNITED STATES OF AMERICA, IT BEING UNDERSTOOD THAT WRITTEN NOTICE
BY THE BORROWER TO THE ADMINISTRATIVE AGENT TO MAKE A PAYMENT FROM THE FUNDS IN
THE BORROWER’S ACCOUNT AT THE PAYMENT OFFICE SHALL CONSTITUTE THE MAKING OF SUCH
PAYMENT TO THE EXTENT OF SUCH FUNDS HELD IN SUCH ACCOUNT.  ANY PAYMENTS UNDER
THIS AGREEMENT THAT ARE MADE LATER THAN 12:00 NOON (LOCAL TIME AT THE PAYMENT
OFFICE) SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY.
WHENEVER ANY PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
THAT IS NOT A BUSINESS DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
SHALL BE PAYABLE DURING SUCH EXTENSION AT THE APPLICABLE RATE IN EFFECT
IMMEDIATELY PRIOR TO SUCH EXTENSION.


 


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND
FEES THEN DUE HEREUNDER AND AN EVENT OF DEFAULT IS NOT THEN IN EXISTENCE, SUCH
FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS
PAYMENT OF PRINCIPAL THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED
THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL THEN DUE TO SUCH PARTIES.


 

--------------------------------------------------------------------------------


 


SECTION 4.5             NET PAYMENTS.


 


(A)           ALL PAYMENTS MADE BY THE BORROWER HEREUNDER, UNDER ANY NOTE OR ANY
OTHER CREDIT DOCUMENT, WILL BE MADE WITHOUT SETOFF, COUNTERCLAIM OR OTHER
DEFENSE.  EXCEPT AS PROVIDED FOR IN SECTION 4.5(B), ALL SUCH PAYMENTS WILL BE
MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY PRESENT OR
FUTURE TAXES, LEVIES, IMPOSTS, DUTIES, FEES, ASSESSMENTS OR OTHER CHARGES OF
WHATEVER NATURE NOW OR HEREAFTER IMPOSED BY ANY JURISDICTION OR BY ANY POLITICAL
SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN WITH RESPECT TO SUCH PAYMENTS
(BUT EXCLUDING ANY TAX IMPOSED ON OR MEASURED BY THE NET INCOME OR NET PROFITS
OF A LENDER PURSUANT TO THE LAWS OF THE JURISDICTION UNDER WHICH SUCH LENDER IS
ORGANIZED OR THE JURISDICTION IN WHICH THE APPLICABLE LENDING OFFICE OF SUCH
LENDER IS LOCATED OR ANY SUBDIVISION THEREOF OR THEREIN) AND ALL INTEREST,
PENALTIES OR SIMILAR LIABILITIES WITH RESPECT TO SUCH NON-EXCLUDED TAXES, LEVIES
IMPOSTS, DUTIES, FEES, ASSESSMENTS OR OTHER CHARGES (ALL SUCH NON-EXCLUDED
TAXES, LEVIES, IMPOSTS, DUTIES, FEES ASSESSMENTS OR OTHER CHARGES BEING REFERRED
TO COLLECTIVELY AS “TAXES”).  IF ANY TAXES ARE SO LEVIED OR IMPOSED, THE
BORROWER AGREES TO PAY THE FULL AMOUNT OF SUCH TAXES AND SUCH ADDITIONAL AMOUNTS
AS MAY BE NECESSARY SO THAT EVERY PAYMENT BY IT OF ALL AMOUNTS DUE HEREUNDER,
UNDER ANY NOTE OR UNDER ANY OTHER CREDIT DOCUMENT, AFTER WITHHOLDING OR
DEDUCTION FOR OR ON ACCOUNT OF ANY TAXES, WILL NOT BE LESS THAN THE AMOUNT
PROVIDED FOR HEREIN OR IN SUCH NOTE OR IN SUCH OTHER CREDIT DOCUMENT.  SUBJECT
TO SECTION 2.6(D), THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT WITHIN
45 DAYS AFTER THE DATE THE PAYMENT OF ANY TAXES (OR ANY WITHHOLDING OR DEDUCTION
ON ACCOUNT THEREOF) IS MADE, CERTIFIED COPIES OF TAX RECEIPTS, OR OTHER EVIDENCE
SATISFACTORY TO THE LENDER, EVIDENCING SUCH PAYMENT BY THE BORROWER.  THE
BORROWER WILL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND EACH
LENDER, AND REIMBURSE THE ADMINISTRATIVE AGENT OR SUCH LENDER UPON ITS WRITTEN
REQUEST, FOR THE AMOUNT OF ANY TAXES LEVIED AGAINST, IMPOSED ON, OR PAID BY THE
ADMINISTRATIVE AGENT OR ANY LENDER WITHIN 30 DAYS OF ANY WRITTEN REQUEST
THEREFOR.


 


(B)           EACH LENDER THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR ANY STATE THEREOF (EACH A “NON-U.S. LENDER”) AGREES TO
PROVIDE TO THE BORROWER AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING
DATE, OR IN THE CASE OF A LENDER THAT IS AN ASSIGNEE OR TRANSFEREE OF AN
INTEREST UNDER THIS AGREEMENT PURSUANT TO SECTION 11.4 (UNLESS THE RESPECTIVE
LENDER WAS ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH ASSIGNMENT OR
TRANSFER AND SUCH LENDER IS IN COMPLIANCE WITH THE PROVISIONS OF THIS
SECTION 4.5(B)), ON THE DATE OF SUCH ASSIGNMENT OR TRANSFER TO SUCH LENDER, AND
FROM TIME TO TIME THEREAFTER IF REQUIRED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT: (I) AN ACCURATE AND COMPLETE ORIGINAL SIGNED COPY OF INTERNAL REVENUE
SERVICE FORM W-8BEN, W-8ECI, W-8EXP OR W-8IMY (OR SUCCESSOR, SUBSTITUTE OR OTHER
APPROPRIATE FORM AND, IN THE CASE OF FORM W-8IMY, ANY RELATED DOCUMENTATION
NECESSARY TO ESTABLISH THE CLAIMED EXEMPTION) CERTIFYING TO SUCH LENDER’S
ENTITLEMENT TO A COMPLETE EXEMPTION FROM U.S. WITHHOLDING TAX WITH RESPECT TO
PAYMENTS TO BE MADE UNDER THIS AGREEMENT, ANY NOTE OR ANY OTHER CREDIT DOCUMENT,
AND (II) IN THE CASE OF A LENDER SEEKING TO QUALIFY FOR THE PORTFOLIO INTEREST
EXEMPTION, A CERTIFICATE IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT (ANY SUCH CERTIFICATE, AN “EXEMPTION CERTIFICATE”) CERTIFYING TO SUCH
LENDER’S ENTITLEMENT TO SUCH EXEMPTION.  IN ADDITION, EACH LENDER AGREES THAT
FROM TIME TO TIME AFTER THE CLOSING DATE, WHEN A LAPSE IN TIME OR CHANGE IN
CIRCUMSTANCES RENDERS THE PREVIOUS CERTIFICATION OBSOLETE OR INACCURATE IN ANY
MATERIAL RESPECT, IT WILL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT A
NEW ACCURATE AND COMPLETE ORIGINAL SIGNED COPY OF THE APPLICABLE INTERNAL
REVENUE SERVICE FORM, INCLUDING ANY RELATED DOCUMENTATION OR EXEMPTION
CERTIFICATE, AND SUCH OTHER FORMS AS MAY BE REQUIRED TO CONFIRM OR ESTABLISH THE
ENTITLEMENT OF SUCH LENDER TO A CONTINUED EXEMPTION FROM U.S. WITHHOLDING TAX
WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT, ANY NOTE OR ANY OTHER CREDIT
DOCUMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 4.5(A),
BUT SUBJECT TO SECTION 11.4(C) AND THE IMMEDIATELY SUCCEEDING SENTENCE, (X) THE
BORROWER SHALL BE ENTITLED, TO THE EXTENT IT IS REQUIRED TO DO SO BY LAW, TO
DEDUCT OR WITHHOLD TAXES IMPOSED BY THE UNITED STATES (OR ANY POLITICAL
SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN) FROM INTEREST, FEES OR OTHER
AMOUNTS PAYABLE HEREUNDER FOR THE ACCOUNT OF ANY NON-U.S. LENDER THAT HAS NOT
PROVIDED TO THE BORROWER SUCH FORMS OR SUCH EXEMPTION CERTIFICATE AND RELATED


 

--------------------------------------------------------------------------------



 


DOCUMENTATION THAT ESTABLISH A COMPLETE EXEMPTION FROM SUCH DEDUCTION OR
WITHHOLDING AND (Y) THE BORROWER SHALL NOT BE OBLIGATED PURSUANT TO
SECTION 4.5(A) TO GROSS-UP PAYMENTS TO BE MADE TO A LENDER IN RESPECT OF TAXES
IMPOSED BY THE UNITED STATES OR ANY ADDITIONAL AMOUNTS WITH RESPECT THERETO
(I) TO THE EXTENT SUCH TAXES RESULT FROM A LENDER’S FAILURE TO PROVIDE THE
BORROWER THE INTERNAL REVENUE SERVICE FORMS REQUIRED TO BE PROVIDED TO THE
BORROWER PURSUANT TO THIS SECTION 4.5(B) OR (II) TO THE EXTENT THAT SUCH FORMS
DO NOT ESTABLISH A COMPLETE EXEMPTION FROM WITHHOLDING OF SUCH TAXES AT THE TIME
THE LENDER FIRST BECAME A LENDER UNDER THIS AGREEMENT.  THE BORROWER AGREES TO
PAY ADDITIONAL AMOUNTS AND INDEMNIFY EACH LENDER IN THE MANNER SET FORTH IN
SECTION 4.5(A) (WITHOUT REGARD TO THE IDENTITY OF THE JURISDICTION REQUIRING THE
DEDUCTION OR WITHHOLDING) IN RESPECT OF ANY TAXES DEDUCTED OR WITHHELD BY IT AS
A RESULT OF ANY CHANGES AFTER THE CLOSING DATE IN ANY APPLICABLE LAW, TREATY,
GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER, OR IN THE INTERPRETATION
THEREOF, RELATING TO THE DEDUCTING OR WITHHOLDING OF INCOME OR SIMILAR TAXES.


 


(C)           THE BORROWER WILL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE
AGENT AND EACH LENDER, AND REIMBURSE EACH UPON ITS WRITTEN REQUEST WITHIN 30
DAYS THEREOF, FOR THE AMOUNT OF ANY DOCUMENTARY, EXCISE, STAMP, PROPERTY OR
OTHER SIMILAR TAXES, DUTIES, FEES, ASSESSMENTS OR OTHER CHARGES IMPOSED WITH
RESPECT TO THE EXECUTION, DELIVERY, FILING OR ENFORCEMENT OF ANY CREDIT
DOCUMENT.


 


(D)           IF ANY LENDER, IN ITS SOLE OPINION, DETERMINES THAT IT HAS FINALLY
AND IRREVOCABLY RECEIVED OR BEEN GRANTED A REFUND IN RESPECT OF ANY TAXES PAID
AS TO WHICH INDEMNIFICATION HAS BEEN PAID BY THE BORROWER PURSUANT TO THIS
SECTION, IT SHALL PROMPTLY REMIT SUCH REFUND (INCLUDING ANY INTEREST RECEIVED IN
RESPECT THEREOF), NET OF ALL OUT-OF-POCKET COSTS AND EXPENSES; PROVIDED, THAT
THE BORROWER AGREES TO PROMPTLY RETURN ANY SUCH REFUND (PLUS INTEREST) TO SUCH
LENDER IF SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO THE RELEVANT TAXING
AUTHORITY. ANY SUCH LENDER SHALL PROVIDE THE BORROWER WITH A COPY OF ANY NOTICE
OF ASSESSMENT FROM THE RELEVANT TAXING AUTHORITY (REDACTING ANY UNRELATED
CONFIDENTIAL INFORMATION CONTAINED THEREIN) REQUIRING REPAYMENT OF SUCH
REFUND.  NOTHING CONTAINED HEREIN SHALL IMPOSE AN OBLIGATION ON ANY LENDER TO
APPLY FOR ANY SUCH REFUND.


 


(E)           IF THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO THE
ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT TO THIS SECTION 4.5, THEN THE
ADMINISTRATIVE AGENT OR SUCH LENDER SHALL USE REASONABLE EFFORTS (CONSISTENT
WITH LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS
OFFICE, BRANCH, SUBSIDIARY OR AFFILIATE, OR TAKE OTHER APPROPRIATE ACTION, SO AS
TO ELIMINATE ANY ADDITIONAL PAYMENT BY THE BORROWER THAT MAY THEREAFTER ACCRUE,
IF SUCH CHANGE OR OTHER ACTION, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT OR
SUCH LENDER, AS THE CASE MAY BE, IS NOT OTHERWISE DISADVANTAGEOUS TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER.


 


ARTICLE V.

CONDITIONS PRECEDENT


 


SECTION 5.1             CONDITIONS PRECEDENT AT CLOSING DATE.  THIS AGREEMENT
SHALL BECOME EFFECTIVE UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)           CREDIT AGREEMENT.  THIS AGREEMENT SHALL HAVE BEEN EXECUTED BY THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS.


 


(B)           NOTES.  THE BORROWER SHALL HAVE EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT A NOTE FOR THE ACCOUNT OF EACH LENDER THAT HAS REQUESTED A
NOTE.


 


(C)           FEES AND EXPENSES.  THE BORROWER SHALL HAVE (I) EXECUTED AND
DELIVERED TO THE ADMINISTRATIVE AGENT THE AGENT FEE LETTER AND THE CLOSING FEE
LETTER AND (II) PAID OR CAUSED TO BE PAID


 

--------------------------------------------------------------------------------



 


ALL FEES REQUIRED TO BE PAID BY IT ON THE CLOSING DATE PURSUANT TO SECTION 3.1
AND ALL REASONABLE FEES AND EXPENSES OF THE ADMINISTRATIVE AGENT AND OF SPECIAL
COUNSEL TO THE ADMINISTRATIVE AGENT THAT HAVE BEEN INVOICED AT LEAST TWO
BUSINESS DAYS PRIOR TO SUCH DATE IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.


 


(D)           CORPORATE RESOLUTIONS AND APPROVALS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED CERTIFIED COPIES OF THE RESOLUTIONS OF THE BOARD OF
DIRECTORS OF THE BORROWER, APPROVING THE CREDIT DOCUMENTS, AND OF ALL DOCUMENTS
EVIDENCING OTHER NECESSARY CORPORATE ACTION, GOVERNMENTAL APPROVALS, IF ANY, AND
OTHER CONSENTS OR APPROVALS WITH RESPECT TO THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BORROWER OF THE CREDIT DOCUMENTS.


 


(E)           INCUMBENCY CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
BORROWER, CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF THE
BORROWER AUTHORIZED TO SIGN THE CREDIT DOCUMENTS AND ANY OTHER DOCUMENTS TO
WHICH THE BORROWER IS A PARTY THAT MAY BE EXECUTED AND DELIVERED IN CONNECTION
HEREWITH.


 


(F)            CORPORATE CHARTER AND GOOD STANDING CERTIFICATES.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:  (I) AN ORIGINAL CERTIFIED COPY OF THE
ARTICLES OF INCORPORATION OF THE BORROWER AND ANY AND ALL AMENDMENTS AND
RESTATEMENTS THEREOF, CERTIFIED AS OF A RECENT DATE BY THE RELEVANT SECRETARY OF
STATE AND CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER
AS BEING TRUE, CORRECT AND COMPLETE AND IN FULL FORCE AND EFFECT AS OF THE
CLOSING DATE; (II) THE CODE OF REGULATIONS OF THE BORROWER AND ANY AND ALL
AMENDMENTS AND RESTATEMENTS THEREOF CERTIFIED BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF THE BORROWER AS BEING TRUE, CORRECT, AND COMPLETE AND IN FULL FORCE
AND EFFECT AS OF THE CLOSING DATE; AND (III) AN ORIGINAL GOOD STANDING
CERTIFICATE FROM THE SECRETARY OF STATE OF THE STATE OF INCORPORATION, DATED AS
OF A RECENT DATE, CERTIFYING AS TO THE GOOD STANDING OF THE BORROWER.


 


(G)           OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
OPINIONS OF COUNSEL, WHICH SHALL BE ADDRESSED TO THE ADMINISTRATIVE AGENT AND
EACH OF THE LENDERS AND DATED THE CLOSING DATE, FROM THE GENERAL COUNSEL OF THE
BORROWER, IN SUBSTANTIALLY THE FORM OF EXHIBIT F.


 


(H)           EXISTING CREDIT AGREEMENT.  THE BORROWER SHALL HAVE TERMINATED THE
COMMITMENTS OF THE LENDERS UNDER EACH OF THE EXISTING CREDIT AGREEMENT, REPAID
ANY BORROWINGS THEREUNDER AND TERMINATED OR RELEASED ALL LIENS GRANTED IN
CONNECTION THEREWITH AND PROVIDED EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, OF THE SAME TO THE ADMINISTRATIVE AGENT.


 


(I)            FINANCIAL STATEMENTS.  THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL HAVE RECEIVED THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.7(A),
WHICH FINANCIAL STATEMENTS SHALL BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
THE LENDERS.


 


(J)            BORROWER’S CLOSING CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT D, DATED THE
CLOSING DATE, OF AN AUTHORIZED OFFICER OF THE BORROWER TO THE EFFECT THAT, AT
AND AS OF THE CLOSING DATE AND BOTH BEFORE AND AFTER GIVING EFFECT TO THE
INITIAL BORROWINGS HEREUNDER, IF ANY, ON THE CLOSING DATE, AND THE APPLICATION
OF THE PROCEEDS THEREOF:  (I) ALL CONDITIONS SET FORTH IN SECTION 5.1 HAVE BEEN
SATISFIED; (II) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING;
AND (III) ALL REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED HEREIN OR
IN THE OTHER CREDIT DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH
THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON
AND AS OF THE CLOSING DATE, EXCEPT THAT AS TO ANY SUCH REPRESENTATIONS AND
WARRANTIES THAT EXPRESSLY RELATE TO AN EARLIER SPECIFIED DATE, SUCH
REPRESENTATIONS AND WARRANTIES ARE ONLY REPRESENTED AS HAVING BEEN TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE.


 

--------------------------------------------------------------------------------


 


SECTION 5.2             CONDITIONS PRECEDENT TO THE MAKING OF LOANS.


 


(A)           THE OBLIGATIONS OF THE LENDERS TO MAKE EACH LOAN ARE SUBJECT, AT
THE TIME THEREOF, TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:

 

(I)            NOTICE OF BORROWING, CONTINUATION OR CONVERSION.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING, CONTINUATION OR
CONVERSION MEETING THE REQUIREMENTS OF SECTION 2.2 WITH RESPECT TO THE BORROWING
OF A LOAN.

 

(II)           NO DEFAULT; REPRESENTATIONS AND WARRANTIES.  AT THE TIME OF THE
MAKING OF A LOAN TO THE BORROWER AND AFTER GIVING EFFECT THERETO, (I) THERE
SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT AND (II) ALL REPRESENTATIONS AND
WARRANTIES OF THE BORROWER CONTAINED HEREIN OR IN THE OTHER CREDIT DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE DATE
SUCH LOAN IS MADE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER SPECIFIED DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE WHEN MADE.


 


(B)           THE ACCEPTANCE OF THE BENEFITS OF EACH LOAN SHALL CONSTITUTE A
REPRESENTATION AND WARRANTY BY THE BORROWER TO EACH OF THE LENDERS THAT ALL OF
THE APPLICABLE CONDITIONS SPECIFIED IN SECTIONS 5.1 AND 5.2 HAVE BEEN SATISFIED
AS OF THE TIMES REFERRED TO IN SUCH SECTIONS.  ALL OF THE CERTIFICATES, LEGAL
OPINIONS AND OTHER DOCUMENTS AND PAPERS REFERRED TO IN THIS ARTICLE V, UNLESS
OTHERWISE SPECIFIED, SHALL BE DELIVERED TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS AND, EXCEPT FOR THE
NOTES, IN SUFFICIENT COUNTERPARTS FOR THE ADMINISTRATIVE AGENT AND THE LENDERS,
AND THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO THE LENDERS THEIR
RESPECTIVE NOTES AND THE COPIES OF SUCH OTHER CERTIFICATES, LEGAL OPINIONS AND
DOCUMENTS.


 


SECTION 5.3             CONDITIONS PRECEDENT TO THE CONVERSION OR CONTINUATION
OF LOANS.  THE OBLIGATIONS OF THE LENDERS TO CONVERT OR CONTINUE ANY LOAN ARE
SUBJECT, AT THE TIME THEREOF, TO THE RECEIPT BY THE ADMINISTRATIVE AGENT OF A
NOTICE OF BORROWING, CONTINUATION OR CONVERSION MEETING THE REQUIREMENTS OF
SECTION 2.2 WITH RESPECT TO THE CONVERSION OR CONTINUATION, AS APPLICABLE, OF A
LOAN.


 


ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Loans, the
Borrower makes the following representations and warranties to, and agreements
with, the Lenders, all of which shall survive the execution and delivery of this
Agreement and the making of each Loan:


 


SECTION 6.1             CORPORATE STATUS.  EACH OF THE BORROWER AND ITS
SUBSIDIARIES (A) IS A DULY ORGANIZED OR FORMED AND VALIDLY EXISTING CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION AND HAS THE CORPORATE,
PARTNERSHIP OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY, AS APPLICABLE, TO
OWN ITS PROPERTY AND ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND (B) HAS BEEN DULY QUALIFIED AND IS AUTHORIZED TO DO BUSINESS IN ALL
JURISDICTIONS WHERE IT IS REQUIRED TO BE SO QUALIFIED EXCEPT WHERE THE FAILURE
TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  EACH SUBSIDIARY OF
THE BORROWER (AND THE DIRECT AND INDIRECT OWNERSHIP INTEREST OF THE BORROWER
THEREIN) AS OF THE DATE HEREOF AND THE JURISDICTION OF INCORPORATION OF BORROWER
AND EACH SUCH SUBSIDIARY AS OF THE DATE HEREOF IS LISTED ON SCHEDULE 6.1.


 

--------------------------------------------------------------------------------



 


SECTION 6.2             CORPORATE POWER AND AUTHORITY.  THE BORROWER HAS THE
CORPORATE OR OTHER ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE, DELIVER AND
CARRY OUT THE TERMS AND PROVISIONS OF THE CREDIT DOCUMENTS TO WHICH IT IS PARTY
AND HAS TAKEN ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THE CREDIT DOCUMENTS TO
WHICH IT IS PARTY.  THE BORROWER HAS DULY EXECUTED AND DELIVERED EACH CREDIT
DOCUMENT TO WHICH IT IS PARTY AND EACH CREDIT DOCUMENT TO WHICH IT IS PARTY
CONSTITUTES THE LEGAL, VALID AND BINDING AGREEMENT OR OBLIGATION OF THE BORROWER
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’
RIGHTS AND BY EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT
IN EQUITY OR AT LAW).


 


SECTION 6.3             NO VIOLATION.  NEITHER THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BORROWER OF THE CREDIT DOCUMENTS TO WHICH IT IS PARTY NOR
COMPLIANCE WITH THE TERMS AND PROVISIONS THEREOF (A) WILL CONTRAVENE ANY
PROVISION OF ANY LAW, STATUTE, RULE, REGULATION, ORDER, WRIT, INJUNCTION OR
DECREE OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO THE BORROWER OR ITS
PROPERTIES AND ASSETS, (B) WILL CONFLICT WITH OR RESULT IN ANY BREACH OF, ANY OF
THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE
OR IMPOSE) ANY LIEN UPON ANY OF THE PROPERTY OR ASSETS OF THE BORROWER PURSUANT
TO THE TERMS OF ANY MATERIAL PROMISSORY NOTE, BOND, DEBENTURE, INDENTURE,
MORTGAGE, DEED OF TRUST, CREDIT OR LOAN AGREEMENT, OR ANY OTHER AGREEMENT OR
OTHER INSTRUMENT, TO WHICH THE BORROWER IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTY OR ASSETS ARE BOUND OR TO WHICH IT MAY BE SUBJECT, OR (C) WILL VIOLATE
ANY PROVISION OF THE CERTIFICATE OR ARTICLES OF INCORPORATION, REGULATIONS OR
BYLAWS, OR OTHER CHARTER DOCUMENTS OF THE BORROWER.


 


SECTION 6.4             GOVERNMENTAL APPROVALS.


 


(A)           EXCEPT AS DESCRIBED IN SUBSECTION (B) BELOW, NO ORDER, CONSENT,
APPROVAL, LICENSE, AUTHORIZATION, OR VALIDATION OF, OR FILING, RECORDING OR
REGISTRATION WITH, OR EXEMPTION BY, ANY GOVERNMENTAL AUTHORITY IS REQUIRED TO
AUTHORIZE OR IS REQUIRED AS A CONDITION TO (I) THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BORROWER OF ANY CREDIT DOCUMENT TO WHICH IT IS A PARTY, OR
(II) THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF ANY CREDIT
DOCUMENT TO WHICH THE BORROWER IS A PARTY.


 


(B)           THE PARENT IS A “PUBLIC UTILITY HOLDING COMPANY” WITHIN THE
MEANING OF PUHCA THAT IS EXEMPT FROM REGISTRATION AND ALL OTHER PROVISIONS
THEREOF EXCEPT FOR SECTIONS 9(A)(2) AND 32 THEREOF.  THE BORROWER IS THE ONLY
“SUBSIDIARY COMPANY” OR “AFFILIATE” (WITHIN THE MEANING OF PUHCA) OF THE PARENT
THAT IS A “PUBLIC UTILITY COMPANY” AS DEFINED IN PUHCA.  NO REPORT TO OR
APPROVAL BY THE SEC UNDER PUHCA IS REQUIRED FOR THE INCURRENCE OF INDEBTEDNESS
OR THE EXECUTION AND PERFORMANCE OF THE CREDIT DOCUMENTS.  OTHER THAN THE
APPROVAL OF THE PUBLIC UTILITIES COMMISSION OF OHIO, WHICH APPROVAL IS EVIDENCED
BY A PUCO ORDER THAT IS IN FULL FORCE AND EFFECT, NO FURTHER AUTHORIZATION OR
CONSENT OF ANY GOVERNMENTAL AUTHORITY IS LEGALLY REQUIRED FOR THE INCURRENCE OF
INDEBTEDNESS AND/OR THE EXECUTION AND PERFORMANCE OF THE CREDIT DOCUMENTS BY THE
BORROWER.


 


SECTION 6.5             LITIGATION, ETC.


 


(A)           THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO, THE
KNOWLEDGE OF THE BORROWER, THREATENED WITH RESPECT TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES (I) THAT HAVE, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT EXCEPT AS SET FORTH ON SCHEDULE 6.5, OR (II) THAT QUESTION THE
VALIDITY OR ENFORCEABILITY OF ANY OF THE CREDIT DOCUMENTS, OR OF ANY ACTION TO
BE TAKEN BY ANY OF THE BORROWER PURSUANT TO ANY OF THE CREDIT DOCUMENTS.


 


(B)           NO ACTION, SUIT, PROCEEDING OR INVESTIGATION HAS BEEN INSTITUTED,
OR TO THE KNOWLEDGE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, THREATENED, AND
NO RULE, REGULATION, ORDER, JUDGMENT OR DECREE HAS


 

--------------------------------------------------------------------------------



 


BEEN ISSUED OR PROPOSED TO BE ISSUED BY ANY GOVERNMENTAL AUTHORITY THAT, SOLELY
AS A RESULT OF THE INCURRENCE OF INDEBTEDNESS OR THE ENTERING INTO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY, WOULD CAUSE OR DEEM THE ADMINISTRATIVE AGENT OR THE LENDERS OR ANY
AFFILIATE OF ANY OF THEM TO BE SUBJECT TO, OR NOT EXEMPTED FROM, REGULATION
UNDER THE FPA OR PUHCA.


 


SECTION 6.6             USE OF PROCEEDS; MARGIN REGULATIONS.


 


(A)           THE PROCEEDS OF ALL LOANS WILL BE UTILIZED TO PROVIDE WORKING
CAPITAL AND FUNDS FOR GENERAL CORPORATE AND OTHER LAWFUL PURPOSES NOT
INCONSISTENT WITH THE REQUIREMENTS OF THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, TO BACKSTOP THE ISSUANCE OF COMMERCIAL PAPER).


 


(B)           THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING CREDIT
FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.  AT NO TIME WOULD
MORE THAN 25% OF THE VALUE OF THE ASSETS OF THE BORROWER OR ITS CONSOLIDATED
SUBSIDIARIES THAT ARE SUBJECT TO ANY “ARRANGEMENT” (AS SUCH TERM IS USED IN
SECTION 221.2(G) OF SUCH REGULATION U) HEREUNDER BE REPRESENTED BY MARGIN STOCK.


 


SECTION 6.7             FINANCIAL STATEMENTS.  THE BORROWER HAS FURNISHED TO THE
LENDERS AND THE ADMINISTRATIVE AGENT COMPLETE AND CORRECT COPIES OF (A) THE
AUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF DECEMBER 31, 2003 AND DECEMBER 31, 2004 AND THE RELATED
AUDITED CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY, AND CASH FLOWS
OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR THE FISCAL YEARS THEN
ENDED, ACCOMPANIED BY THE REPORT THEREON OF KPMG LLP; AND (B) THE CONDENSED
CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS
OF MARCH 31, 2005, AND THE RELATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME
AND OF CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR THE
FISCAL PERIOD THEN ENDED.  ALL SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED (EXCEPT AS STATED THEREIN), AND
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE ENTITIES
DESCRIBED IN SUCH FINANCIAL STATEMENTS AS OF THE RESPECTIVE DATES INDICATED AND
THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE RESPECTIVE
PERIODS INDICATED, SUBJECT IN THE CASE OF ANY SUCH FINANCIAL STATEMENTS THAT ARE
UNAUDITED, TO NORMAL AUDIT ADJUSTMENTS, NONE OF WHICH SHALL BE MATERIAL.  AS OF
THE CLOSING DATE, THE BORROWER AND ITS SUBSIDIARIES DO NOT HAVE ANY MATERIAL OR
SIGNIFICANT CONTINGENT LIABILITY (OTHER THAN ANY LIABILITY INCIDENT TO ANY
LITIGATION, ARBITRATION OR PROCEEDING THAT COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT) THAT IS NOT REFLECTED IN THE FOREGOING FINANCIAL
STATEMENTS OR THE NOTES THERETO IN ACCORDANCE WITH GAAP.


 


SECTION 6.8             SOLVENCY.  THE BORROWER IS NOT INSOLVENT AS DEFINED IN
ANY APPLICABLE STATE OR FEDERAL STATUTE, NOR WILL THE BORROWER BE RENDERED
INSOLVENT BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OF THE CREDIT
DOCUMENTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS.


 


SECTION 6.9             NO MATERIAL ADVERSE CHANGE.  AT NO TIME DURING THE
PERIOD FROM DECEMBER 31, 2004 THROUGH THE DATE OF THIS AGREEMENT HAS THERE BEEN
A CHANGE IN THE FINANCIAL OR OTHER CONDITION, BUSINESS, AFFAIRS OR PROSPECTS OF
THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE, OR THEIR PROPERTIES AND
ASSETS CONSIDERED AS AN ENTIRETY, EXCEPT FOR CHANGES NONE OF WHICH, INDIVIDUALLY
OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT.


 


SECTION 6.10           TAX RETURNS AND PAYMENTS.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES HAS FILED ALL FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX
RETURNS, DOMESTIC AND FOREIGN, REQUIRED TO BE FILED BY IT AND HAS PAID ALL
MATERIAL TAXES AND ASSESSMENTS PAYABLE BY IT THAT HAVE BECOME DUE, OTHER THAN
THOSE NOT YET DELINQUENT AND EXCEPT FOR THOSE CONTESTED IN GOOD FAITH.  THE
BORROWER AND EACH OF ITS SUBSIDIARIES HAS ESTABLISHED ON ITS BOOKS SUCH CHARGES,
ACCRUALS AND RESERVES IN RESPECT OF TAXES, ASSESSMENTS, FEES AND OTHER
GOVERNMENTAL CHARGES FOR ALL FISCAL PERIODS AS ARE REQUIRED BY GAAP.  THE
BORROWER DOES NOT KNOW


 

--------------------------------------------------------------------------------



 


OF ANY PROPOSED ASSESSMENT FOR ADDITIONAL FEDERAL, FOREIGN OR STATE TAXES FOR
ANY PERIOD, OR OF ANY BASIS THEREFOR, THAT, INDIVIDUALLY OR IN THE AGGREGATE,
TAKING INTO ACCOUNT SUCH CHARGES, ACCRUALS AND RESERVES IN RESPECT THEREOF AS
THE BORROWER AND ITS SUBSIDIARIES HAVE MADE, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 6.11           TITLE TO PROPERTIES.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE, IN THE CASE OF REAL PROPERTY, AND
GOOD TITLE (OR VALID LEASEHOLDS, IN THE CASE OF ANY LEASED PROPERTY), IN THE
CASE OF ALL OTHER PROPERTY, TO ALL OF ITS MATERIAL PROPERTIES AND ASSETS FREE
AND CLEAR OF LIENS OTHER THAN LIENS PERMITTED UNDER SECTION 8.3.  THE INTERESTS
OF THE BORROWER AND EACH OF ITS SUBSIDIARIES IN THE PROPERTIES REFLECTED IN THE
MOST RECENT BALANCE SHEET REFERRED TO IN SECTION 6.7, TAKEN AS A WHOLE, WERE
SUFFICIENT, IN THE JUDGMENT OF THE BORROWER, AS OF THE DATE OF SUCH BALANCE
SHEET FOR PURPOSES OF THE OWNERSHIP AND OPERATION OF THE BUSINESSES CONDUCTED BY
THE BORROWER AND SUCH SUBSIDIARIES.


 


SECTION 6.12           LAWFUL OPERATIONS; COMPLIANCE WITH AGREEMENTS.  THE
BORROWER AND EACH OF ITS SUBSIDIARIES:  (A) HOLDS ALL NECESSARY FEDERAL, STATE
AND LOCAL GOVERNMENTAL LICENSES, REGISTRATIONS, CERTIFICATIONS, PERMITS AND
AUTHORIZATIONS NECESSARY TO CONDUCT ITS BUSINESS; (B) IS IN FULL COMPLIANCE WITH
ALL MATERIAL REQUIREMENTS IMPOSED BY LAW, REGULATION OR RULE, WHETHER FEDERAL,
STATE OR LOCAL, THAT ARE APPLICABLE TO IT, ITS OPERATIONS, OR ITS PROPERTIES AND
ASSETS, INCLUDING WITHOUT LIMITATION, APPLICABLE REQUIREMENTS OF ENVIRONMENTAL
LAWS; AND (C) IS IN FULL COMPLIANCE WITH ALL MATERIAL TERMS, COVENANTS AND
CONDITIONS OF ANY PROMISSORY NOTE, BOND, DEBENTURE, INDENTURE, MORTGAGE, DEED OF
TRUST, CREDIT OR LOAN AGREEMENT, OR ANY OTHER AGREEMENT OR OTHER INSTRUMENT, TO
WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY OR ASSETS ARE BOUND OR
TO WHICH IT MAY BE SUBJECT, EXCEPT IN THE CASE OF CLAUSE (A), (B) OR (C) OF THIS
SECTION 6.12 FOR ANY FAILURE TO OBTAIN AND MAINTAIN IN EFFECT, OR NONCOMPLIANCE,
THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


SECTION 6.13           ENVIRONMENTAL MATTERS.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES IS IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS GOVERNING ITS
BUSINESS, EXCEPT TO THE EXTENT THAT ANY SUCH FAILURE TO COMPLY (TOGETHER WITH
ANY RESULTING PENALTIES, FINES OR FORFEITURES) WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  ALL LICENSES, PERMITS, REGISTRATIONS OR
APPROVALS REQUIRED FOR THE CONDUCT OF THE BUSINESS OF THE BORROWER AND EACH OF
ITS SUBSIDIARIES UNDER ANY ENVIRONMENTAL LAW HAVE BEEN SECURED AND THE BORROWER
AND EACH OF ITS SUBSIDIARIES IS IN SUBSTANTIAL COMPLIANCE THEREWITH, EXCEPT FOR
SUCH LICENSES, PERMITS, REGISTRATIONS OR APPROVALS THE FAILURE TO SECURE OR TO
COMPLY THEREWITH IS NOT REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT. 
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED WRITTEN NOTICE, OR
OTHERWISE KNOWS, THAT IT IS IN ANY RESPECT IN NONCOMPLIANCE WITH, BREACH OF OR
DEFAULT UNDER ANY APPLICABLE WRIT, ORDER, JUDGMENT, INJUNCTION, OR DECREE TO
WHICH THE BORROWER OR SUCH SUBSIDIARY IS A PARTY OR THAT WOULD AFFECT THE
ABILITY OF THE BORROWER OR SUCH SUBSIDIARY TO OPERATE ANY REAL PROPERTY AND NO
EVENT HAS OCCURRED AND IS CONTINUING THAT, WITH THE PASSAGE OF TIME OR THE
GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE NONCOMPLIANCE, BREACH OF OR DEFAULT
THEREUNDER, EXCEPT IN EACH SUCH CASE, SUCH NONCOMPLIANCE, BREACHES OR DEFAULTS
AS WOULD NOT REASONABLY BE EXPECTED TO, IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.  THERE ARE NO ENVIRONMENTAL CLAIMS PENDING OR, TO THE BEST
KNOWLEDGE OF THE BORROWER, THREATENED WHEREIN AN UNFAVORABLE DECISION, RULING OR
FINDING WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE
ARE NO FACTS, CIRCUMSTANCES, CONDITIONS OR OCCURRENCES ON ANY REAL PROPERTY NOW
OR AT ANY TIME OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ON ANY PROPERTY ADJACENT TO ANY SUCH REAL PROPERTY, THAT ARE
KNOWN BY THE BORROWER OR AS TO WHICH THE BORROWER OR ANY SUCH SUBSIDIARY HAS
RECEIVED WRITTEN NOTICE, THAT COULD REASONABLY BE EXPECTED:  (I) TO FORM THE
BASIS OF AN ENVIRONMENTAL CLAIM AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES
OR ANY REAL PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES; OR (II) TO
CAUSE SUCH REAL PROPERTY TO BE SUBJECT TO ANY RESTRICTIONS ON THE OWNERSHIP,
OCCUPANCY, USE OR TRANSFERABILITY OF SUCH REAL PROPERTY UNDER ANY ENVIRONMENTAL
LAW, EXCEPT IN EACH SUCH CASE, SUCH ENVIRONMENTAL CLAIMS OR RESTRICTIONS THAT
INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

--------------------------------------------------------------------------------



SECTION 6.14                                ERISA.


 


(A)                                  AS OF THE CLOSING DATE, THERE ARE NO
UNFUNDED LIABILITIES. EACH PLAN COMPLIES IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE REQUIREMENTS OF LAW AND REGULATIONS, NO REPORTABLE EVENT HAS OCCURRED
WITH RESPECT TO ANY PLAN, NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE
CONTROLLED GROUP HAS WITHDRAWN FROM ANY PLAN OR INITIATED STEPS TO DO SO, AND NO
STEPS HAVE BEEN TAKEN TO REORGANIZE OR TERMINATE ANY PLAN.


 


(B)                                 NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS AN ENTITY DEEMED TO HOLD “PLAN ASSETS” WITHIN THE MEANING OF 29
C.F.R. § 2510.3-101 OF AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) WHICH IS SUBJECT TO TITLE I OF ERISA OR ANY PLAN (WITHIN THE MEANING OF
SECTION 4975 OF THE CODE), AND NEITHER THE EXECUTION OF THIS AGREEMENT NOR THE
MAKING OF LOANS HEREUNDER GIVES RISE TO A PROHIBITED TRANSACTION WITHIN THE
MEANING OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE.


 


SECTION 6.15                                INTELLECTUAL PROPERTY.  THE BORROWER
AND EACH OF ITS SUBSIDIARIES HAS OBTAINED OR HAS THE RIGHT TO USE ALL MATERIAL
PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND OTHER
RIGHTS WITH RESPECT TO THE FOREGOING NECESSARY FOR THE PRESENT AND PLANNED
FUTURE CONDUCT OF ITS BUSINESS, WITHOUT ANY KNOWN CONFLICT WITH THE RIGHTS OF
OTHERS, EXCEPT FOR SUCH PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES,
COPYRIGHTS, LICENSES AND RIGHTS, THE LOSS OF WHICH, AND SUCH CONFLICTS, THAT IN
ANY SUCH CASE INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 6.16                                INVESTMENT COMPANY ACT; FEDERAL
POWER ACT; PUHCA.  NONE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IS SUBJECT TO
REGULATION WITH RESPECT TO THE CREATION OR INCURRENCE OF INDEBTEDNESS UNDER THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NONE OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY AFFILIATE OF ANY OF THEM, IS SUBJECT TO REGULATION UNDER
THE FPA OR PUHCA, OR UNDER APPLICABLE STATE OR OTHER LAWS AND REGULATIONS
RESPECTING THE RATES OR THE FINANCIAL OR ORGANIZATIONAL REGULATION OF ELECTRIC
UTILITIES, AS A RESULT OF THE CREATION OR INCURRENCE OF THE OBLIGATIONS OR THE
ENTERING INTO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE CONSUMMATION OF
ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.


 


SECTION 6.17                                TRUE AND COMPLETE DISCLOSURE.  ALL
FACTUAL INFORMATION (TAKEN AS A WHOLE) HERETOFORE OR CONTEMPORANEOUSLY FURNISHED
BY OR ON BEHALF OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IN WRITING TO THE
ADMINISTRATIVE AGENT OR ANY LENDER FOR PURPOSES OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREIN IS, AND ALL OTHER SUCH FACTUAL
INFORMATION (TAKEN AS A WHOLE) HEREAFTER FURNISHED BY OR ON BEHALF OF SUCH
PERSON IN WRITING TO ANY LENDER WILL BE, TRUE AND ACCURATE IN ALL MATERIAL
RESPECTS ON THE DATE AS OF WHICH SUCH INFORMATION IS DATED OR CERTIFIED AND NOT
INCOMPLETE BY OMITTING TO STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH
INFORMATION (TAKEN AS A WHOLE) NOT MISLEADING AT SUCH TIME IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH SUCH INFORMATION WAS PROVIDED, EXCEPT THAT ANY SUCH
FUTURE INFORMATION CONSISTING OF PRO FORMA INFORMATION AND FINANCIAL PROJECTIONS
PREPARED BY THE BORROWER IS ONLY REPRESENTED HEREIN AS BEING BASED ON GOOD FAITH
ESTIMATES AND ASSUMPTIONS BELIEVED BY SUCH PERSONS TO BE REASONABLE AT THE TIME
MADE, IT BEING RECOGNIZED BY THE LENDERS THAT SUCH PROJECTIONS AS TO FUTURE
EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD
OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY DIFFER MATERIALLY FROM THE
PROJECTED RESULTS.


 


ARTICLE VII.

AFFIRMATIVE COVENANTS


 

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Total
Commitment has been terminated, no Notes

 

--------------------------------------------------------------------------------


 

remain outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Credit Documents, have been
paid in full:

 


SECTION 7.1                                      REPORTING REQUIREMENTS.


 

The Borrower will furnish to each Lender and the Administrative Agent:

 


(A)                                  ANNUAL FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF
THE BORROWER, COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2005, THE
CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME, OF STOCKHOLDERS’ EQUITY AND
OF CASH FLOWS FOR SUCH FISCAL YEAR, IN EACH CASE SETTING FORTH COMPARATIVE
FIGURES FOR THE PRECEDING FISCAL YEAR, ALL IN REASONABLE DETAIL AND ACCOMPANIED
BY AN OPINION WITH RESPECT TO SUCH CONSOLIDATED FINANCIAL STATEMENTS OF
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY THE
BORROWER, WHICH OPINION SHALL BE UNQUALIFIED AND SHALL (I) STATE THAT SUCH
ACCOUNTANTS AUDITED SUCH CONSOLIDATED FINANCIAL STATEMENTS IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS, THAT SUCH ACCOUNTANTS BELIEVE THAT SUCH
AUDIT PROVIDES A REASONABLE BASIS FOR THEIR OPINION, AND THAT IN THEIR OPINION
SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS,
THE CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE CONSOLIDATED RESULTS OF
THEIR OPERATIONS AND CASH FLOWS FOR SUCH FISCAL YEAR IN CONFORMITY WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, OR (II) CONTAIN SUCH STATEMENTS AS ARE
CUSTOMARILY INCLUDED IN UNQUALIFIED REPORTS OF INDEPENDENT ACCOUNTANTS IN
CONFORMITY WITH THE RECOMMENDATIONS AND REQUIREMENTS OF THE AMERICAN INSTITUTE
OF CERTIFIED PUBLIC ACCOUNTANTS (OR ANY SUCCESSOR ORGANIZATION).


 


(B)                                 QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE CLOSE OF EACH OF THE FIRST
THREE QUARTERLY ACCOUNTING PERIODS IN EACH FISCAL YEAR OF THE BORROWER, THE
UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTERLY PERIOD AND THE RELATED
UNAUDITED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND OF CASH FLOWS
FOR SUCH QUARTERLY PERIOD AND/OR FOR THE FISCAL YEAR TO DATE, AND SETTING FORTH,
IN THE CASE OF SUCH UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH
FLOWS, COMPARATIVE FIGURES FOR THE RELATED PERIODS IN THE PRIOR FISCAL YEAR, AND
THAT SHALL BE CERTIFIED ON BEHALF OF THE BORROWER BY THE CHIEF FINANCIAL OFFICER
OR OTHER AUTHORIZED OFFICER, SUBJECT TO CHANGES RESULTING FROM NORMAL YEAR-END
AUDIT ADJUSTMENTS.


 


(C)                                  OFFICER’S COMPLIANCE CERTIFICATES.  AT THE
TIME OF THE DELIVERY OF THE FINANCIAL STATEMENTS PROVIDED FOR IN
SECTIONS 7.1(A) AND (B), A COMPLIANCE CERTIFICATE SIGNED BY AN AUTHORIZED
OFFICER, WHICH SHALL INCLUDE CALCULATIONS OF THE FINANCIAL COVENANTS SET FORTH
IN SECTION 8.5.


 


(D)                                 NOTICE OF DEFAULT, LITIGATION OR MATERIAL
ADVERSE EFFECT.  PROMPTLY, AND IN ANY EVENT WITHIN THREE BUSINESS DAYS, IN THE
CASE OF CLAUSE (I) BELOW, OR FIVE BUSINESS DAYS, AFTER THE BORROWER OR ANY OF
ITS SUBSIDIARIES OBTAINS KNOWLEDGE THEREOF, NOTICE OF (I) THE OCCURRENCE OF ANY
EVENT THAT CONSTITUTES A DEFAULT OR EVENT OF DEFAULT, WHICH NOTICE SHALL SPECIFY
THE NATURE THEREOF, THE PERIOD OF EXISTENCE THEREOF AND WHAT ACTION THE BORROWER
HAS TAKEN OR PROPOSES TO TAKE WITH RESPECT THERETO, AND (II) THE COMMENCEMENT
OF, OR ANY OTHER MATERIAL DEVELOPMENT CONCERNING, ANY LITIGATION, GOVERNMENTAL
OR REGULATORY PROCEEDING PENDING AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY OTHER EVENT THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(E)                                  ERISA.  AS SOON AS POSSIBLE AND IN ANY
EVENT WITHIN TEN DAYS AFTER THE BORROWER KNOWS THAT ANY REPORTABLE EVENT HAS
OCCURRED WITH RESPECT TO ANY PLAN, A STATEMENT, SIGNED BY AN AUTHORIZED OFFICER,
DESCRIBING SUCH REPORTABLE EVENT AND THE ACTION THAT THE BORROWER PROPOSES TO
TAKE WITH RESPECT THERETO.

 

--------------------------------------------------------------------------------


 


(F)                                    SINGLE EMPLOYER PLANS. WITHIN 270 DAYS
AFTER THE CLOSE OF EACH FISCAL YEAR OF THE BORROWER, THE BORROWER WILL DELIVER
TO EACH OF THE LENDERS A STATEMENT OF THE UNFUNDED LIABILITIES, CERTIFIED AS
CORRECT BY AN ACTUARY ENROLLED UNDER ERISA.


 


(G)                                 ENVIRONMENTAL NOTICES.  PROMPTLY, AND IN ANY
EVENT WITHIN 10 DAYS AFTER RECEIPT THEREOF BY THE BORROWER OR ANY SUBSIDIARY OF
THE BORROWER, A COPY OF (A) ANY NOTICE OR CLAIM TO THE EFFECT THAT THE BORROWER
OR ANY OF ITS SUBSIDIARIES IS OR MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE
RELEASE BY THE BORROWER, ANY OF ITS SUBSIDIARIES, OR ANY OTHER PERSON OF ANY
HAZARDOUS MATERIALS INTO THE ENVIRONMENT, AND (B) ANY NOTICE ALLEGING ANY
VIOLATION OF ANY ENVIRONMENTAL LAW BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
WHICH IN THE CASE OF EITHER (A) OR (B) ABOVE COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE AFFECT.


 


(H)                                 ANNUAL AND QUARTERLY REPORTS, PROXY
STATEMENTS AND OTHER REPORTS DELIVERED TO STOCKHOLDERS GENERALLY.  PROMPTLY
AFTER TRANSMISSION THEREOF TO ITS STOCKHOLDERS, COPIES OF ALL ANNUAL, QUARTERLY
AND OTHER REPORTS AND ALL PROXY STATEMENTS THAT THE BORROWER FURNISHES TO ITS
STOCKHOLDERS GENERALLY.


 


(I)                                     OTHER INFORMATION.  PROMPTLY, BUT IN ANY
EVENT WITHIN 10 BUSINESS DAYS UPON REQUEST THEREFOR, SUCH OTHER INFORMATION OR
DOCUMENTS (FINANCIAL OR OTHERWISE) RELATING TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES AS THE ADMINISTRATIVE AGENT OR ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT) MAY REASONABLY REQUEST FROM TIME TO TIME.


 


SECTION 7.2                                      BOOKS, RECORDS AND
INSPECTIONS.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
(A) KEEP PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL AND CORRECT ENTRIES
SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND THE ASSETS AND BUSINESS OF THE
BORROWER OR SUCH SUBSIDIARIES, AS THE CASE MAY BE, IN ACCORDANCE WITH GAAP; AND
(B) PERMIT, UPON AT LEAST TWO BUSINESS DAYS’ NOTICE TO THE CHIEF FINANCIAL
OFFICER OF THE BORROWER, OFFICERS AND DESIGNATED REPRESENTATIVES OF THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS TO VISIT AND INSPECT ANY OF THE
PROPERTIES OR ASSETS OF THE BORROWER AND ANY OF ITS SUBSIDIARIES IN WHOMSOEVER’S
POSSESSION (BUT ONLY TO THE EXTENT THE BORROWER OR SUCH SUBSIDIARY HAS THE RIGHT
TO DO SO TO THE EXTENT IN THE POSSESSION OF ANOTHER PERSON), TO EXAMINE THE
BOOKS OF ACCOUNT OF THE BORROWER AND ANY OF ITS SUBSIDIARIES, AND MAKE COPIES
THEREOF AND TAKE EXTRACTS THEREFROM, AND TO DISCUSS THE AFFAIRS, FINANCES AND
ACCOUNTS OF THE BORROWER AND OF ANY OF ITS SUBSIDIARIES WITH, AND BE ADVISED AS
TO THE SAME BY, ITS AND THEIR OFFICERS AND INDEPENDENT ACCOUNTANTS AND
INDEPENDENT ACTUARIES, IF ANY, ALL AT SUCH REASONABLE TIMES AND INTERVALS AND TO
SUCH REASONABLE EXTENT AS THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS MAY
REQUEST. ALL COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY
LENDER IN CONNECTION WITH ANY OF THE FOREGOING SHALL BE PAID BY THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, UNLESS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME SUCH COSTS AND/OR
EXPENSES ARE INCURRED, IN WHICH CASE ALL SUCH COSTS AND EXPENSES SHALL BE PAID
BY THE BORROWER.


 


SECTION 7.3                                      INSURANCE.  THE BORROWER WILL,
AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (I) MAINTAIN INSURANCE COVERAGE BY
SUCH INSURERS AND IN SUCH FORMS AND AMOUNTS AND AGAINST SUCH RISKS AS ARE
GENERALLY CONSISTENT WITH THE INSURANCE COVERAGE MAINTAINED BY THE BORROWER AND
ITS SUBSIDIARIES AT THE DATE HEREOF, AND (II) FORTHWITH UPON ANY LENDER’S
WRITTEN REQUEST, FURNISH TO SUCH LENDER SUCH INFORMATION ABOUT SUCH INSURANCE AS
SUCH LENDER MAY FROM TIME TO TIME REASONABLY REQUEST, WHICH INFORMATION SHALL BE
PREPARED IN FORM AND DETAIL SATISFACTORY TO SUCH LENDER AND CERTIFIED BY AN
AUTHORIZED OFFICER.


 


SECTION 7.4                                      PAYMENT OF TAXES AND CLAIMS. 
THE BORROWER WILL PAY AND DISCHARGE, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO
PAY AND DISCHARGE, ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS, OR UPON ANY PROPERTIES BELONGING
TO IT, PRIOR TO THE

 

--------------------------------------------------------------------------------


 


DATE ON WHICH PENALTIES ATTACH THERETO, AND ALL LAWFUL CLAIMS THAT, IF UNPAID,
MIGHT BECOME A LIEN OR CHARGE UPON ANY PROPERTIES OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES; PROVIDED THAT NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES
SHALL BE REQUIRED TO PAY ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM THAT IS
BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS IF IT HAS MAINTAINED
ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWER WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, PAY IN FULL ALL OF ITS WAGE OBLIGATIONS TO ITS EMPLOYEES
IN ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT (29 U.S.C. SECTIONS 206-207) AND
ANY COMPARABLE PROVISIONS OF APPLICABLE LAW.


 


SECTION 7.5                                      PRESERVATION OF EXISTENCE,
ETC.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
(A) PRESERVE, RENEW AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE
AND GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION EXCEPT
IN A TRANSACTION PERMITTED BY SECTION 8.2; (B) TAKE ALL REASONABLE ACTION TO
MAINTAIN ALL RIGHTS, PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY OR
DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT TO THE EXTENT THAT
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; AND (C) PRESERVE OR RENEW ALL OF ITS REGISTERED PATENTS, TRADEMARKS,
TRADE NAMES AND SERVICE MARKS, THE NON-PRESERVATION OF WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 7.6                                      GOOD REPAIR.  THE BORROWER
WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, ENSURE THAT ITS MATERIAL
PROPERTIES AND EQUIPMENT USED OR USEFUL IN ITS BUSINESS IN WHOMSOEVER’S
POSSESSION THEY MAY BE, ARE KEPT IN GOOD REPAIR, WORKING ORDER AND CONDITION,
NORMAL WEAR AND TEAR EXCEPTED, AND THAT FROM TIME TO TIME THERE ARE MADE IN SUCH
PROPERTIES AND EQUIPMENT ALL NEEDFUL AND PROPER REPAIRS, RENEWALS, REPLACEMENTS,
EXTENSIONS, ADDITIONS, BETTERMENTS AND IMPROVEMENTS, THERETO, TO THE EXTENT AND
IN THE MANNER CUSTOMARY FOR COMPANIES IN SIMILAR BUSINESSES.


 


SECTION 7.7                                      COMPLIANCE WITH STATUTES,
REGULATIONS, ORDERS, RESTRICTIONS.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE
STATUTES, REGULATIONS AND ORDERS OF, AND ALL APPLICABLE RESTRICTIONS IMPOSED BY,
ALL GOVERNMENTAL AUTHORITIES, IN RESPECT OF THE CONDUCT OF ITS BUSINESS AND THE
OWNERSHIP OF ITS PROPERTY, INCLUDING, WITHOUT LIMITATION, ERISA AND ALL
APPLICABLE ENVIRONMENTAL LAWS OTHER THAN THOSE THE NONCOMPLIANCE WITH WHICH
WOULD NOT HAVE, AND THAT WOULD NOT BE REASONABLY EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT.


 


SECTION 7.8                                      FISCAL YEARS, FISCAL QUARTERS. 
THE BORROWER SHALL NOT CHANGE ANY OF ITS OR ANY OF ITS SUBSIDIARIES’ FISCAL
YEARS OR FISCAL QUARTERS (OTHER THAN THE FISCAL YEAR OR FISCAL QUARTERS OF A
PERSON THAT BECOMES A SUBSIDIARY, MADE AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY TO CONFORM TO THE BORROWER’S FISCAL YEAR AND FISCAL QUARTERS).


 


SECTION 7.9                                      USE OF PROCEEDS.  THE BORROWER
WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, USE THE PROCEEDS OF ALL LOANS
FOR WORKING CAPITAL AND FOR GENERAL CORPORATE AND OTHER LAWFUL PURPOSES NOT
INCONSISTENT WITH THE REQUIREMENTS OF THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, TO BACKSTOP THE ISSUANCE OF COMMERCIAL PAPER).


 


SECTION 7.10                                SENIOR DEBT.  THE BORROWER WILL AT
ALL TIMES ENSURE THAT (A) THE CLAIMS OF THE LENDERS IN RESPECT OF THE
OBLIGATIONS OF THE BORROWER WILL NOT BE SUBORDINATE TO, AND WILL IN ALL RESPECTS
RANK AT LEAST PARI PASSU WITH OR SENIOR TO THE CLAIMS OF EVERY UNSECURED
CREDITOR OF THE BORROWER, AND (B) ANY INDEBTEDNESS OF THE BORROWER THAT IS
SUBORDINATED IN ANY MANNER TO THE CLAIMS OF ANY OTHER CREDITOR OF THE BORROWER
WILL BE SUBORDINATED IN LIKE MANNER TO SUCH CLAIMS OF THE LENDERS.

 

--------------------------------------------------------------------------------


 


ARTICLE VIII.

NEGATIVE COVENANTS


 

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the Total
Commitment has been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Credit Documents, have been paid in full:

 


SECTION 8.1                                      CHANGES IN BUSINESS.  NEITHER
THE BORROWER NOR ANY OF ITS SUBSIDIARIES WILL ENGAGE IN ANY BUSINESS IF, AS A
RESULT, THE GENERAL NATURE OF THE BUSINESS, TAKEN ON A CONSOLIDATED BASIS, THAT
WOULD THEN BE ENGAGED IN BY THE BORROWER AND ITS SUBSIDIARIES, WOULD BE
SUBSTANTIALLY CHANGED FROM THE GENERAL NATURE OF THE BUSINESS ENGAGED IN BY THE
BORROWER AND ITS SUBSIDIARIES ON THE CLOSING DATE.


 


SECTION 8.2                                      MERGER, CONSOLIDATION, ASSET
SALES.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
(A) WIND UP, LIQUIDATE OR DISSOLVE ITS AFFAIRS, (B) ENTER INTO ANY TRANSACTION
OF MERGER OR CONSOLIDATION, (C) MAKE OR OTHERWISE EFFECT ANY ASSET SALE, OR
(D) AGREE TO DO ANY OF THE FOREGOING AT ANY FUTURE TIME, EXCEPT THAT THE
FOLLOWING SHALL BE PERMITTED:


 

(I)                                     A SUBSIDIARY OF THE BORROWER MAY MERGE
WITH THE BORROWER, PROVIDED THAT THE SURVIVING PERSON IN ANY SUCH MERGER SHALL
BE THE BORROWER;

 

(II)                                  ANY SUBSIDIARY OF THE BORROWER MAY MERGE
WITH ANOTHER SUBSIDIARY OF THE BORROWER;

 

(III)                               ANY SUBSIDIARY OF THE BORROWER MAY MERGE
WITH ANY PERSON (OTHER THAN THE BORROWER OR ANY OTHER SUBSIDIARY OF THE
BORROWER), PROVIDED THAT (A) THE SURVIVING PERSON IN ANY SUCH MERGER SHALL BE
SUCH SUBSIDIARY AND (B) IMMEDIATELY BEFORE AND AFTER SUCH MERGER THERE SHALL NOT
EXIST ANY DEFAULT OR EVENT OF DEFAULT;

 

(IV)                              THE BORROWER MAY MERGE WITH ANY PERSON (OTHER
THAN A SUBSIDIARY OF THE BORROWER), PROVIDED THAT (A) THE SURVIVING PERSON IN
ANY SUCH MERGER SHALL BE THE BORROWER AND (B) IMMEDIATELY BEFORE AND AFTER SUCH
MERGER THERE SHALL NOT EXIST ANY DEFAULT OR EVENT OF DEFAULT;

 

(V)                                 ANY SUBSIDIARY OF THE BORROWER MAY MAKE OR
EFFECT ANY ASSET SALE TO THE BORROWER OR ANOTHER WHOLLY-OWNED SUBSIDIARY OF THE
BORROWER;

 

(VI)                              THE BORROWER MAY WIND UP, VOLUNTARILY
LIQUIDATE OR DISSOLVE ANY SUBSIDIARY IF (A) SUCH SUBSIDIARY IS NOT A
“SIGNIFICANT SUBSIDIARY” (AS DEFINED IN REGULATION S-X UNDER THE 1933 ACT), AND
(B) THE WINDING UP, VOLUNTARY LIQUIDATION OR DISSOLUTION OF SUCH SUBSIDIARY WILL
NOT RESULT IN AN EVENT OF DEFAULT HEREUNDER OR OTHERWISE HAVE A MATERIAL ADVERSE
EFFECT;

 

(VII)                           IN ADDITION TO ANY ASSET SALE PERMITTED PURSUANT
TO ANY OTHER SUBPART IN THIS SECTION 8.2, THE BORROWER AND ITS SUBSIDIARIES MAY
MAKE OR EFFECT OTHER ASSET SALES SO LONG AS (A) THE AGGREGATE AMOUNT (BASED UPON
THE FAIR MARKET VALUE OF THE ASSETS) OF ALL PROPERTY SOLD OR OTHERWISE DISPOSED
PURSUANT TO ALL SUCH ASSET SALES ON AND AFTER THE CLOSING DATE DOES NOT
CONSTITUTE A SUBSTANTIAL PORTION OF THE PROPERTY OF THE BORROWER AND ITS
SUBSIDIARIES AT THE TIME OF AND AFTER GIVING EFFECT TO ANY SUCH ASSET SALE AND
(B) AT LEAST 80% OF THE TOTAL CONSIDERATION RECEIVED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, AS APPLICABLE, FOR SUCH ASSET SALE OR SERIES OF ASSET SALES
CONSISTS OF CASH OR CASH EQUIVALENTS;

 

--------------------------------------------------------------------------------


 

(VIII)                        THE BORROWER AND ITS SUBSIDIARIES SHALL BE
PERMITTED TO CREATE, INCUR, ASSUME AND SUFFER TO EXIST LIENS PERMITTED PURSUANT
TO SECTION 8.3; AND

 

(IX)                                THE BORROWER AND ITS SUBSIDIARIES SHALL BE
PERMITTED TO MAKE AND DISPOSE OF THE INVESTMENTS PERMITTED PURSUANT TO
SECTION 8.4.

 


SECTION 8.3                                      LIENS.  THE BORROWER WILL NOT,
AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER
TO EXIST ANY LIEN UPON OR WITH RESPECT TO ANY PROPERTY OR ASSETS OF ANY KIND
(REAL OR PERSONAL, TANGIBLE OR INTANGIBLE) OF THE BORROWER OR ANY SUCH
SUBSIDIARY WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR SELL ANY SUCH PROPERTY OR
ASSETS SUBJECT TO AN UNDERSTANDING OR AGREEMENT, CONTINGENT OR OTHERWISE, TO
REPURCHASE SUCH PROPERTY OR ASSETS (INCLUDING, WITHOUT LIMITATION, SALES OF
ACCOUNTS RECEIVABLE OR NOTES WITH OR WITHOUT RECOURSE TO THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OTHER THAN FOR PURPOSES OF COLLECTION OF DELINQUENT ACCOUNTS
IN THE ORDINARY COURSE OF BUSINESS) OR ASSIGN ANY RIGHT TO RECEIVE INCOME, OR
FILE OR PERMIT THE FILING OF ANY FINANCING STATEMENT UNDER THE UCC OR ANY OTHER
SIMILAR NOTICE OF LIEN UNDER ANY SIMILAR RECORDING OR NOTICE STATUTE, EXCEPT
THAT THE FOREGOING RESTRICTIONS SHALL NOT APPLY TO:


 


(A)                                  THE STANDARD PERMITTED LIENS;


 


(B)                                 LIENS (I) IN EXISTENCE ON THE CLOSING DATE
THAT ARE LISTED, AND THE INDEBTEDNESS SECURED THEREBY AND THE PROPERTY SUBJECT
THERETO ON THE CLOSING DATE DESCRIBED, ON SCHEDULE 8.3, OR (II) ARISING OUT OF
THE REFINANCING, EXTENSION, RENEWAL OR REFUNDING OF ANY INDEBTEDNESS SECURED BY
ANY SUCH LIENS, PROVIDED THAT THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IS NOT
INCREASED AND SUCH INDEBTEDNESS IS NOT SECURED BY ANY ADDITIONAL ASSETS;


 


(C)                                  LIENS ON PROPERTY OF THE BORROWER SECURING
THE BORROWER’S FIRST MORTGAGE BONDS ISSUED PURSUANT TO THE INDENTURE, DATED AS
OF OCTOBER 1, 1935, AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, BETWEEN THE BORROWER AND THE BANK OF NEW YORK;


 


(D)                                 LIENS ON PROPERTY OF THE BORROWER IN
CONNECTION WITH COLLATERALIZED POLLUTION CONTROL BONDS;


 


(E)                                  ANY (I) LIEN EXISTING ON ANY PROPERTY AT
THE TIME SUCH PROPERTY IS ACQUIRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR
ON ANY PROPERTY OF ANY PERSON AT THE TIME SUCH PERSON BECOMES, OR IS MERGED
INTO, A SUBSIDIARY OF THE BORROWER, PROVIDED THAT (A) SUCH LIEN IS NOT CREATED
IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON
BECOMING, OR BEING MERGED INTO, SUCH SUBSIDIARY, AS THE CASE MAY BE, (B) SUCH
LIEN SHALL NOT ATTACH OR APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES, AND (C) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS THAT IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH
PERSON BECOMES, OR IS MERGED INTO, SUCH SUBSIDIARY, AS THE CASE MAY BE, AND ANY
EXTENSION OR REFINANCING THEREOF, SO LONG AS THE AGGREGATE PRINCIPAL AMOUNT SO
EXTENDED OR REFINANCED IS NOT INCREASED, AND (II) LIEN SECURING INDEBTEDNESS IN
RESPECT OF PURCHASE MONEY OBLIGATIONS FOR THE ACQUISITION, LEASE, CONSTRUCTION
OR IMPROVEMENT OF FIXED ASSETS OR CAPITAL LEASE OBLIGATIONS, PROVIDED THAT
(A) SUCH LIEN ONLY ATTACHES TO SUCH FIXED ASSETS BEING ACQUIRED, LEASED,
CONSTRUCTED OR IMPROVED AND (B) THE INDEBTEDNESS SECURED BY SUCH LIEN DOES NOT
EXCEED THE COST OR FAIR MARKET VALUE, WHICHEVER IS LOWER, OF THE FIXED ASSETS
BEING ACQUIRED, LEASED, CONSTRUCTED OR IMPROVED ON THE DATE OF ACQUISITION,
LEASE, CONSTRUCTION OR IMPROVEMENT; PROVIDED, HOWEVER, THAT THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS AT ANY TIME OUTSTANDING SECURED BY A LIEN
DESCRIBED IN THIS SUBSECTION (E) SHALL NOT EXCEED AN AMOUNT EQUAL TO 5% OF THE
CONSOLIDATED TANGIBLE ASSETS AT SUCH TIME.

 


SECTION 8.4                                      INVESTMENTS.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, MAKE OR HOLD ANY
INVESTMENTS, EXCEPT (A) INVESTMENTS HELD BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES

 

--------------------------------------------------------------------------------


 


IN CASH OR CASH EQUIVALENTS; (B) INVESTMENTS OF THE BORROWER IN ANY OF ITS
SUBSIDIARIES; (C) INVESTMENTS OF A SUBSIDIARY OF THE BORROWER IN THE BORROWER OR
ANOTHER SUBSIDIARY OF THE BORROWER; (D) PERMITTED ACQUISITIONS; (E) INVESTMENTS
BY THE BORROWER AND ITS SUBSIDIARIES IN ACCOUNT DEBTORS RECEIVED IN CONNECTION
WITH THE BANKRUPTCY OR REORGANIZATION, OR IN SETTLEMENT OF THE DELINQUENT
OBLIGATIONS OF FINANCIALLY TROUBLED SUPPLIERS OR CUSTOMERS, IN THE ORDINARY
COURSE OF BUSINESS; (F) PROMISSORY NOTES, EARN-OUTS, OTHER CONTINGENT PAYMENT
OBLIGATIONS AND OTHER NON-CASH CONSIDERATION RECEIVED BY BORROWER OR ANY OF ITS
SUBSIDIARIES AS PARTIAL PAYMENT OF THE TOTAL CONSIDERATION OF ANY ASSET SALE
MADE IN ACCORDANCE WITH SECTION 8.2(VII); (G) LOANS AND ADVANCES BY THE BORROWER
AND ITS SUBSIDIARIES TO THEIR RESPECTIVE EMPLOYEES IN AN AGGREGATE AMOUNT NOT TO
EXCEED $1,000,000, AT ANY TIME OUTSTANDING; (H) INVESTMENTS COMPRISED OF THE
PURCHASE OF RECEIVABLES FROM OTHER ENERGY MARKETERS AS REQUIRED FROM TIME TO
TIME BY ONE OR MORE APPLICABLE GOVERNMENTAL AUTHORITIES; (I) OTHER INVESTMENTS
HELD BY THE BORROWER OR ITS SUBSIDIARIES ON THE CLOSING DATE THAT ARE LISTED ON
SCHEDULE 8.4; AND (J) INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES NOT
OTHERWISE PERMITTED UNDER THIS SECTION 8.4 IN AN AGGREGATE AMOUNT NOT TO EXCEED
$5,000,000, AT ANY TIME.


 


SECTION 8.5                                      FINANCIAL COVENANT.  THE
BORROWER WILL NOT AT ANY TIME PERMIT THE RATIO OF (I) CONSOLIDATED TOTAL DEBT TO
(II) CONSOLIDATED TOTAL CAPITALIZATION TO EXCEED 0.65 TO 1.00.


 


SECTION 8.6                                      TRANSACTIONS WITH AFFILIATES. 
THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER
INTO ANY TRANSACTION OR SERIES OF TRANSACTIONS WITH ANY AFFILIATE (OTHER THAN,
IN THE CASE OF THE BORROWER, ANY SUBSIDIARY OF THE BORROWER, AND IN THE CASE OF
A SUBSIDIARY OF THE BORROWER, THE BORROWER OR ANOTHER SUBSIDIARY OF THE
BORROWER) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS OF AND PURSUANT TO THE
REASONABLE REQUIREMENTS OF THE BORROWER’S OR SUCH SUBSIDIARY’S BUSINESS AND UPON
FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY
THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON
OTHER THAN AN AFFILIATE, EXCEPT (I) SALES OF GOODS TO AN AFFILIATE FOR USE OR
DISTRIBUTION OUTSIDE THE UNITED STATES THAT IN THE GOOD FAITH JUDGMENT OF THE
BORROWER COMPLIES WITH ANY APPLICABLE LEGAL REQUIREMENTS OF THE CODE, OR
(II) AGREEMENTS AND TRANSACTIONS WITH AND PAYMENTS TO OFFICERS, DIRECTORS AND
SHAREHOLDERS THAT ARE EITHER (A) ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS
AND NOT PROHIBITED BY ANY OF THE PROVISIONS OF THIS AGREEMENT, OR (B) ENTERED
INTO OUTSIDE THE ORDINARY COURSE OF BUSINESS, APPROVED BY THE DIRECTORS OR
SHAREHOLDERS OF THE BORROWER, AND NOT PROHIBITED BY ANY OF THE PROVISIONS OF
THIS AGREEMENT.


 


SECTION 8.7                                      MATERIAL AGREEMENTS.  NEITHER
THE BORROWER NOR ANY SUBSIDIARY OF THE BORROWER SHALL DEFAULT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT TO WHICH THE
BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, IS A PARTY, WHICH DEFAULT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 8.8                                      USE OF PROCEEDS/MARGIN
REGULATIONS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, USE ANY PART OF THE PROCEEDS OF ANY BORROWING, DIRECTLY OR INDIRECTLY, TO
PURCHASE OR CARRY MARGIN STOCK, OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY MARGIN STOCK, IN VIOLATION OF ANY OF THE PROVISIONS
OF REGULATION T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


SECTION 8.9                                      NO DIVIDEND RESTRICTIONS.  THE
BORROWER SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO ENTER INTO ANY AGREEMENT OR
OTHERWISE CREATE OR CAUSE OR PERMIT TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
RESTRICTION LIMITING THE ABILITY (WHETHER BY COVENANT, EVENT OF DEFAULT OR
OTHERWISE) OF SUCH SUBSIDIARY TO (I) PAY DIVIDENDS OR MAKE ANY OTHER
DISTRIBUTIONS ON SHARES OF SUCH SUBSIDIARY’S CAPITAL STOCK HELD BY THE BORROWER
OR ANY OTHER SUBSIDIARY OF THE BORROWER OR (II) PAY ANY OBLIGATION OWED TO THE
BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER, PROVIDED, HOWEVER, THAT THIS
CLAUSE (II) SHALL NOT APPLY TO PERMITTED RESTRICTIVE COVENANTS.

 

--------------------------------------------------------------------------------


 


SECTION 8.10                                SWAP AGREEMENTS.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY SWAP
AGREEMENT OTHER THAN SWAP AGREEMENTS PURSUANT TO WHICH THE BORROWER OR SUCH
SUBSIDIARY HAS HEDGED ITS REASONABLY ESTIMATED INTEREST RATE, FOREIGN CURRENCY
OR COMMODITY EXPOSURE, AND NOT FOR SPECULATIVE PURPOSES.


 


ARTICLE IX.

EVENTS OF DEFAULT


 


SECTION 9.1                                      EVENTS OF DEFAULT.  ANY OF THE
FOLLOWING SPECIFIED EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT (EACH AN “EVENT
OF DEFAULT”):


 


(A)                                  PAYMENTS:  THE BORROWER SHALL (I) DEFAULT
IN THE PAYMENT WHEN DUE (WHETHER AT MATURITY, ON A DATE FIXED FOR A SCHEDULED
REPAYMENT, ON A DATE ON WHICH A REQUIRED PREPAYMENT IS TO BE MADE, UPON
ACCELERATION OR OTHERWISE) OF ANY PRINCIPAL OF THE LOANS; OR (II) DEFAULT, AND
SUCH DEFAULT SHALL CONTINUE FOR FIVE OR MORE DAYS, IN THE PAYMENT WHEN DUE OF
ANY INTEREST ON THE LOANS OR ANY FEES OR ANY OTHER AMOUNTS OWING HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT;


 


(B)                                 REPRESENTATIONS:  ANY REPRESENTATION,
WARRANTY OR STATEMENT MADE BY THE BORROWER HEREIN OR IN ANY OTHER CREDIT
DOCUMENT (OTHER THAN PURSUANT TO SECTION 6.14(B)) OR IN ANY STATEMENT OR
CERTIFICATE DELIVERED OR REQUIRED TO BE DELIVERED PURSUANT HERETO OR THERETO
SHALL PROVE TO BE UNTRUE IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR
DEEMED MADE;


 


(C)                                  CERTAIN COVENANTS:  THE BORROWER SHALL
DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM, COVENANT OR
AGREEMENT CONTAINED IN SECTIONS 7.1, 7.2(B), 7.5, 7.9, 7.10, 7.11 OR
ARTICLE VIII OF THIS AGREEMENT;


 


(D)                                 OTHER COVENANTS:  THE BORROWER SHALL DEFAULT
IN THE DUE PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM, COVENANT OR AGREEMENT
CONTAINED IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OTHER THAN THOSE
REFERRED TO IN SECTION 9.1(A), (B) OR (C) ABOVE, AND SUCH DEFAULT IS NOT
REMEDIED WITHIN 30 DAYS AFTER THE DATE ON WHICH THE BORROWER RECEIVES WRITTEN
NOTICE OF SUCH DEFAULT FROM THE ADMINISTRATIVE AGENT OR ANY LENDER (ANY SUCH
NOTICE TO BE IDENTIFIED AS A “NOTICE OF DEFAULT” AND TO REFER SPECIFICALLY TO
THIS PARAGRAPH);


 


(E)                                  CROSS DEFAULT UNDER OTHER AGREEMENTS:  THE
BORROWER OR ANY OF ITS SUBSIDIARIES SHALL (I) DEFAULT IN ANY PAYMENT WITH
RESPECT TO ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS), AND ALL GRACE PERIODS
APPLICABLE TO SUCH PAYMENT SHALL HAVE EXPIRED,  IN AN AGGREGATE AMOUNT IN EXCESS
OF $10,000,000, REGARDLESS OF WHETHER THE HOLDER OR HOLDERS OF SAID INDEBTEDNESS
(OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) EXERCISES ITS
RIGHTS, IF ANY, TO CAUSE SUCH INDEBTEDNESS TO BECOME DUE AND PAYABLE PRIOR TO
ITS STATED MATURITY; OR (II) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN ANY
INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO (AND ALL GRACE
PERIODS APPLICABLE TO SUCH OBSERVANCE, PERFORMANCE OR CONDITION SHALL HAVE
EXPIRED), OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH
DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR
HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR
HOLDERS) TO CAUSE ANY SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED
MATURITY, OR ANY SUCH INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
SHALL BE DECLARED TO BE DUE AND PAYABLE, OR SHALL BE REQUIRED TO BE PREPAID
(OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT OR REDEMPTION, PRIOR TO
THE STATED MATURITY THEREOF); PROVIDED, HOWEVER, THAT, IN THE CASE OF ANY
DEFAULT UNDER ANY SUCH AGREEMENT RELATING TO ANY SUCH INDEBTEDNESS IN EXCESS OF
$10,000,000 THAT HAS OCCURRED AS A RESULT OF THE FAILURE OF THE BORROWER TO
DELIVER ITS AUDITED ANNUAL FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2003, SUCH DEFAULT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT UNDER
THIS SUBPART (E)

 

--------------------------------------------------------------------------------


 


UNTIL THE EXPIRATION OF ANY APPLICABLE GRACE PERIODS UNDER SUCH AGREEMENT
GOVERNING SUCH INDEBTEDNESS IN EXCESS OF $10,000,000.


 


(F)                                    INVALIDITY OF CREDIT DOCUMENTS:  ANY
MATERIAL PROVISION OF ANY CREDIT DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND
DELIVERY AND FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR UNDER
SUCH CREDIT DOCUMENT OR SATISFACTION IN FULL OF ALL THE OBLIGATIONS, CEASES TO
BE IN FULL FORCE AND EFFECT; OR THE BORROWER OR ANY OTHER PERSON (OTHER THAN THE
ADMINISTRATIVE AGENT OR ANY LENDER) CONTESTS IN ANY MANNER THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF ANY CREDIT DOCUMENT; OR THE BORROWER DENIES
IN WRITING THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION UNDER ANY CREDIT
DOCUMENT, OR PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY CREDIT DOCUMENT;


 


(G)                                 JUDGMENTS:  ONE OR MORE JUDGMENTS, ORDERS OR
DECREES SHALL BE ENTERED AGAINST THE BORROWER AND/OR ANY OF ITS SUBSIDIARIES
INVOLVING A LIABILITY (OTHER THAN A LIABILITY COVERED BY INSURANCE, AS TO WHICH
THE CARRIER HAS ADEQUATE CLAIMS PAYING ABILITY AND HAS NOT EFFECTIVELY RESERVED
ITS RIGHTS) OF $10,000,000 OR MORE IN THE AGGREGATE FOR ALL SUCH JUDGMENTS,
ORDERS AND DECREES FOR THE BORROWER AND ITS SUBSIDIARIES, AND ANY SUCH JUDGMENTS
OR ORDERS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED OR STAYED OR BONDED
PENDING APPEAL WITHIN 30 DAYS FROM THE ENTRY THEREOF;


 


(H)                                 BANKRUPTCY:  ANY OF THE FOLLOWING SHALL
OCCUR:


 

(I)                                     THE BORROWER OR ANY OF ITS SUBSIDIARIES
(THE BORROWER AND EACH SUCH SUBSIDIARY, EACH A “PRINCIPAL PARTY”) SHALL COMMENCE
A VOLUNTARY CASE CONCERNING ITSELF UNDER THE BANKRUPTCY CODE;

 

(II)                                  AN INVOLUNTARY CASE IS COMMENCED AGAINST
ANY PRINCIPAL PARTY UNDER THE BANKRUPTCY CODE AND THE PETITION IS NOT DISMISSED
WITHIN 60 DAYS AFTER COMMENCEMENT OF THE CASE;

 

(III)                               A CUSTODIAN (AS DEFINED IN THE BANKRUPTCY
CODE) IS APPOINTED FOR, OR TAKES CHARGE OF, A SUBSTANTIAL PORTION OF THE
PROPERTY OF ANY PRINCIPAL PARTY;

 

(IV)                              ANY PRINCIPAL PARTY COMMENCES (INCLUDING BY
WAY OF APPLYING FOR OR CONSENTING TO THE APPOINTMENT OF, OR THE TAKING OF
POSSESSION BY, A REHABILITATOR, RECEIVER, CUSTODIAN, TRUSTEE, CONSERVATOR OR
LIQUIDATOR (COLLECTIVELY, A “CONSERVATOR”) OF ITSELF OR ALL OR A SUBSTANTIAL
PORTION OF ITS PROPERTY) ANY OTHER PROCEEDING UNDER ANY REORGANIZATION,
ARRANGEMENT, ADJUSTMENT OF DEBT, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY,
LIQUIDATION, REHABILITATION, CONSERVATORSHIP OR SIMILAR LAW OF ANY JURISDICTION
WHETHER NOW OR HEREAFTER IN EFFECT RELATING TO SUCH PRINCIPAL PARTY;

 

(V)                                 ANY SUCH PROCEEDING OF THE TYPE SET FORTH IN
CLAUSE (IV) ABOVE IS COMMENCED AGAINST ANY PRINCIPAL PARTY TO THE EXTENT SUCH
PROCEEDING IS CONSENTED TO BY SUCH PERSON OR REMAINS UNDISMISSED FOR A PERIOD OF
60 DAYS;

 

(VI)                              ANY PRINCIPAL PARTY IS ADJUDICATED INSOLVENT
OR BANKRUPT;

 

(VII)                           ANY ORDER OF RELIEF OR OTHER ORDER APPROVING ANY
SUCH CASE OR PROCEEDING IS ENTERED;

 

(VIII)                        ANY PRINCIPAL PARTY SUFFERS ANY APPOINTMENT OF ANY
CONSERVATOR OR THE LIKE FOR IT OR ANY SUBSTANTIAL PORTION OF ITS PROPERTY THAT
CONTINUES UNDISCHARGED OR UNSTAYED FOR A PERIOD OF 60 DAYS;

 

--------------------------------------------------------------------------------


 

(IX)                                ANY PRINCIPAL PARTY MAKES A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS;

 

(X)                                   ANY PRINCIPAL PARTY GENERALLY DOES NOT PAY
ITS DEBTS AS SUCH DEBTS BECOME DUE; OR

 

(XI)                                ANY CORPORATE (OR SIMILAR ORGANIZATIONAL)
ACTION IS TAKEN BY ANY PRINCIPAL PARTY FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;

 


(I)                                     ERISA:  (I) THE UNFUNDED LIABILITIES OF
ALL SINGLE EMPLOYER PLANS SHALL EXCEED IN THE AGGREGATE $20,000,000 OR ANY
REPORTABLE EVENT THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT SHALL OCCUR IN CONNECTION WITH ANY PLAN; (II) THE BORROWER OR ANY MEMBER
OF THE CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT IT HAS INCURRED WITHDRAWAL LIABILITY TO SUCH
MULTIEMPLOYER PLAN IN AN AMOUNT THAT, WHEN AGGREGATED WITH ALL OTHER AMOUNTS
REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE BORROWER OR ANY OTHER MEMBER
OF THE CONTROLLED GROUP AS WITHDRAWAL LIABILITY (DETERMINED AS OF THE DATE OF
SUCH NOTIFICATION), EXCEEDS $10,000,000 OR REQUIRES PAYMENT EXCEEDING
$10,000,000 PER ANNUM; OR (III) THE BORROWER OR ANY OTHER MEMBER OF THE
CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN
THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS BEING TERMINATED, WITHIN
THE MEANING OF TITLE IV OF ERISA, IF AS A RESULT OF SUCH REORGANIZATION OR
TERMINATION THE AGGREGATE ANNUAL CONTRIBUTION OF THE BORROWER AND THE OTHER
MEMBERS OF THE CONTROLLED GROUP (TAKEN AS A WHOLE) TO ALL MULTIEMPLOYER PLANS
THAT ARE THEN IN REORGANIZATION OR BEING TERMINATED HAVE BEEN OR WILL BE
INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER PLANS FOR THE
RESPECTIVE PLAN YEARS OF EACH SUCH MULTIEMPLOYER PLAN IMMEDIATELY PRECEDING THE
PLAN IN YEAR IN WHICH THE REORGANIZATION OR TERMINATION OCCURS BY AN AMOUNT
EXCEEDING $10,000,000; OR


 


(J)                                     CHANGE OF CONTROL:  THERE OCCURS A
CHANGE OF CONTROL.


 


SECTION 9.2                                      ACCELERATION; REMEDIES.  UPON
THE OCCURRENCE OF ANY EVENT OF DEFAULT, AND AT ANY TIME THEREAFTER, IF ANY EVENT
OF DEFAULT SHALL THEN BE CONTINUING, THE ADMINISTRATIVE AGENT SHALL, UPON THE
WRITTEN REQUEST OF THE REQUIRED LENDERS, BY WRITTEN NOTICE TO THE BORROWER, TAKE
ANY OR ALL OF THE FOLLOWING ACTIONS, WITHOUT PREJUDICE TO THE RIGHTS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO ENFORCE ITS CLAIMS AGAINST THE BORROWER IN
ANY MANNER PERMITTED UNDER APPLICABLE LAW:


 


(A)                                  DECLARE THE TOTAL COMMITMENT TERMINATED,
WHEREUPON THE COMMITMENT OF EACH LENDER SHALL FORTHWITH TERMINATE IMMEDIATELY
WITHOUT ANY OTHER NOTICE OF ANY KIND;


 


(B)                                 DECLARE THE PRINCIPAL OF AND ANY ACCRUED
INTEREST IN RESPECT OF ALL LOANS AND ALL OTHER OBLIGATIONS OWING HEREUNDER TO
BE, WHEREUPON THE SAME SHALL BECOME, FORTHWITH DUE AND PAYABLE WITHOUT
PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE
HEREBY WAIVED BY THE BORROWER; AND/OR


 


(C)                                  EXERCISE ANY OTHER RIGHT OR REMEDY
AVAILABLE UNDER ANY OF THE CREDIT DOCUMENTS OR APPLICABLE LAW;


 

provided that, if an Event of Default specified in Section 9.1(h) (other than
Section 9.1(h)(x)) shall occur, the result that would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (a) and/or
(b) above shall occur automatically without the giving of any such notice.

 


SECTION 9.3                                      APPLICATION OF LIQUIDATION
PROCEEDS.  ALL MONIES RECEIVED BY THE ADMINISTRATIVE AGENT OR ANY LENDER FROM
THE EXERCISE OF REMEDIES HEREUNDER OR UNDER THE OTHER CREDIT DOCUMENTS OR UNDER
ANY OTHER DOCUMENTS RELATING TO THIS AGREEMENT SHALL, UNLESS OTHERWISE REQUIRED
BY THE TERMS OF THE OTHER CREDIT DOCUMENTS OR BY APPLICABLE LAW, BE APPLIED AS
FOLLOWS:

 

--------------------------------------------------------------------------------


 


(A)                                  FIRST, TO THE PAYMENT OF ALL EXPENSES (TO
THE EXTENT NOT OTHERWISE PAID BY THE BORROWER) INCURRED BY THE ADMINISTRATIVE
AGENT AND THE LENDERS IN CONNECTION WITH THE EXERCISE OF SUCH REMEDIES,
INCLUDING, WITHOUT LIMITATION, ALL REASONABLE COSTS AND EXPENSES OF COLLECTION,
REASONABLE DOCUMENTED ATTORNEYS’ FEES, COURT COSTS AND ANY FORECLOSURE EXPENSES;


 


(B)                                 SECOND, TO THE PAYMENT PRO RATA OF INTEREST
THEN ACCRUED ON THE OUTSTANDING LOANS;


 


(C)                                  THIRD, TO THE PAYMENT PRO RATA OF ANY FEES
THEN ACCRUED AND PAYABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER THIS
AGREEMENT IN RESPECT OF THE LOANS;


 


(D)                                 FOURTH, TO THE PAYMENT PRO RATA OF THE
PRINCIPAL BALANCE THEN OWING ON THE OUTSTANDING LOANS;


 


(E)                                  FIFTH, TO THE PAYMENT TO THE LENDERS OF ANY
AMOUNTS THEN ACCRUED AND UNPAID UNDER SECTIONS 2.6, 2.7, AND 4.5, AND IF SUCH
PROCEEDS ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL, TO THE PAYMENT OF SUCH
AMOUNTS PRO RATA;


 


(F)                                    SIXTH, TO THE PAYMENT PRO RATA OF ALL
OTHER AMOUNTS OWED BY THE BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT; AND


 


(G)                                 FINALLY, ANY REMAINING SURPLUS AFTER ALL OF
THE OBLIGATIONS HAVE BEEN PAID IN FULL, TO THE BORROWER OR TO WHOMSOEVER SHALL
BE LAWFULLY ENTITLED THERETO.


 


ARTICLE X.

THE ADMINISTRATIVE AGENT


 


SECTION 10.1                                APPOINTMENT.  EACH LENDER HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS KEYBANK AS ADMINISTRATIVE AGENT TO ACT AS
SPECIFIED HEREIN AND IN THE OTHER CREDIT DOCUMENTS, AND EACH SUCH LENDER HEREBY
IRREVOCABLY AUTHORIZES KEYBANK AS THE ADMINISTRATIVE AGENT FOR SUCH LENDER, TO
TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS
ARE EXPRESSLY DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS OF THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO. THE ADMINISTRATIVE AGENT AGREES TO ACT AS SUCH
UPON THE EXPRESS CONDITIONS CONTAINED IN THIS ARTICLE X.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT, THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH
HEREIN OR IN THE OTHER CREDIT DOCUMENTS, NOR ANY FIDUCIARY RELATIONSHIP WITH ANY
LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES,
OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR OTHERWISE EXIST
AGAINST THE ADMINISTRATIVE AGENT.  THE PROVISIONS OF THIS ARTICLE X ARE SOLELY
FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, AND THE LENDERS, AND NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL HAVE ANY RIGHTS AS A THIRD PARTY
BENEFICIARY OF ANY OF THE PROVISIONS HEREOF.  IN PERFORMING ITS FUNCTIONS AND
DUTIES UNDER THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL ACT SOLELY AS AGENT
OF THE LENDERS AND DOES NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION OR RELATIONSHIP OF AGENCY OR TRUST WITH OR FOR THE BORROWER OR ANY OF
ITS SUBSIDIARIES.


 


SECTION 10.2                                DELEGATION OF DUTIES.  THE
ADMINISTRATIVE AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE
ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.
THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE
CARE EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY SECTION 10.3.

 

--------------------------------------------------------------------------------


 


SECTION 10.3                                EXCULPATORY PROVISIONS.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES SHALL BE (I) LIABLE FOR ANY ACTION
LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT OR SUCH PERSON UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT FOR ITS OR
SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OR (II) RESPONSIBLE IN
ANY MANNER TO ANY OF THE LENDERS FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS
OR WARRANTIES MADE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE OFFICERS CONTAINED IN THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR IN
ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR
IN, OR RECEIVED BY THE ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR FOR ANY FAILURE OF THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER OR ANY OF THEIR RESPECTIVE OFFICERS TO PERFORM ITS
OBLIGATIONS HEREUNDER OR THEREUNDER.  THE ADMINISTRATIVE AGENT SHALL NOT BE
UNDER ANY OBLIGATION TO ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS
OF, THIS AGREEMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES.  THE ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE TO ANY LENDER FOR THE EFFECTIVENESS, GENUINENESS, VALIDITY,
ENFORCEABILITY, COLLECTABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY CREDIT
DOCUMENT OR FOR ANY REPRESENTATIONS, WARRANTIES, RECITALS OR STATEMENTS MADE
HEREIN OR THEREIN OR MADE IN ANY WRITTEN OR ORAL STATEMENT OR IN ANY FINANCIAL
OR OTHER STATEMENTS, INSTRUMENTS, REPORTS, CERTIFICATES OR ANY OTHER DOCUMENTS
IN CONNECTION HEREWITH OR THEREWITH FURNISHED OR MADE BY THE ADMINISTRATIVE
AGENT TO THE LENDERS OR BY OR ON BEHALF OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO THE ADMINISTRATIVE AGENT OR ANY LENDER OR BE REQUIRED TO
ASCERTAIN OR INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
CONDITIONS, PROVISIONS, COVENANTS OR AGREEMENTS CONTAINED HEREIN OR THEREIN OR
AS TO THE USE OF THE PROCEEDS OF THE LOANS OR OF THE EXISTENCE OR POSSIBLE
EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.


 


SECTION 10.4                                RELIANCE BY ADMINISTRATIVE AGENT. 
THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED
IN RELYING, UPON ANY NOTE, WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE,
AFFIDAVIT, LETTER, CABLEGRAM, TELEGRAM, E-MAIL OR OTHER ELECTRONIC TRANSMISSION,
FACSIMILE TRANSMISSION, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER
DOCUMENT OR CONVERSATION BELIEVED BY IT, IN GOOD FAITH, TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS
AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION,
COUNSEL TO THE BORROWER OR ANY OF ITS SUBSIDIARIES), INDEPENDENT ACCOUNTANTS AND
OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE
OR CONCURRENCE OF THE REQUIRED LENDERS AS IT DEEMS APPROPRIATE OR IT SHALL FIRST
BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY
AND EXPENSE THAT MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE
ANY SUCH ACTION.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED
IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS IN ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS (OR ALL OF
THE LENDERS, OR ALL OF THE LENDERS (OTHER THAN ANY DEFAULTING LENDER), AS
APPLICABLE, AS TO ANY MATTER THAT, PURSUANT TO SECTION 11.11, CAN ONLY BE
EFFECTUATED WITH THE CONSENT OF ALL LENDERS, OR ALL LENDERS (OTHER THAN ANY
DEFAULTING LENDER), AS THE CASE MAY BE), AND SUCH REQUEST AND ANY ACTION TAKEN
OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS.


 


SECTION 10.5                                NOTICE OF DEFAULT.  THE
ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER UNLESS THE
ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM A LENDER OR THE BORROWER REFERRING
TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT
SUCH NOTICE IS A “NOTICE OF DEFAULT.” IF THE ADMINISTRATIVE AGENT RECEIVES SUCH
A NOTICE, THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE THEREOF TO THE
LENDERS.  THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH
DEFAULT OR EVENT OF DEFAULT AS SHALL BE REASONABLY DIRECTED BY THE REQUIRED
LENDERS, PROVIDED THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH DIRECTIONS, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT
TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST
INTERESTS OF THE LENDERS.

 

--------------------------------------------------------------------------------


 


SECTION 10.6                                NON-RELIANCE.  EACH LENDER EXPRESSLY
ACKNOWLEDGES THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES HAVE MADE ANY
REPRESENTATIONS OR WARRANTIES TO IT AND THAT NO ACT BY THE ADMINISTRATIVE AGENT
HEREINAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF THE BORROWER OR ANY OF
ITS RESPECTIVE SUBSIDIARIES, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR
WARRANTY BY THE ADMINISTRATIVE AGENT TO ANY LENDER.  EACH LENDER REPRESENTS TO
THE ADMINISTRATIVE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON
THE ADMINISTRATIVE AGENT, OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND
INVESTIGATION INTO THE BUSINESS, ASSETS, OPERATIONS, PROPERTY, FINANCIAL AND
OTHER CONDITIONS, PROSPECTS AND CREDITWORTHINESS OF THE BORROWER AND ITS
RESPECTIVE SUBSIDIARIES AND MADE ITS OWN DECISION TO MAKE ITS LOANS HEREUNDER
AND ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO REPRESENTS THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, OR ANY OTHER
LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS
IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT, AND TO MAKE SUCH
INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, ASSETS,
OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITIONS, PROSPECTS AND
CREDITWORTHINESS OF THE BORROWER AND ITS SUBSIDIARIES.  THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT
OR OTHER INFORMATION CONCERNING THE BUSINESS, OPERATIONS, ASSETS, PROPERTY,
FINANCIAL AND OTHER CONDITIONS, PROSPECTS OR CREDITWORTHINESS OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES THAT MAY COME INTO THE POSSESSION OF THE ADMINISTRATIVE
AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR
AFFILIATES.


 


SECTION 10.7                                INDEMNIFICATION.  THE LENDERS AGREE
TO INDEMNIFY THE ADMINISTRATIVE AGENT AND ITS RELATED PARTIES RATABLY ACCORDING
TO THEIR RESPECTIVE LOANS AND PERCENTAGES OF THE UNUTILIZED TOTAL COMMITMENT,
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, REASONABLE EXPENSES OR
DISBURSEMENTS OF ANY KIND WHATSOEVER THAT MAY AT ANY TIME (INCLUDING, WITHOUT
LIMITATION, AT ANY TIME FOLLOWING THE PAYMENT OF THE OBLIGATIONS) BE IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR SUCH RELATED PARTY
IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR ANY DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
THE ADMINISTRATIVE AGENT OR SUCH RELATED PARTY UNDER OR IN CONNECTION WITH ANY
OF THE FOREGOING, BUT ONLY TO THE EXTENT THAT ANY OF THE FOREGOING IS NOT PAID
BY THE BORROWER, PROVIDED THAT NO LENDER SHALL BE LIABLE TO THE ADMINISTRATIVE
AGENT OR SUCH RELATED PARTY FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS TO THE EXTENT RESULTING SOLELY FROM THE ADMINISTRATIVE
AGENT’S OR SUCH RELATED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IF ANY
INDEMNITY FURNISHED TO THE ADMINISTRATIVE AGENT OR ANY RELATED PARTY FOR ANY
PURPOSE SHALL, IN THE OPINION OF THE ADMINISTRATIVE AGENT, BE INSUFFICIENT OR
BECOME IMPAIRED, THE ADMINISTRATIVE AGENT MAY CALL FOR ADDITIONAL INDEMNITY AND
CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL
INDEMNITY IS FURNISHED.  THE AGREEMENTS IN THIS SECTION 10.7 SHALL SURVIVE THE
PAYMENT OF ALL OBLIGATIONS.


 


SECTION 10.8                                THE ADMINISTRATIVE AGENT IN
INDIVIDUAL CAPACITY.  THE ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY MAKE LOANS
TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE
BORROWER, ITS SUBSIDIARIES AND THEIR AFFILIATES AS THOUGH NOT ACTING AS
ADMINISTRATIVE AGENT HEREUNDER.  WITH RESPECT TO THE LOANS MADE BY IT AND ALL
OBLIGATIONS OWING TO IT, THE ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS AND
POWERS UNDER THIS AGREEMENT AS ANY LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT THE ADMINISTRATIVE AGENT, AND THE TERMS “LENDER” AND “LENDERS” SHALL
INCLUDE THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.

 


SECTION 10.9                                SUCCESSOR ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME UPON NOT LESS THAN 30 DAYS NOTICE TO
THE LENDERS AND THE BORROWER.  UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION,
THE REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR, PROVIDED THAT,
SO LONG AS

 

--------------------------------------------------------------------------------


 

no Event of Default shall have occurred and be continuing, the Borrower shall
have the right to consent to any such successor Administrative Agent, such
consent not to be unreasonably withheld.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent, provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security for the benefit of the Lenders until
such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders (with the consent of the
Borrower, if applicable) appoint a successor Administrative Agent as provided
for above in this paragraph.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 11.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 


SECTION 10.10                          OTHER AGENTS.  ANY LENDER IDENTIFIED
HEREIN AS A CO-AGENT, SYNDICATION AGENT, DOCUMENTATION AGENT, CO-DOCUMENTATION
AGENT, MANAGING AGENT, MANAGER, LEAD ARRANGER, ARRANGER OR ANY OTHER
CORRESPONDING TITLE, OTHER THAN “ADMINISTRATIVE AGENT,” SHALL HAVE NO RIGHT,
POWER, OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT EXCEPT THOSE APPLICABLE TO ALL LENDERS AS SUCH. EACH
LENDER ACKNOWLEDGES THAT IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY LENDER SO
IDENTIFIED IN DECIDING TO ENTER INTO THIS AGREEMENT OR IN TAKING OR NOT TAKING
ANY ACTION HEREUNDER.


 


ARTICLE XI.

MISCELLANEOUS


 


SECTION 11.1                                PAYMENT OF EXPENSES.


 


(A)                                  IRRESPECTIVE OF WHETHER THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE BORROWER AGREES TO PAY (OR REIMBURSE
THE ADMINISTRATIVE AGENT FOR) ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF
THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE NEGOTIATION, PREPARATION,
SYNDICATION, ADMINISTRATION AND EXECUTION AND DELIVERY OF THE CREDIT DOCUMENTS
AND THE DOCUMENTS AND INSTRUMENTS REFERRED TO THEREIN AND THE SYNDICATION OF THE
COMMITMENTS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT AND ITS AFFILIATES.


 


(B)                                 THE BORROWER AGREES TO PAY, OR REIMBURSE THE
ADMINISTRATIVE AGENT FOR, ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY AMENDMENT, WAIVER,

 

--------------------------------------------------------------------------------


 


CONSENT OR OTHER MODIFICATION OF OR RELATING TO ANY OF THE CREDIT DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
TO THE ADMINISTRATIVE AGENT.


 


(C)                                  THE BORROWER AGREES TO PAY, OR REIMBURSE
THE ADMINISTRATIVE AGENT AND THE LENDERS FOR, ALL REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES OF THE ADMINISTRATIVE AGENT AND THE LENDERS IN CONNECTION WITH THE
ENFORCEMENT OF ANY OF THE CREDIT DOCUMENTS  OR THE OTHER DOCUMENTS AND
INSTRUMENTS REFERRED TO THEREIN, INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND DISBURSEMENTS OF EACH COUNSEL TO THE ADMINISTRATIVE AGENT AND ANY
LENDER (INCLUDING ALLOCATED COSTS OF INTERNAL COUNSEL).


 


(D)                                 WITHOUT LIMITATION OF THE PRECEDING
SECTION 11.1(C), IN THE EVENT OF THE BANKRUPTCY, INSOLVENCY, REHABILITATION OR
OTHER SIMILAR PROCEEDING IN RESPECT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
THE BORROWER AGREES TO PAY ALL COSTS OF COLLECTION AND DEFENSE, INCLUDING
REASONABLE ATTORNEYS’ FEES IN CONNECTION THEREWITH AND IN CONNECTION WITH ANY
APPELLATE PROCEEDING OR POST-JUDGMENT ACTION INVOLVED THEREIN, WHICH SHALL BE
DUE AND PAYABLE TOGETHER WITH ALL REQUIRED SERVICE OR USE TAXES.


 


(E)                                  WITHOUT DUPLICATION OF ANY OF THE
BORROWER’S OBLIGATIONS UNDER SECTION 4.5(C), THE BORROWER AGREES TO PAY AND HOLD
THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS HARMLESS FROM AND AGAINST ANY
AND ALL PRESENT AND FUTURE STAMP AND OTHER SIMILAR TAXES WITH RESPECT TO THE
FOREGOING MATTERS AND SAVE THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES WITH RESPECT TO OR RESULTING
FROM ANY DELAY OR OMISSION (OTHER THAN TO THE EXTENT ATTRIBUTABLE TO ANY SUCH
INDEMNIFIED PERSON) TO PAY SUCH TAXES.


 


(F)                                    THE BORROWER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER, AND THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, THE “INDEMNITEES”) FROM AND HOLD EACH OF THEM HARMLESS AGAINST
ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES REASONABLY INCURRED
BY ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR IN ANY WAY RELATED TO, OR
BY REASON OF


 

(I)                                     ANY INVESTIGATION, LITIGATION OR OTHER
PROCEEDING (WHETHER OR NOT ANY LENDER IS A PARTY THERETO) RELATED TO THE
ENTERING INTO AND/OR PERFORMANCE OF ANY CREDIT DOCUMENT OR THE USE OF THE
PROCEEDS OF ANY LOANS HEREUNDER OR THE CONSUMMATION OF ANY TRANSACTIONS
CONTEMPLATED IN ANY CREDIT DOCUMENT, OTHER THAN ANY SUCH INVESTIGATION,
LITIGATION OR PROCEEDING ARISING OUT OF TRANSACTIONS SOLELY BETWEEN OR AMONG ONE
OR MORE OF THE LENDERS AND/OR THE ADMINISTRATIVE AGENT, TRANSACTIONS SOLELY
INVOLVING THE ASSIGNMENT BY A LENDER OF ALL OR A PORTION OF ITS LOANS AND
COMMITMENTS, OR THE GRANTING OF PARTICIPATIONS THEREIN, AS PROVIDED IN THIS
AGREEMENT, OR ARISING SOLELY OUT OF ANY EXAMINATION OF A LENDER BY ANY
REGULATORY OR OTHER GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER IT, OR

 

(II)                                  THE ACTUAL OR ALLEGED PRESENCE OF
HAZARDOUS MATERIALS IN THE AIR, SURFACE WATER OR GROUNDWATER OR ON THE SURFACE
OR SUBSURFACE OF ANY REAL PROPERTY OWNED, LEASED OR AT ANY TIME OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, THE RELEASE, GENERATION, STORAGE,
TRANSPORTATION, HANDLING OR DISPOSAL OF HAZARDOUS MATERIALS AT ANY LOCATION,
WHETHER OR NOT OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, IF
THE BORROWER OR ANY SUCH SUBSIDIARY COULD HAVE OR IS ALLEGED TO HAVE ANY
RESPONSIBILITY IN RESPECT THEREOF, THE NON-COMPLIANCE OF ANY SUCH REAL PROPERTY
WITH FOREIGN, FEDERAL, STATE AND LOCAL LAWS, REGULATIONS AND ORDINANCES
(INCLUDING, WITHOUT LIMITATION, APPLICABLE PERMITS THEREUNDER) APPLICABLE
THERETO, OR ANY ENVIRONMENTAL CLAIM ASSERTED AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES, IN RESPECT OF ANY SUCH REAL PROPERTY,

 

including, in each case, without limitation, the reasonable documented fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding in each case under this clause
(f) any such losses, liabilities, claims, damages or expenses to the extent
incurred

 

--------------------------------------------------------------------------------


 

by reason of the gross negligence or willful misconduct of the Person to be
indemnified or of any other Indemnitee who is such Person or an Affiliate of
such Person). To the extent that the undertaking to indemnify, pay or hold
harmless any Person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities that is permissible under applicable law.

 


SECTION 11.2                                RIGHT OF SETOFF.  IN ADDITION TO ANY
RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE LAW OR OTHERWISE, AND NOT BY
WAY OF LIMITATION OF ANY SUCH RIGHTS, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME
OR FROM TIME TO TIME, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF
ANY KIND TO THE BORROWER OR TO ANY OTHER PERSON, ANY SUCH NOTICE BEING HEREBY
EXPRESSLY WAIVED, TO SET OFF AND TO APPROPRIATE AND APPLY ANY AND ALL DEPOSITS
(GENERAL OR SPECIAL) AND ANY OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY
SUCH LENDER (INCLUDING, WITHOUT LIMITATION, BY BRANCHES, AGENCIES AND AFFILIATES
OF SUCH LENDER WHEREVER LOCATED) TO OR FOR THE CREDIT OR THE ACCOUNT OF THE
BORROWER AGAINST AND ON ACCOUNT OF THE OBLIGATIONS AND LIABILITIES OF THE
BORROWER TO SUCH LENDER UNDER THIS AGREEMENT OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ALL INTERESTS IN OBLIGATIONS OF THE
BORROWER PURCHASED BY SUCH LENDER PURSUANT TO SECTION 11.4(C), AND ALL OTHER
CLAIMS OF ANY NATURE OR DESCRIPTION ARISING OUT OF OR CONNECTED WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT SUCH
LENDER SHALL HAVE MADE ANY DEMAND HEREUNDER AND ALTHOUGH SUCH OBLIGATIONS,
LIABILITIES OR CLAIMS, OR ANY OF THEM, SHALL BE CONTINGENT OR UNMATURED.  EACH
LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AFTER ANY SUCH SET OFF AND
APPLICATION, PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SET OFF AND APPLICATION.

 


SECTION 11.3                                NOTICES.


 


(A)                                  GENERALLY.  EXCEPT IN THE CASE OF NOTICES
AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND
EXCEPT AS PROVIDED IN SUBPARAGRAPH (C) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS:

 

(I)                                     IF TO THE BORROWER, TO THE DAYTON POWER
AND LIGHT COMPANY, 1065 WOODMAN DRIVE, DAYTON, OHIO  45432, ATTENTION: JOHN
GILLEN (TELECOPIER NO. (937) 259-7813; TELEPHONE NO. (937) 259-7210);

 

(II)                                  IF TO THE ADMINISTRATIVE AGENT, TO KEYBANK
NATIONAL ASSOCIATION, 127 PUBLIC SQUARE, CLEVELAND, OHIO 44114, ATTENTION:
YVETTE M. DYSON-OWENS (TELECOPIER NO. (216) 689-5962; TELEPHONE NO.(216)
689-4358); AND

 

(III)                               IF TO A LENDER, TO IT AT ITS ADDRESS (OR
TELECOPIER NUMBER) SET FORTH ON ANNEX I HERETO OR, IN THE CASE OF ANY LENDER
THAT BECOMES A PARTY TO THIS AGREEMENT BY WAY OF ASSIGNMENT UNDER SECTION 11.4
OF THIS AGREEMENT, TO IT AT THE ADDRESS SET FORTH IN THE ASSIGNMENT AGREEMENT TO
WHICH IT IS A PARTY;

 


(B)                                 RECEIPT OF NOTICES.  NOTICES AND
COMMUNICATIONS SENT BY HAND OR OVERNIGHT COURIER SERVICE, OR MAILED BY CERTIFIED
OR REGISTERED MAIL, SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED; NOTICES
SENT BY TELECOPIER SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN SENT AND RECEIPT HAS
BEEN CONFIRMED BY TELEPHONE.  NOTICES DELIVERED THROUGH ELECTRONIC
COMMUNICATIONS TO THE EXTENT PROVIDED IN SUBPARAGRAPH (C) BELOW, SHALL BE
EFFECTIVE AS PROVIDED IN SUCH SUBPARAGRAPH (C).


 


(C)                                  ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT TO
SECTION 7.1(A), (B), (C), (H), (I) OR (J) MAY BE DELIVERED OR FURNISHED BY

 

--------------------------------------------------------------------------------


 


ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS. UNLESS THE ADMINISTRATIVE AGENT
OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS SENT TO AN E-MAIL
ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT
FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION,
AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF
SUCH NOTICE OR OTHER COMMUNICATION IS NOT SENT DURING THE NORMAL BUSINESS HOURS
OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT
AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND
(II) NOTICES OR COMMUNICATIONS POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL
BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS
E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT
SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS
THEREFOR.


 


(D)                                 CHANGE OF ADDRESS.  ANY PARTY HERETO MAY
CHANGE ITS ADDRESS OR TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO EACH OF THE OTHER PARTIES HERETO.


 


SECTION 11.4                                BENEFIT OF AGREEMENT.


 


(A)                                  SUCCESSORS AND ASSIGNS GENERALLY.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, PROVIDED THAT
THE BORROWER MAY NOT ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF ALL THE LENDERS (OTHER THAN ANY
DEFAULTING LENDER), AND, PROVIDED, FURTHER, THAT ANY ASSIGNMENT BY A LENDER OF
ITS RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE EFFECTED IN ACCORDANCE WITH
SECTION 11.4(C).


 


(B)                                 PARTICIPATIONS.  NOTWITHSTANDING THE
FOREGOING, EACH LENDER MAY AT ANY TIME GRANT PARTICIPATIONS IN ANY OF ITS RIGHTS
HEREUNDER OR UNDER ANY OF THE NOTES TO ANY PERSON (OTHER THAN THE BORROWER OR
ANY OF ITS AFFILIATES OR A NATURAL PERSON), PROVIDED THAT IN THE CASE OF ANY
SUCH PARTICIPATION,


 

(I)                                     THE PARTICIPANT SHALL NOT HAVE ANY
RIGHTS UNDER THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, RIGHTS OF CONSENT, APPROVAL OR WAIVER (THE PARTICIPANT’S
RIGHTS AGAINST SUCH LENDER IN RESPECT OF SUCH PARTICIPATION TO BE THOSE SET
FORTH IN THE AGREEMENT EXECUTED BY SUCH LENDER IN FAVOR OF THE PARTICIPANT
RELATING THERETO),

 

(II)                                  SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS COMMITMENT HEREUNDER) SHALL REMAIN
UNCHANGED,

 

(III)                               SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE
TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,

 

(IV)                              SUCH LENDER SHALL REMAIN THE HOLDER OF ANY
NOTE FOR ALL PURPOSES OF THIS AGREEMENT, AND

 

(V)                                 THE BORROWER, THE ADMINISTRATIVE AGENT, AND
THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE SELLING
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, AND ALL AMOUNTS PAYABLE BY THE BORROWER HEREUNDER SHALL BE DETERMINED
AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATION, EXCEPT THAT THE PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.6, 2.7 AND 4.5 OF THIS AGREEMENT
TO THE EXTENT THAT SUCH LENDER WOULD BE ENTITLED TO SUCH BENEFITS IF THE
PARTICIPATION HAD NOT BEEN ENTERED INTO OR SOLD

 

--------------------------------------------------------------------------------


 

(PROVIDED THAT THE PARTICIPANT SHALL ONLY BE ENTITLED TO THE BENEFITS OF
SECTION 4.5 TO THE EXTENT THAT IT COMPLIES WITH THE REQUIREMENTS OF THAT
SECTION AS THOUGH IT WERE A LENDER),

 

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (w) extend the final scheduled
maturity of the Loans in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of the applicability of any post-default increase in
interest rates), or reduce the principal amount thereof, or increase such
participant’s participating interest in any Commitment over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of any such Commitment), (x)
release any guarantor from its guaranty of any of the Obligations, except
strictly in accordance with the terms of the Credit Documents, or (y) consent to
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement.

 


(C)                                  ASSIGNMENTS BY LENDERS.  ANY LENDER MAY
ASSIGN ALL, OR IF LESS THAN ALL, A FIXED PORTION, OF ITS LOANS AND/OR COMMITMENT
AND ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ONE OR MORE ELIGIBLE ASSIGNEES, EACH
OF WHICH SHALL BECOME A PARTY TO THIS AGREEMENT AS A LENDER BY EXECUTION OF AN
ASSIGNMENT AGREEMENT, PROVIDED THAT


 

(I)                                     EXCEPT IN THE CASE OF (X) AN ASSIGNMENT
OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S LOANS AND/OR COMMITMENT
OR (Y) AN ASSIGNMENT TO ANOTHER LENDER, AN AFFILIATE OF SUCH LENDER OR AN
APPROVED FUND WITH RESPECT TO SUCH LENDER, THE AGGREGATE AMOUNT OF EACH SUCH
ASSIGNMENT OF SUCH COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES THE LOANS
OUTSTANDING THEREUNDER), SHALL NOT BE LESS THAN $5,000,000 (OR, IF GREATER, IN
INTEGRAL MULTIPLES OF $1,000,000),

 

(II)                                  IN THE CASE OF ANY ASSIGNMENT TO AN
ELIGIBLE ASSIGNEE AT THE TIME OF ANY SUCH ASSIGNMENT THE LENDER REGISTER SHALL
BE DEEMED MODIFIED TO REFLECT THE COMMITMENTS OF SUCH NEW LENDER AND OF THE
EXISTING LENDERS,

 

(III)                               UPON SURRENDER OF THE OLD NOTES, IF ANY,
UPON REQUEST OF THE NEW LENDER, NEW NOTES WILL BE ISSUED, AT THE BORROWER’S
EXPENSE, TO SUCH NEW LENDER AND TO THE ASSIGNING LENDER, SUCH NEW NOTES TO BE IN
CONFORMITY WITH THE REQUIREMENTS OF SECTION 2.4 (WITH APPROPRIATE MODIFICATIONS)
TO THE EXTENT NEEDED TO REFLECT THE REVISED COMMITMENTS,

 

(IV)                              UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT SHALL RECEIVE AT THE TIME OF EACH SUCH ASSIGNMENT, FROM THE
ASSIGNING OR ASSIGNEE LENDER, THE PAYMENT OF A NON-REFUNDABLE ASSIGNMENT FEE OF
$3,500,

 

and, provided further, that such transfer or assignment will not be effective
until the Assignment Agreement in respect thereof is recorded by the
Administrative Agent on the Lender Register maintained by it as provided herein.

 

To the extent of any assignment pursuant to this Section 11.4(c) the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

 

At the time of each assignment pursuant to this Section 11.4(c) to a Person that
is not already a Lender hereunder and that is not a United States Person (as
such term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall provide to the Borrower and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, an

 

--------------------------------------------------------------------------------


 

Exemption Certificate) described in Section 4.5(b).  To the extent that an
assignment of all or any portion of a Lender’s Commitment and related
outstanding Obligations pursuant to this Section 11.4(c) would, at the time of
such assignment, result in increased costs under Section 4.5 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

Nothing in this Section 11.4(c) shall prevent or prohibit (i) any Lender that is
a bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (ii) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it.  No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

 


(D)                                 NO SEC REGISTRATION OR BLUE SKY COMPLIANCE. 
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION 11.4, NO TRANSFER OR
ASSIGNMENT OF THE INTERESTS OR OBLIGATIONS OF ANY LENDER HEREUNDER OR ANY GRANT
OF PARTICIPATION THEREIN SHALL BE PERMITTED IF SUCH TRANSFER, ASSIGNMENT OR
GRANT WOULD REQUIRE THE BORROWER TO FILE A REGISTRATION STATEMENT WITH THE SEC
OR TO QUALIFY THE LOANS UNDER THE “BLUE SKY” LAWS OF ANY STATE.


 


(E)                                  REPRESENTATIONS OF LENDERS.  EACH LENDER
INITIALLY PARTY TO THIS AGREEMENT HEREBY REPRESENTS, AND EACH PERSON THAT
BECOMES A LENDER PURSUANT TO AN ASSIGNMENT PERMITTED BY THIS SECTION 11.4 WILL,
UPON ITS BECOMING PARTY TO THIS AGREEMENT, REPRESENT THAT IT IS A COMMERCIAL
LENDER, OTHER FINANCIAL INSTITUTION OR OTHER “ACCREDITED” INVESTOR (AS DEFINED
IN SEC REGULATION D) THAT MAKES OR ACQUIRES LOANS IN THE ORDINARY COURSE OF ITS
BUSINESS AND THAT IT WILL MAKE OR ACQUIRE LOANS FOR ITS OWN ACCOUNT IN THE
ORDINARY COURSE OF SUCH BUSINESS, PROVIDED THAT SUBJECT TO THE PRECEDING
SECTIONS 11.4(B) AND (C), THE DISPOSITION OF ANY PROMISSORY NOTES OR OTHER
EVIDENCES OF OR INTERESTS IN INDEBTEDNESS HELD BY SUCH LENDER SHALL AT ALL TIMES
BE WITHIN ITS EXCLUSIVE CONTROL.


 


SECTION 11.5                                NO WAIVER; REMEDIES CUMULATIVE.  NO
FAILURE OR DELAY ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT AND NO COURSE OF DEALING BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT OR ANY LENDER SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER OR THEREUNDER.  NO NOTICE TO OR
DEMAND ON THE BORROWER IN ANY CASE SHALL ENTITLE THE BORROWER TO ANY OTHER OR
FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A
WAIVER OF THE RIGHTS OF THE ADMINISTRATIVE AGENT OR THE LENDERS TO ANY OTHER OR
FURTHER ACTION IN ANY CIRCUMSTANCES WITHOUT NOTICE OR DEMAND.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN SHALL NOT BE CONSTRUED AS
A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, REGARDLESS OF WHETHER THE
ADMINISTRATIVE AGENT, ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH
DEFAULT OR EVENT OF DEFAULT AT THE TIME.  THE RIGHTS AND REMEDIES HEREIN
EXPRESSLY PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER WOULD OTHERWISE HAVE.


 


SECTION 11.6                                PAYMENTS PRO RATA; SHARING OF
SETOFFS.


 


(A)                                  THE ADMINISTRATIVE AGENT AGREES THAT
PROMPTLY AFTER ITS RECEIPT OF EACH PAYMENT FROM OR ON BEHALF OF THE BORROWER IN
RESPECT OF ANY OBLIGATIONS, IT SHALL DISTRIBUTE SUCH PAYMENT TO THE LENDERS
(OTHER THAN ANY LENDER THAT HAS EXPRESSLY WAIVED IN WRITING ITS RIGHT TO RECEIVE
ITS PRO RATA SHARE THEREOF) PRO RATA BASED UPON THEIR RESPECTIVE SHARES, IF ANY,
OF THE OBLIGATIONS WITH RESPECT TO WHICH SUCH PAYMENT

 

--------------------------------------------------------------------------------


 


WAS RECEIVED.  AS TO ANY SUCH PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR
TO 1:00 P.M. (LOCAL TIME AT THE PAYMENT OFFICE) IN FUNDS THAT ARE IMMEDIATELY
AVAILABLE ON SUCH DAY, THE ADMINISTRATIVE AGENT WILL USE ALL REASONABLE EFFORTS
TO DISTRIBUTE SUCH PAYMENT IN IMMEDIATELY AVAILABLE FUNDS ON THE SAME DAY TO THE
LENDERS AS AFORESAID.


 


(B)                                 EACH OF THE LENDERS AGREES THAT, IF IT
SHOULD RECEIVE ANY AMOUNT HEREUNDER (WHETHER BY VOLUNTARY PAYMENT, BY
REALIZATION UPON SECURITY, BY THE EXERCISE OF THE RIGHT OF SETOFF OR BANKER’S
LIEN, BY COUNTERCLAIM OR CROSS ACTION, BY THE ENFORCEMENT OF ANY RIGHT UNDER THE
CREDIT DOCUMENTS, OR OTHERWISE) THAT IS APPLICABLE TO THE PAYMENT OF THE
PRINCIPAL OF, OR INTEREST ON, THE LOANS OR FEES, OF A SUM THAT WITH RESPECT TO
THE RELATED SUM OR SUMS RECEIVED BY OTHER LENDERS IS IN A GREATER PROPORTION
THAN THE TOTAL OF SUCH OBLIGATION THEN OWED AND DUE TO SUCH LENDER BEARS TO THE
TOTAL OF SUCH OBLIGATION THEN OWED AND DUE TO ALL OF THE LENDERS IMMEDIATELY
PRIOR TO SUCH RECEIPT, THEN SUCH LENDER RECEIVING SUCH EXCESS PAYMENT SHALL
PURCHASE FOR CASH WITHOUT RECOURSE OR WARRANTY FROM THE OTHER LENDERS AN
INTEREST IN THE OBLIGATIONS TO SUCH LENDERS IN SUCH AMOUNT AS SHALL RESULT IN A
PROPORTIONAL PARTICIPATION BY ALL OF THE LENDERS IN SUCH AMOUNT, PROVIDED THAT
(I) IF ALL OR ANY PORTION OF SUCH EXCESS AMOUNT IS THEREAFTER RECOVERED FROM
SUCH LENDER, SUCH PURCHASE SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO
THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST, AND (II) THE PROVISIONS OF
THIS SECTION 11.6(B) SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE
BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT,
OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR
SALE OF A PARTICIPATION IN ANY OF ITS LOANS TO ANY ASSIGNEE OR PARTICIPANT
PURSUANT TO SECTION 11.4, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS SECTION 11.6(B) SHALL
APPLY).  THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A
PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE
BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE PROVISIONS OF THE PRECEDING SECTIONS 11.6(A) AND (B) SHALL
BE SUBJECT TO THE EXPRESS PROVISIONS OF THIS AGREEMENT THAT REQUIRE, OR PERMIT,
DIFFERING PAYMENTS TO BE MADE TO LENDERS THAT ARE NOT DEFAULTING LENDERS, AS
OPPOSED TO DEFAULTING LENDERS.


 


(D)                                 IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT
REQUIRED TO BE MADE BY IT TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 2.3(B), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION
(NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS AGREEMENT), APPLY ANY AMOUNTS
THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER
TO SATISFY SUCH LENDER’S OBLIGATIONS TO THE ADMINISTRATIVE AGENT UNDER SUCH
SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 11.7                                GOVERNING LAW; SUBMISSION TO
JURISDICTION; VENUE; WAIVER OF JURY TRIAL.


 


(A)                                  THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
OHIO, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. TO THE FULLEST EXTENT
PERMITTED BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF OHIO
GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.  ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURT OF COMMON PLEAS OF CUYAHOGA COUNTY, OHIO, OR OF THE UNITED
STATES FOR THE NORTHERN DISTRICT OF OHIO, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND

 

--------------------------------------------------------------------------------

 


 

unconditionally, the jurisdiction of the aforesaid courts.  The Borrower hereby
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Borrower at its
address for notices pursuant to Section 11.3, such service to become effective
30 days after such mailing or at such earlier time as may be provided under
applicable law.  Nothing herein shall affect the right of the Administrative
Agent or any Lender to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.


 


(B)           THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN SECTION 11.7(A) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


 


(C)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.


 


SECTION 11.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 11.9           INTEGRATION.  THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS
AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT AND BENEFIT AND/OR FOR THE ACCOUNT,
BENEFIT OF, AND DISTRIBUTION TO, THE LENDERS, CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF.


 


SECTION 11.10         HEADINGS DESCRIPTIVE.  THE HEADINGS OF THE SEVERAL
SECTIONS AND OTHER PORTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY
AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF
THIS AGREEMENT.


 


SECTION 11.11         AMENDMENT OR WAIVER.


 


(A)           NEITHER THIS AGREEMENT NOR ANY OTHER CREDIT DOCUMENT, NOR THE
TERMS HEREOF OR THEREOF, MAY BE AMENDED, CHANGED, WAIVED OR OTHERWISE MODIFIED
UNLESS SUCH AMENDMENT, CHANGE, WAIVER OR OTHER MODIFICATION IS IN WRITING AND
SIGNED BY THE BORROWER AND THE ADMINISTRATIVE AGENT, AND ALSO SIGNED (OR
CONSENTED TO IN WRITING BY) THE REQUIRED LENDERS, PROVIDED THAT

 

--------------------------------------------------------------------------------


 

(I)            NO CHANGE IN, OR WAIVER OR OTHER MODIFICATION OTHERWISE
AFFECTING, THE AMOUNT OR TIME OF ANY SCHEDULED OR MANDATORY REDUCTION IN OR
TERMINATION OF THE TOTAL COMMITMENT PROVIDED FOR IN SECTION 3.3 TO WHICH A
LENDER SHALL BE ENTITLED, SHALL BE MADE WITHOUT THE WRITTEN CONSENT OF EACH
LENDER;

 

(II)           NO CHANGE, WAIVER OR OTHER MODIFICATION SHALL:

 

(A)          INCREASE (1) THE COMMITMENT OF ANY LENDER HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, OR (2) THE TOTAL COMMITMENT, WITHOUT THE CONSENT
OF ALL OF THE LENDERS;

 

(B)           EXTEND OR POSTPONE ANY MATURITY DATE PROVIDED FOR HEREIN THAT IS
APPLICABLE TO ANY LOAN OF ANY LENDER, OR EXTEND OR POSTPONE ANY SCHEDULED
EXPIRATION OR TERMINATION DATE PROVIDED FOR HEREIN THAT IS APPLICABLE TO A
COMMITMENT OF ANY LENDER, WITHOUT THE WRITTEN CONSENT OF SUCH LENDER;

 

(C)           REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN MADE BY ANY LENDER, OR
REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF, OR EXCUSE THE PAYMENT OF,
INTEREST THEREON (OTHER THAN AS A RESULT OF WAIVING THE APPLICABILITY OF ANY
POST-DEFAULT INCREASE IN INTEREST RATES), WITHOUT THE WRITTEN CONSENT OF SUCH
LENDER; OR

 

(D)          REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF, OR EXCUSE THE
PAYMENT OF, ANY FEES TO WHICH ANY LENDER IS ENTITLED HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER; AND

 

(III)          NO CHANGE, WAIVER OR OTHER MODIFICATION OR TERMINATION SHALL,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (OTHER THAN A DEFAULTING LENDER)
AFFECTED THEREBY,

 

(A)          RELEASE THE BORROWER FROM ANY OBLIGATIONS AS A GUARANTOR OF ITS
SUBSIDIARIES’ OBLIGATIONS UNDER ANY CREDIT DOCUMENT, EXCEPT IN ACCORDANCE WITH
THE EXPRESS TERMS OF THIS AGREEMENT;

 

(B)           AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SECTION 11.11, OR
SECTION 9.3, 10.7, 11.1, 11.4 OR 11.6, OR ANY OTHER PROVISION OF ANY OF THE
CREDIT DOCUMENTS PURSUANT TO WHICH THE CONSENT OR APPROVAL OF ALL LENDERS, OR A
NUMBER OR SPECIFIED PERCENTAGE OR OTHER REQUIRED GROUPING OF LENDERS IS BY THE
TERMS OF SUCH PROVISION EXPLICITLY REQUIRED;

 

(C)           REDUCE THE PERCENTAGE SPECIFIED IN, OR OTHERWISE MODIFY, THE
DEFINITION OF REQUIRED LENDERS; OR

 

(D)          CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE BORROWER OF ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT.

 

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section 11.11 shall be effective
only in the specific instance and for the specific purpose for which it was
given or made.


 


(B)           NO PROVISION OF ARTICLE X MAY BE AMENDED WITHOUT THE CONSENT OF
THE ADMINISTRATIVE AGENT.

 

--------------------------------------------------------------------------------


 


SECTION 11.12         SURVIVAL OF INDEMNITIES.  ALL INDEMNITIES SET FORTH HEREIN
INCLUDING, WITHOUT LIMITATION, IN SECTION 2.6, 2.7, 4.5, 10.7 OR 11.1 SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING AND
REPAYMENT OF LOANS.


 


SECTION 11.13         DOMICILE OF LOANS.  EACH LENDER MAY TRANSFER AND CARRY ITS
LOANS AT, TO OR FOR THE ACCOUNT OF ANY BRANCH OFFICE, SUBSIDIARY OR AFFILIATE OF
SUCH LENDER, PROVIDED THAT THE BORROWER SHALL NOT BE RESPONSIBLE FOR COSTS
ARISING UNDER SECTION 2.6 RESULTING FROM ANY SUCH TRANSFER (OTHER THAN A
TRANSFER PURSUANT TO SECTION 2.8) TO THE EXTENT NOT OTHERWISE APPLICABLE TO SUCH
LENDER PRIOR TO SUCH TRANSFER.


 


SECTION 11.14         CONFIDENTIALITY.


 


(A)           THE ADMINISTRATIVE AGENT AND THE LENDERS EACH AGREES TO MAINTAIN
THE CONFIDENTIALITY OF ALL CONFIDENTIAL INFORMATION (AS DEFINED BELOW), EXCEPT
THAT CONFIDENTIAL INFORMATION MAY BE DISCLOSED (I) TO ITS AND ITS AFFILIATES’
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL
AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE
IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH CONFIDENTIAL
INFORMATION AND INSTRUCTED TO KEEP SUCH CONFIDENTIAL INFORMATION CONFIDENTIAL),
(II) TO ANY DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTY IN ANY SWAP, HEDGE OR
SIMILAR AGREEMENT (OR TO ANY SUCH CONTRACTUAL COUNTERPARTY’S PROFESSIONAL
ADVISOR, SO LONG AS SUCH CONTRACTUAL COUNTERPARTY (OR SUCH PROFESSIONAL ADVISOR)
AGREES TO BE BOUND BY THE PROVISIONS OF THIS SECTION 11.14, (III) TO THE EXTENT
REQUESTED BY ANY REGULATORY AUTHORITY, (IV) TO THE EXTENT REQUIRED BY APPLICABLE
LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (V) TO ANY
OTHER PARTY TO THIS AGREEMENT, (VI) TO ANY OTHER CREDITOR OF THE BORROWER THAT
IS A DIRECT OR INTENDED BENEFICIARY OF ANY OF THE CREDIT DOCUMENTS, (VII) IN
CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OF THE OTHER
CREDIT DOCUMENTS, OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OF THE OTHER CREDIT DOCUMENTS OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR
THEREUNDER, (VIII) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY
THE SAME AS THOSE OF THIS SECTION 11.14, TO ANY ASSIGNEE OF OR PARTICIPANT IN,
OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT, (IX) WITH THE CONSENT OF THE BORROWER, OR
(X) TO THE EXTENT SUCH CONFIDENTIAL INFORMATION (A) BECOMES PUBLICLY AVAILABLE
OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 11.14, OR (B) BECOMES
AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON A NON-CONFIDENTIAL BASIS
FROM A SOURCE OTHER THAN THE BORROWER.


 


(B)           AS USED IN THIS SECTION, “CONFIDENTIAL INFORMATION” SHALL MEAN ALL
INFORMATION RECEIVED FROM THE BORROWER RELATING TO THE BORROWER OR ITS BUSINESS,
OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT OR
ANY LENDER ON A NON-CONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE BORROWER,
PROVIDED THAT IN THE CASE OF INFORMATION RECEIVED FROM THE BORROWER AFTER THE
CLOSING DATE, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS
CONFIDENTIAL.


 


SECTION 11.15         LENDER REGISTER.  THE BORROWER HEREBY DESIGNATES THE
ADMINISTRATIVE AGENT TO SERVE AS ITS AGENT, SOLELY FOR PURPOSES OF THIS
SECTION 11.15, TO MAINTAIN A REGISTER (THE “LENDER REGISTER”) ON OR IN WHICH IT
WILL RECORD THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS FROM
TIME TO TIME OF EACH OF THE LENDERS, THE LOANS MADE TO THE BORROWER BY EACH OF
THE LENDERS AND EACH REPAYMENT AND PREPAYMENT IN RESPECT OF THE PRINCIPAL AMOUNT
OF SUCH LOANS OF EACH SUCH LENDER.  FAILURE TO MAKE ANY SUCH RECORDATION, OR
(ABSENT MANIFEST ERROR) ANY ERROR IN SUCH RECORDATION, SHALL NOT AFFECT THE
BORROWER’S OBLIGATIONS IN RESPECT OF SUCH LOANS.  WITH RESPECT TO ANY LENDER,
THE TRANSFER OF THE COMMITMENT OF SUCH LENDER AND THE RIGHTS TO THE PRINCIPAL
OF, AND INTEREST ON, ANY LOAN MADE PURSUANT TO SUCH COMMITMENT SHALL NOT BE
EFFECTIVE UNTIL SUCH TRANSFER IS RECORDED ON THE LENDER REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT WITH RESPECT TO OWNERSHIP OF SUCH COMMITMENT AND LOANS
AND PRIOR TO SUCH RECORDATION ALL AMOUNTS OWING TO THE TRANSFEROR WITH RESPECT
TO SUCH COMMITMENT AND LOANS SHALL REMAIN OWING TO THE TRANSFEROR.  THE
REGISTRATION OF ASSIGNMENT OR TRANSFER OF ALL OR PART OF ANY COMMITMENTS AND
LOANS SHALL BE RECORDED BY THE ADMINISTRATIVE AGENT ON THE LENDER REGISTER ONLY
UPON THE ACCEPTANCE BY

 

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT OF A PROPERLY EXECUTED AND DELIVERED ASSIGNMENT
AGREEMENT PURSUANT TO SECTION 11.4(C).  THE BORROWER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND
LIABILITIES OF WHATSOEVER NATURE THAT MAY BE IMPOSED ON, ASSERTED AGAINST OR
INCURRED BY THE ADMINISTRATIVE AGENT IN PERFORMING ITS DUTIES UNDER THIS
SECTION 11.15, EXCEPT TO THE EXTENT ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT. THE LENDER REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY LENDER AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


SECTION 11.16         GENERAL LIMITATION OF LIABILITY.  NO CLAIM MAY BE MADE BY
THE BORROWER, ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY OTHER PERSON AGAINST
THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR THE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF ANY OF THEM FOR ANY DAMAGES OTHER
THAN ACTUAL COMPENSATORY DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT
OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR ANY ACT,
OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND THE BORROWER, EACH
LENDER AND THE ADMINISTRATIVE AGENT HEREBY, TO THE FULLEST EXTENT PERMITTED
UNDER APPLICABLE LAW, WAIVES, RELEASES AND AGREES NOT TO SUE OR COUNTERCLAIM
UPON ANY SUCH CLAIM FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER
OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


 


SECTION 11.17         NO DUTY.  ALL ATTORNEYS, ACCOUNTANTS, APPRAISERS,
CONSULTANTS AND OTHER PROFESSIONAL PERSONS (INCLUDING, WITHOUT LIMITATION, THE
FIRMS OR OTHER ENTITIES ON BEHALF OF WHICH ANY SUCH PERSON MAY ACT) RETAINED BY
THE ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THE CREDIT DOCUMENTS SHALL HAVE THE RIGHT TO ACT EXCLUSIVELY IN
THE INTEREST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND
SHALL HAVE NO DUTY OF DISCLOSURE, DUTY OF LOYALTY, DUTY OF CARE, OR OTHER DUTY
OR OBLIGATION OF ANY TYPE OR NATURE WHATSOEVER TO THE BORROWER, TO ANY OF ITS
SUBSIDIARIES, OR TO ANY OTHER PERSON, WITH RESPECT TO ANY MATTERS WITHIN THE
SCOPE OF SUCH REPRESENTATION OR RELATED TO THEIR ACTIVITIES IN CONNECTION WITH
SUCH REPRESENTATION.  THE BORROWER AGREES, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, NOT TO ASSERT ANY CLAIM OR COUNTERCLAIM AGAINST ANY SUCH PERSONS
WITH REGARD TO SUCH MATTERS, ALL SUCH CLAIMS AND COUNTERCLAIMS, NOW EXISTING OR
HEREAFTER ARISING, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEABLE, BEING
HEREBY WAIVED, RELEASED AND FOREVER DISCHARGED.


 


SECTION 11.18         LENDERS AND AGENT NOT FIDUCIARY TO BORROWER.  THE
RELATIONSHIP AMONG THE BORROWER AND ITS SUBSIDIARIES, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT AND THE LENDERS, ON THE OTHER HAND, IS SOLELY THAT OF
DEBTOR AND CREDITOR, AND THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE NO
FIDUCIARY OR OTHER SPECIAL RELATIONSHIP WITH THE BORROWER AND ITS SUBSIDIARIES,
AND NO TERM OR PROVISION OF ANY CREDIT DOCUMENT, NO COURSE OF DEALING, NO
WRITTEN OR ORAL COMMUNICATION, OR OTHER ACTION, SHALL BE CONSTRUED SO AS TO DEEM
SUCH RELATIONSHIP TO BE OTHER THAN THAT OF DEBTOR AND CREDITOR.


 


SECTION 11.19         SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES HEREIN SHALL SURVIVE THE MAKING OF LOANS, THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE NOTES AND THE OTHER DOCUMENTS (THE
FORMS OF WHICH ARE ATTACHED AS EXHIBITS HERETO), THE ISSUE AND DELIVERY OF THE
NOTES, ANY DISPOSITION THEREOF BY ANY HOLDER THEREOF, AND ANY INVESTIGATION MADE
BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY OTHER HOLDER OF ANY OF THE
NOTES OR ON ITS BEHALF.  ALL STATEMENTS CONTAINED IN ANY CERTIFICATE OR OTHER
DOCUMENT DELIVERED TO THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY HOLDER OF
ANY NOTES BY OR ON BEHALF OF THE BORROWER OR OF ITS SUBSIDIARIES PURSUANT HERETO
OR OTHERWISE SPECIFICALLY FOR USE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL CONSTITUTE REPRESENTATIONS AND WARRANTIES BY THE
BORROWER HEREUNDER, MADE AS OF THE RESPECTIVE DATES SPECIFIED THEREIN OR, IF NO
DATE IS SPECIFIED, AS OF THE RESPECTIVE DATES FURNISHED TO THE ADMINISTRATIVE
AGENT OR ANY LENDER.


 


SECTION 11.20         SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH

 

--------------------------------------------------------------------------------


 


INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF; AND THE
INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT
INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 11.21         INDEPENDENCE OF COVENANTS.  ALL COVENANTS HEREUNDER SHALL
BE GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR ACTION, EVENT, CONDITION OR
CIRCUMSTANCE IS NOT PERMITTED BY ANY OF SUCH COVENANTS, THE FACT THAT IT WOULD
BE PERMITTED BY AN EXCEPTION TO, OR WOULD OTHERWISE BE WITHIN THE LIMITATIONS OR
RESTRICTIONS OF, ANOTHER COVENANT, SHALL NOT AVOID THE OCCURRENCE OF A DEFAULT
OR AN EVENT OF DEFAULT IF SUCH ACTION IS TAKEN OR EVENT, CONDITION OR
CIRCUMSTANCE EXISTS.


 


SECTION 11.22         INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN,
TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS INTEREST
ON SUCH LOAN UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE
MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR, CHARGED,
TAKEN, RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE BASE RATE TO THE DATE OF REPAYMENT, SHALL HAVE BEEN
RECEIVED BY SUCH LENDER.


 


SECTION 11.23         TREASURY REGULATIONS.  THE BORROWER ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT AND/OR ONE OR MORE OF THE LENDERS MAY TREAT THE LOANS AS
PART OF A TRANSACTION THAT IS SUBJECT TO TREASURY REGULATION SECTION 1.6011-4 OR
SECTION 301.6112-1, AND THE ADMINISTRATIVE AGENT AND SUCH LENDER OR LENDERS, AS
APPLICABLE, MAY FILE SUCH IRS FORMS OR MAINTAIN SUCH LISTS AND OTHER RECORDS AS
THEY MAY DETERMINE IS REQUIRED BY SUCH TREASURY REGULATIONS.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,
as a Lender and as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Signature Page
to
The Dayton Power and Light Company Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

INFORMATION AS TO LENDERS

 

Name of Lender

 

Commitments

 

Notice Address

KeyBank National Association

 

Commitment:

$50,000,000

 

KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Facsimile: (216) 689-5962
Attention: Yvette M. Dyson-Owens

 

 

 

 

 

LaSalle Bank National Association

 

Commitment:

$50,000,000

 

LaSalle Bank National Association
135 South LaSalle Street
Chicago, Illinois 60603
Facsimile: (312) 904-0373
Attention: Jeanette Lahart

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REVOLVING NOTE

 

$                                        

 

Cleveland, Ohio

 

 

                    , 20     

 

FOR VALUE RECEIVED, the undersigned, THE DAYTON POWER AND LIGHT COMPANY, an Ohio
corporation (herein, together with its successors and assigns, the “Borrower”),
hereby promises to pay to the order of                                       
(the “Lender”), in lawful money of the United States of America and in
immediately available funds, at the Payment Office (such term and certain other
capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Credit Agreement referred to below) of KeyBank National
Association (the “Administrative Agent”), the principal sum of
                              DOLLARS AND 00/100 ($                      ) or,
if less, the then unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, on the Maturity Date.

 

The Borrower promises also to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Loan made by the Lender
from the date of such Loan until paid at the rates and at the times provided in
Section 2.5 of the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
May 31, 2005, among the Borrower, the lending institutions from time to time
party thereto (including the Lender), and the Administrative Agent (as the same
may from time to time be amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), and is entitled to the benefits thereof and of the
other Credit Documents.  As provided in the Credit Agreement, this Note is
subject to mandatory prepayment prior to the Maturity Date, in whole or in part.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.  No failure to exercise, or delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
any such rights.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF OHIO, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Note as of the date
first written above.

 

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF BORROWING, CONTINUATION OR CONVERSION

                     , 200      

KeyBank National Association,
as Administrative Agent for the Lenders party
to the Credit Agreement referred to below
127 Public Square
Cleveland, Ohio 44114
Attention:  Yvette M. Dyson-Owens

 

Re:          Notice of Borrowing, Continuation or Conversion

 

Ladies and Gentlemen:

 

[For a Borrowing:

 

The undersigned, The Dayton Power and Light Company, an Ohio corporation (the
“Company”), refers to the Credit Agreement, dated as of May 31, 2005 (as
amended, modified or supplemented from time to time, the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among the Company,
as Borrower, the lending institutions from time to time party thereto (the
“Lenders”), and KeyBank National Association, as Administrative Agent for such
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.2(b) of
the Credit Agreement, that the undersigned hereby requests one or more
Borrowings under the Credit Agreement, and in that connection therewith sets
forth in the schedule attached hereto the information relating to each such
Borrowing (collectively the “Proposed Borrowing”) as required by Section 2.2(b)
of the Credit Agreement.

 

The undersigned hereby specifies that the Proposed Borrowing will consist of
Loans as indicated in the schedule attached hereto.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A)          the representations and warranties of the Borrower contained in the
Credit Agreement and the other Credit Documents are and will be true and correct
in all material respects, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds thereof, as though made on such
date, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties were true and correct in all material respects as of the date when
made; and

 

(B)           no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Borrowing or from the application of the
proceeds thereof.

 

[For a Continuation:

 

The undersigned, The Dayton Power and Light Company, an Ohio corporation (the
“Company”), refers to the Credit Agreement, dated as of May 31, 2005 (as
amended, modified or supplemented from time to time, the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among the Company,
as Borrower, the lending institutions from time to time party thereto (the
“Lenders”), and KeyBank National Association, as Administrative Agent for such
Lenders, and hereby

 

E-3

--------------------------------------------------------------------------------


 

gives you notice, irrevocably, pursuant to Section 2.2(b) of the Credit
Agreement, that the undersigned hereby requests one or more Continuations of
Loans, consisting of one Type of Loan, pursuant to Section 2.2(a) of the Credit
Agreement, and in that connection therewith sets forth in the schedule attached
hereto the information relating to each such Continuation.]

 

[For a Conversion:

 

The undersigned, The Dayton Power and Light Company, an Ohio corporation (the
“Company”), refers to the Credit Agreement, dated as of May 31, 2005 (as
amended, modified or supplemented from time to time, the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among the Company,
as Borrower, the lending institutions from time to time party thereto (the
“Lenders”), and KeyBank National Association, as Administrative Agent for such
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.2(b) of
the Credit Agreement, that the undersigned hereby requests one or more
Conversions of Loans, consisting of one Type of Loan, into Loans of another
Type, pursuant to Section 2.2(a) of the Credit Agreement, and in that connection
therewith sets forth in the schedule attached hereto the information relating to
each such Conversion.]

 

 

Very truly yours,

 

 

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------


 

BORROWING SCHEDULE

Proposed Borrowing #1:

 

Business Day
of
Proposed
Borrowing

 

Type of
Loans

 

Aggregate
Amount
of Loans

 

Interest Period
if Loans are
Eurodollar
Loans

 

 

 

Base Rate Loans

 

 

 

One Month

 

 

 

 

 

 

 

 

 

 

 

Eurodollar Loans

 

 

 

Two Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Three Months

 

      , 200      

 

[Circle one of
above]

 

$

       

 

 

 

 

 

 

 

 

 

Six Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Circle one of
above]

 

 

Proposed Borrowing #2:

 

Business Day
of
Proposed
Borrowing

 

Type of
Loans

 

Aggregate
Amount
of Loans

 

Interest Period
if Loans are
Eurodollar
Loans

 

 

 

Base Rate Loans

 

 

 

One Month

 

 

 

 

 

 

 

 

 

 

 

Eurodollar Loans

 

 

 

Two Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Three Months

 

        , 200      

 

[Circle one of
above]

 

$

       

 

 

 

 

 

 

 

 

 

Six Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Circle one of
bove]

 

 

E-5

--------------------------------------------------------------------------------


 

CONTINUATION SCHEDULE

 

Proposed Continuation #1

 

[of the Loans described in the first table below

 

Into the Loans described in the second table below]

 

Date of Loans

 

Type of Loans

 

Aggregate
Amount
of Loans

 

Interest Period
of Loans

 

 

 

Eurodollar Loans

 

 

 

One Month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Two Months

 

 

 

 

 

 

 

 

 

       , 200       

 

 

 

 

 

Three Months

 

 

 

 

 

$

       

 

 

 

 

 

 

 

 

 

Six Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Circle one of
above]

 

 

Date of Loans

 

Type of Loans

 

Aggregate
Amount
of Loans

 

Interest Period
of Loans

 

 

 

Eurodollar Loans

 

 

 

One Month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Two Months

 

 

 

 

 

 

 

 

 

      , 200      

 

 

 

 

 

Three Months

 

 

 

 

 

$

      

 

 

 

 

 

 

 

 

 

Six Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Circle one of
above]

 

 

E-6

--------------------------------------------------------------------------------


 

Proposed Continuation #2

 

[of the Loans described in the first table below

 

into the Loans described in the second table below]

 

Date of Loans

 

Type of Loans

 

Aggregate
Amount
of Loans

 

Interest Period
of Loans

 

 

 

Eurodollar Loans

 

 

 

One Month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Two Months

 

 

 

 

 

 

 

 

 

      , 200      

 

 

 

 

 

Three Months

 

 

 

 

 

$

       

 

 

 

 

 

 

 

 

 

Six Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Circle one of
above]

 

 

Date of Loans

 

Type of Loans

 

Aggregate
Amount
of Loans

 

Interest Period
of Loans

 

 

 

Eurodollar Loans

 

 

 

One Month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Two Months

 

 

 

 

 

 

 

 

 

       , 200       

 

 

 

 

 

Three Months

 

 

 

 

 

$

        

 

 

 

 

 

 

 

 

 

Six Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Circle one
of above]

 

 

E-7

--------------------------------------------------------------------------------


 

CONVERSION SCHEDULE

 

Proposed Conversion #1

 

[of the Loans described in the first table below

 

Into the Loans described in the second table below]

 

Date of Loans

 

Type of Loans

 

Aggregate
Amount
of Loans

 

Interest Period
if Loans are
Eurodollar Loans

 

 

 

Base Rate Loans

 

 

 

One Month

 

 

 

 

 

 

 

 

 

 

 

Eurodollar Loans

 

 

 

Two Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Three Months

 

       , 200     

 

[Circle one of
Above]

 

$

       

 

 

 

 

 

 

 

 

 

Six Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Circle one of
above]

 

 

Date of Loans

 

Type of Loans

 

Aggregate
Amount
of Loans

 

Interest Period
if Loans are
Eurodollar Loans

 

 

 

Base Rate Loans

 

 

 

One Month

 

 

 

 

 

 

 

 

 

 

 

Eurodollar Loans

 

 

 

Two Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Three Months

 

       , 200     

 

[Circle one of
Above]

 

$

      

 

 

 

 

 

 

 

 

 

Six Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Circle one of
above]

 

 

E-8

--------------------------------------------------------------------------------


 

Proposed Conversion #2

 

[of the Loans described in the first table below

 

into the Loans described in the second table below]

 

Date of Loans

 

Type of Loans

 

Aggregate
Amount
of Loans

 

Interest Period
if Loans are
Eurodollar Loans

 

 

 

Base Rate Loans

 

 

 

One Month

 

 

 

 

 

 

 

 

 

 

 

Eurodollar Loans

 

 

 

Two Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Three Months

 

       , 200     

 

[Circle one of
Above]

 

$

       

 

 

 

 

 

 

 

 

 

Six Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Circle one of
above]

 

 

Date of Loans

 

Type of Loans

 

Aggregate
Amount
of Loans

 

Interest Period
if Loans are
Eurodollar Loans

 

 

 

Base Rate Loans

 

 

 

One Month

 

 

 

 

 

 

 

 

 

 

 

Eurodollar Loans

 

 

 

Two Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Three Months

 

       , 200     

 

[Circle one of
Above]

 

$

      

 

 

 

 

 

 

 

 

 

Six Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Circle one of
above]

 

 

E-9

--------------------------------------------------------------------------------


 

EXHIBIT C

COMPLIANCE CERTIFICATE

 

For Fiscal Quarter ended                                     

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)           I am the duly elected                                  of THE
DAYTON POWER AND LIGHT COMPANY, an Ohio corporation (the “Borrower”);

 

(2)           I am familiar with the terms of that certain Credit Agreement,
dated as of May 31, 2005, among the undersigned, the Lenders, as defined in the
Credit Agreement, and KeyBank National Association, as Administrative Agent (as
the same may from time to time be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), and the terms of the other Credit Documents, and I have made,
or have caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

(3)           The review described in paragraph (2) above did not disclose, and
I have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate;

 

(4)           The Borrower hereby represents that the representations and
warranties made by the Borrower contained in the Credit Agreement and each other
Credit Document are true and correct in all material respects as though made on
and as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of the date when made; and

 

(5)           Set forth on Attachment I hereto are calculations of the covenants
set forth in Sections 8.5 of the Credit Agreement, which calculations show
compliance with the terms thereof.

 

IN WITNESS WHEREOF, I have signed this certificate the       day
of               , 20      .

 

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-10

--------------------------------------------------------------------------------


 

EXHIBIT D

CLOSING CERTIFICATE

 

Pursuant to Section 5.1(j) of the Credit Agreement, dated as of May 31, 2005
(the “Credit Agreement”; all capitalized terms used herein have the meaning
given to them in the Credit Agreement unless otherwise defined herein), among
THE DAYTON POWER AND LIGHT COMPANY, an Ohio corporation (the “Borrower”), the
lending institutions party thereto (collectively, the “Lenders”) and KEYBANK
NATIONAL ASSOCIATION, as administrative agent for the Lenders under the Credit
Agreement (“Agent”), the undersigned, being the duly elected, qualified and
acting                                           of the Borrower hereby
certifies on behalf of the Borrower as follows:

 

1.             all conditions precedent set forth in Section 5.1 of the Credit
Agreement have been satisfied;

 

2.             both before and after giving effect to any Borrowings made on the
date hereof and the application of the proceeds thereof, no Default or Event of
Default has occurred or is continuing; and

 

3.             both before and after giving effect to any Borrowings made on the
date hereof and the application of the proceeds thereof, all representations and
warranties of the Borrower contained in the Credit Agreement and in the other
Credit Documents are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof, except that, as to any such representations and warranties that
expressly relate to an earlier specified date, such representations and
warranties are only represented as having been true and correct in all material
respects as of the date when made.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on May 31,
2005.

 

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-11

--------------------------------------------------------------------------------


 

EXHIBIT E

ASSIGNMENT AGREEMENT

DATE:               

 

Reference is made to the Credit Agreement described in Item 2 of Annex I annexed
hereto (as the same may from time to time be amended, restated, supplemented or
otherwise modified, the “Credit Agreement”).  Unless defined in Annex I attached
hereto, terms defined in the Credit Agreement are used herein as therein
defined.

 

                        (the “Assignor”) and                         (the
“Assignee”) hereby agree as follows:

 

1.             The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof that represents the percentage
interest specified in Item 4 of Annex I (the “Assigned Share”) of all of
Assignor’s outstanding rights and obligations under the Credit Agreement
indicated in Item 4 of Annex I, including, without limitation, all rights and
obligations with respect to the Assigned Share of the Assignor’s Commitment and
of the Loans and the Notes held by the Assignor.  After giving effect to such
sale and assignment, the Assignee’s Commitment will be as set forth in Item 4 of
Annex I.

 

2.             The Assignor (i) represents and warrants that it is duly
authorized to enter into and perform the terms of this Assignment Agreement,
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any liens or security
interests; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the other Credit Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or the other Credit Documents or any other
instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any of its Subsidiaries or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto.

 

3.             The Assignee (i) represents and warrants that it is duly
authorized to enter into and perform the terms of this Assignment Agreement;
(ii) confirms that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement; (iii) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes each Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Credit Documents as are delegated to such Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; [and] (v) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as a
Lender[; and (vi) to the extent legally entitled to do so, attaches the forms
described in Section 4.5(b)(ii) of the Credit Agreement](1).

 

--------------------------------------------------------------------------------

(1)           If the Assignee is organized under the laws of a jurisdiction
outside the United States.

 

E-12

--------------------------------------------------------------------------------


 

4.             Following the execution of this Assignment Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent. The effective date
of this Assignment Agreement shall be the date of execution hereof by the
Assignor, the Assignee and the consent hereof by the Administrative Agent and
the receipt by the Administrative Agent of the administrative fee referred to in
Section 11.4(c) of the Credit Agreement, unless otherwise specified in Item 5 of
Annex I hereto (the “Settlement Date”).

 

5.             Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment
Agreement, shall have the rights and obligations of a Lender thereunder and
under the other Credit Documents and (ii) the Assignor shall, to the extent
provided in this Assignment Agreement, relinquish its rights and be released
from its obligations under the Credit Agreement and the other Credit Documents.

 

6.             It is agreed that upon the effectiveness hereof, the Assignee
shall be entitled to (x) all interest on the Assigned Share of the Loans at the
rates specified in Item 6 of Annex I, and (y) all Facility Fees (if applicable)
on the Assigned Share of the Commitment at the rate specified in Item 7 of Annex
I, that, in each case, accrue on and after the Settlement Date, such interest
and, if applicable, Facility Fees, to be paid by the Administrative Agent, upon
receipt thereof from the Borrower, directly to the Assignee. It is further
agreed that all payments of principal made by the Borrower on the Assigned Share
of the Loans that occur on and after the Settlement Date will be paid directly
by the Administrative Agent to the Assignee.  Upon the Settlement Date, the
Assignee shall pay to the Assignor an amount specified by the Assignor in
writing that represents the Assigned Share of the principal amount of the
respective Loans made by the Assignor pursuant to the Credit Agreement that are
outstanding on the Settlement Date, net of any closing costs, and that are being
assigned hereunder. The Assignor and the Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Settlement Date directly between themselves on the Settlement Date.

 

7.             THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.

 

*  *  *

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

[NAME OF ASSIGNOR],

[NAME OF ASSIGNEE],

as Assignor

as Assignee

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

E-13

--------------------------------------------------------------------------------


 

[Consented to](2) and Accepted:

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Consented to:](3)

 

 

 

THE DAYTON POWER AND LIGHT

 

COMPANY

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(2)           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

 

(3)           To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement.

 

14

--------------------------------------------------------------------------------


 

ANNEX I
TO
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.             The Borrower:

 

THE DAYTON POWER AND LIGHT COMPANY

 

2.             Name and Date of Credit Agreement:

 

Credit Agreement, dated as of May 31, 2005, among The Dayton Power and Light
Company, the Lenders from time to time party thereto, and KeyBank National
Association, as Administrative Agent.

 

3.             Date of Assignment Agreement:

 

                     ,        

 

4.             Amounts (as of date of item #3 above):

 

 

 

Commitment

 

Loans

 

Aggregate Amount for all Lenders

 

$

      

 

$

      

 

Assigned Share

 

 

%

 

%

Amount of Assigned Share

 

$

      

 

$

      

 

Amount Retained by Assignor

 

$

      

 

$

      

 

 

5.             Settlement Date:

 

                     ,        

 

6.             Rate of Interest

to the Assignee:

As set forth in Section 2.5 of the Credit Agreement (unless otherwise agreed to
by the Assignor and the Assignee).(4)

 

 

7.             Commitment

Fee:

As set forth in Section 3.1(a) of the Credit Agreement (unless otherwise agreed
to by the Assignor and the Assignee).(5)

 

--------------------------------------------------------------------------------

(4)           The Borrower and the Administrative Agent shall direct the entire
amount of the interest to the Assignee at the rate set forth in Section 2.5 of
the Credit Agreement, with the Assignor and Assignee effecting any agreed upon
sharing of interest through payments by the Assignee to the Assignor.

 

(5)           The Borrower and the Administrative Agent shall direct the entire
amount of the Facility Fees to the Assignee at the rate set forth in Section
3.1(a) of the Credit Agreement, with the Assignor and the Assignee effecting any
agreed upon sharing of Facility Fees through payment by the Assignee to the
Assignor.

 

E-15

--------------------------------------------------------------------------------


 

8.             Notices:

 

ASSIGNOR:

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Attention:

Telephone No.:

 

Telephone No.:

Facsimile No.:

 

Facsimile No.:

 

9.             Payment Instructions:

 

ASSIGNOR:

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ABA No.

 

ABA No.

Account No.:

 

Account No.:

Reference:

 

Reference:

Attention:

 

Attention:

Telephone No.:

 

Telephone No.:

Facsimile No.:

 

Facsimile No.:

 

E-16

--------------------------------------------------------------------------------


 

EXHIBIT F

(Legal Opinion of General Counsel of the Borrower)

 

E-17

--------------------------------------------------------------------------------


 

EXHIBIT G


EXTENSION REQUEST

 

                    , 200       

 

KeyBank National Association,
as Administrative Agent for the Lenders party
to the Credit Agreement referred to below
127 Public Square
Cleveland, Ohio 44114
Attention:  Yvette M. Dyson-Owens

 

Ladies and Gentlemen:

 

The undersigned, The Dayton Power and Light Company, an Ohio corporation (the
“Company”), refers to the Credit Agreement, dated as of May 31, 2005 (as
amended, modified or supplemented from time to time, the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among the Company,
as Borrower, the lending institutions from time to time party thereto (the
“Lenders”), and KeyBank National Association, as Administrative Agent for such
Lenders, and hereby requests that the maturity of Loans be extended
to                                        , 20       (the “Extended Maturity
Date”).

 

The undersigned hereby certifies that the following statements are true on the
date hereof:

 

(A)          no Default or Event of Default has occurred and is continuing; and

 

(B)           attached hereto as Annex 1 is a true, correct and complete copy of
the PUCO Order that is in full force and effect on the date hereof and
authorizes the Company to incur Loans in an amount equal to or greater than the
amount of the Total Commitment, in each case through the Extended Maturity Date.

 

 

Very truly yours,

 

 

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-18

--------------------------------------------------------------------------------